Foot and mouth disease: lessons to be learned and proposals for the future
The next item is the report (A5-0405/2002) by Mr Kreissl-Dörfler, on behalf of the Temporary Committee on Foot and Mouth Disease, on measures to control Foot and Mouth Disease in the European Union in 2001 and future measures to prevent and control animal diseases in the European Union [2002/2153(INI)].
. (DE) Mr President, Commissioner Byrne, ladies and gentlemen, I would like to start with very warm thanks to all the colleagues who did serious work in the committee and on the report. I am especially grateful to our chairman, Mrs Redondo, to the secretariat, which did excellent work, to the scientific service, and to the Commission.
February 2001 saw what was no doubt the most serious outbreak of foot and mouth disease Europe had ever known. It affected Ireland, the Netherlands, France and, in particular, Great Britain. In Great Britain alone, where the epidemic indeed broke out, official estimates state that 6.5 million animals were killed in the course of combating it. Other sources mention up to 10 million. The Netherlands lost 285 000 animals and France, where there were four outbreaks, 65 000 of them. The consequences were catastrophic for everyone concerned. It makes no sense for any future policy on epidemics to be based solely on the slaughter of animals as a means of eradicating the virus, and no such approach will any longer be tolerated by the people of the EU.
At the beginning of this year, our Parliament set up a temporary committee - not, as some Members unfortunately persist in believing, a committee of inquiry - which had the aim of helping to create an improved policy that would work not only at EU level. One of our tasks was to use numerous public hearings and on-site visits to analyse the events in the Member States affected, to evaluate them fairly and take what we thereby learned as a means of drawing relevant conclusions as regards a Europe-wide policy on foot and mouth disease. This also means that we have no judicial function, nor are we able to resolve scientific disputes. In our report, we cannot pass judgments, let alone condemn anyone in advance for things we cannot prove anyway. This was not within our remit and we were not equipped for that purpose. Ladies and gentlemen, I am quite sure that any other government in the EU would have had similar problems to grapple with had it faced a comparable scenario, with between 50 and 70 simultaneous outbreaks across the whole country, and with sheep being affected as well.
We now know that, after economic and trade policy considerations led to vaccination being stopped in the EU in 1992, the emergency plans that have been elaborated have been defective, being designed for only a few outbreaks rather than for a worst-case scenario of this kind. The fact that the International Office of Epizootics, the OIE, would only restore the designation of 'FMD-free without vaccination' twelve months after the last vaccination meant that the watchword was 'kill rather than inoculate, or just inoculate in order to cull afterwards'. That this has been cut to six months since May this year represents a massive step forward. We advocate three months.
I want now to list some of our most important demands. Not only must future policy include effective emergency plans for the combating of epidemics, but all the Member States must check how their communications networks and decision-making structures would perform in an emergency, and run cross-border emergency exercises in real time. It is also essential that plans should take far greater account than hitherto of the psychosocial effects of any policy on the farmers affected by the epidemic and on all those banned from moving animals. Greater attention must be given to bio-safety. Every single farmer must be careful about what he feeds to his animals, from whom he buys them, and how quickly he brings them and his old stock together. For it was a farmer's irresponsible working practices that caused the epidemic to break out in Great Britain. There must be further improvements to the animals' traceability and therefore also to the way they are identified. It is also important to do everything possible to prevent illegal imports of animal products from countries where foot and mouth disease is endemic. The Commission has already decided that, for example, travellers from these countries may no longer bring products of this sort into the EU. But our most important demand in terms of action against future epidemics is that emergency vaccination should be regarded as the recourse of first choice, the object being to allow the animals to live on and assess products from them on a regional basis. This would be a crucial improvement on what was done in the past, as there continues to be no dispute about the absolute absence of any health risk to humans from the meat of inoculated animals and from other products derived from them. This, then, is an area in which there is an urgent need for people to be informed.
There is, though, one thing that I want to make clear. Infected stocks will always be slaughtered, as will any animals put at risk by contact with them. Economic considerations and the demands of the internal market, among other things, mean that there will be no early return to general vaccination, nor has it been called for in the hearings to date by any reputable expert. Do not, then, raise people's hopes too high. To do so would indeed be irresponsible.
Nevertheless, there needs to be further research towards finding an appropriate and durable marker vaccine capable of covering all serotypes and enabling an undoubted distinction to be drawn between inoculated and infected animals. I might mention that, in Germany until 1990, only cattle were inoculated, to the exclusion of all other animals.
Ladies and gentlemen, I am convinced that a policy such as that which we are proposing will put an end to images the like of which were broadcast around the globe last year.
Let me just say something about the voting. Vote for my amendments and for those tabled by the Socialist Group! They will do away with a whole array of accusations that have been levelled at the British Government, charges that we as a parliament - or so I personally understand parliamentary practice - are not entitled to bring in this way and are thus not justified. Being a politician myself, I can quite understand that they were made in an excess of political enthusiasm, but please do your infighting at home. For that purpose, the European Parliament is the least suitable of all platforms. And one more thing: there are fourteen Member States in the European Union besides Great Britain. It is important, ladies and gentlemen, that not only the British Government, but also the Council, the Commission, the candidate countries, the OIE and other states, such as, for example, the USA, Australia, Argentina and South Africa should be able to take our report seriously. The combating of epidemics calls for a worldwide strategy, as foot and mouth disease is an international disease and not a British one. It is my view that we, representing the peoples of the fifteen Member States, have achieved outstanding success in discussing this problem area as it deserves to be discussed, and in coming up with final conclusions that point the way ahead. What is, unfortunately, certain is that there will certainly be another outbreak of foot and mouth disease. The question is only that of where and when it will occur and with what intensity. Against that, we must be armed.
Mr President, I am grateful to Parliament, and in particular the Temporary Committee on Foot and Mouth Disease, for its hard work in responding to the lessons to be learned from the 2001 foot and mouth epidemic. In particular I wish to thank Mrs Redondo Jiménez for her effective and objective chairing of the committee, the rapporteur, Mr Kreissl-Dörfler, for a balanced, straightforward and future-oriented report, and the secretariat of the committee.
My services and I followed your work very closely. We have attended all your meetings, hearings, missions and discussions and have given evidence and support whenever required. I am confident that you will find that the views of Parliament are strongly reflected in the Commission's policy response to foot and mouth disease.
I will now turn to the key conclusions and recommendations in your report. First, the international dimension of Community policy on FMD; secondly, the single market issues that arise and, thirdly, control measures.
On the international dimension, I note the serious concern that poor controls on imports from third countries may have led to last year's outbreak and the calls for these controls to be strengthened. I wish to make a very clear distinction between illegal introduction and legal imports. Illegal actions are obviously, by their nature, very difficult to eliminate. The Commission has, however, made proposals within the framework of the hygiene package to withdraw exemptions from the strict animal health conditions and control procedures for imports. We have also adopted a decision to introduce tougher rules on the personal import of meat and milk products by travellers arriving in the EU from the majority of third countries. Our awareness campaign in relation to this measure will begin on 1 January 2003.
As for control on legal imports, the evidence indicates that Community import conditions and controls at external borders have been effective. Prior to last year's outbreak, the EU was broadly FMD-free for almost a decade. During that time hundreds of thousands of tonnes of fresh-meat products were safely imported. These imports included large quantities from disease-free regions in South America, where FMD is endemic and vaccination is practised. The outbreak last year could not have originated in South America as the O1 Pan-Asia strain of the virus is unknown in that continent.
Calls for a ban on such imports must be viewed in this light, yet such calls continue to be made. I find it difficult not to conclude that protectionist interests are involved here and may lie behind these demands.
Certainly, we must continue to insist on strict controls. We must equally reject pressures to turn them into thinly - or not so thinly - disguised barriers to trade. We must continue to pursue the eradication of FMD on an international level. To this end, we collaborate closely with international organisations, such as the FAO and the OIE, and will continue to do so.
I was deeply concerned to read some of the proposed modifications to the report, which suggested measures that would dismantle the European single market. I therefore congratulate the committee on rejecting most of these suggestions and on its pro-single-market stance.
As you are aware, most of our animal health legislation is in the form of directives. This approach provides sufficient flexibility for Member States to implement harmonised measures. However, shortcomings in implementation have certainly contributed to the magnitude of the 2001 FMD epidemic. The Commission has devoted much energy towards improving legislation where necessary and to reinforcing official controls in the Community. One of the key features of the UK epidemic was the huge number of frequently unrecorded movements of animals. The Commission has submitted a proposal to reinforce controls on the movement of animals. This proposal in particular introduced for sheep - as regards breeding and production - a mandatory residence of 30 days prior to despatch to another Member State. It also limits the number of assembly operations in assembly centres, approved under more stringent animal health requirements. This has attracted the support of the Committee on the Environment, Public Health and Consumer Policy and of Parliament.
The Commission has proposed to the Council a major revision of the animal health and sanitary conditions applying to staging points where animals are rested for welfare reasons whilst in transit. The outbreak of FMD in the Netherlands can be directly linked to such a staging point, in France. Pending the outcome of the technical working groups in the Council, the Standing Committee on the Food Chain and Animal Health unanimously supported a Commission proposal to extend the strict measures adopted during the FMD crisis until the middle of next year.
Movement controls can only be truly effective if there are reliable identification systems in place. It is clear that the major weakness in this respect is in relation to sheep.
The current provisions and, in particular, their implementation by Member States have proved to be insufficient to enable the veterinary authorities to trace animals. The Commission is making a new proposal for a regulation to require individual identification of sheep, with the option of future electronic identification. I hope the European Parliament will also support this proposal.
I should also mention another major development, the mid-term review of the common agricultural policy. The outcome of the review will have a decisive influence on the future direction of agricultural production in the EU. This in turn cannot be divorced from the health and welfare of animals.
One of the features of the mid-term review is the heavier emphasis on quality rather than quantity. I welcome this trend from a consumer perspective. But it should also assist from the perspective of disease avoidance and control.
Regarding vaccination, the huge numbers of animals slaughtered and destroyed during the outbreak last year had a profound impact on public opinion. We cannot ignore this. In fact, we have fully to take into account the deeply held views of our citizens. Our approach to FMD has to adapt accordingly. Clearly, the rapid slaughter and disposal of infected or susceptible animals must be an important element in our disease control strategy. Emergency vaccination must also play a central role, as appropriate to the circumstances.
There have been deep misunderstandings over the role of vaccination and the Commission's own position on this issue. I do not propose to repeat today what I have already said on this matter. My remarks now are therefore confined to future policy.
The Commission remains of the view that prophylactic vaccination of the entire susceptible livestock population or even particular species is not advisable for sound scientific, technical and economic reasons. The situation in the EU cannot be compared with the endemic FMD situation in South America or elsewhere. FMD is not endemic in the EU, and prophylactic vaccination is not appropriate in the EU. The Commission takes the view that emergency vaccination should, however, be moved to the forefront of the response mechanism in the event of future outbreaks.
The means are now available to detect infection in a vaccinated population and the Commission - now supported by the OIE - actively pursues further improvement of these tests. The forthcoming Commission proposal for a Council directive on FMD will reflect this position on emergency vaccination in line with the recent modifications made to the FMD chapter in the animal health code. But we must not be under any illusions: vaccination is not a miracle cure to solve all our problems. While it must play a much more important future role, it cannot serve as an excuse to weaken our efforts to keep FMD out of the EU, nor can it fully obviate the need for difficult measures in the event of future outbreaks.
I will now turn to contingency planning. There are many lessons to be learned from the events of last year, but they are not necessarily new. The fact remains that success in avoiding future outbreaks - or eradicating them if they do occur - will depend on well prepared contingency plans, the main elements of which I outlined to the committee last September.
Contingency plans must be regularly reviewed, updated and tested by periodic simulation exercises. The lessons of the outbreak of last year are virtually identical to those of similar outbreaks in the past. The challenge is to act on these lessons. Delayed by the outbreak last year, my services have now completed the inspections of implementation of the approved contingency plans and will continue to monitor the implementation of a whole package of measures adopted at Community level for the prevention and control of major epidemic diseases. In this regard, let me emphasise that I reject the criticism of the Commission at paragraph 54 of your report relating to Commission inspections of contingency plans in Member States.
The Food and Veterinary Office will continue to play a decisive role in this process of review and the Commission will ensure that it can deliver the required services, even in an enlarged Union, within the reserves allocated by the budgetary authority.
I should like to mention the sensitive issue of compensation for disease-related expenditure incurred by Member States. My services have carried out audits in the UK and the other Member States concerned. Payments to the Member States will be in conformity with the results of these audits. Moreover, the European Court of Auditors is preparing a separate report on the financial aspects of the outbreak.
I have taken note of your request for harmonisation of the different compensation schemes applied in Member States. I should recall, however, that the Commission is bound to act on the basis of Council Decision 90/424. The Commission has now finalised the terms of reference for an external review of the current compensation schemes and the elaboration of possible solutions for the future. But we should not be under any illusion that veterinary fund compensation should be made available to all indirectly affected members of the rural community.
To conclude, may I praise once again the valuable role played by your committee as regards its contribution to the Commission's approach to FMD. Much work remains to be done, and the Commission's proposal for a new directive on FMD will reach Parliament very soon. I trust that the assessment of our proposal by Parliament will benefit from the expertise acquired during the work of the temporary committee.
Mr President, firstly I should like to thank Mr Byrne for his statement and all those involved in drawing up this report. When I first brought it to the attention of Parliament, I had no idea that it was going to be the success that it has been. It has been a positive achievement, not just for the people of the United Kingdom, and not just for the people of the European Union, but also for the European Parliament.
There were many cases, as we travelled across the European Union in our quest to find out what had happened, where people said 'thank goodness you are organising a public inquiry'. This is the only true public inquiry into foot and mouth. It gave the general public an opportunity to voice its opinion. That is what it was about and what I had hoped to achieve.
I shall read from a letter we received from the National Foot and Mouth Association. 'May it suffice to say that without this report, many would not have been able to deal with the epidemic and its effects.' The epidemic had a catastrophic effect on people's lives right across the European Union, not just those in the agricultural business, but many people in the whole of the rural community. At this point I would like to thank the rapporteur, Mr Kreissl-Dörfler, Mrs Redondo Jiménez, the Chairman, and the Commission which helped us tremendously in the Foot and Mouth Subcommittee, working with us every single day.
I would also like to thank those people who submitted evidence to the Foot and Mouth Subcommittee. We covered businesses right across the European Union. There were people from the United States and many other countries. On one occasion some of my colleagues were sitting there almost with tears in their eyes while listening to the evidence being given. One lady summed it up when she said 'they have taken away our dreams'. That was a direct reference to the British Government. This must never happen again. This is why this temporary committee was set up.
Yes, the report has been critical of the British Government and, yes, it has attacked it on many aspects, but if the government made mistakes we, as a committee, had to look into it. The report would have been wrong if it had not looked into it and then made a judgement because the whole principle of the inquiry was that we needed to know what had gone wrong - and things had gone wrong - and then put forward proposals. We needed to see how we could put in amendments to the proposals that Mr Byrne is going to bring out.
I look forward with great interest to what Mr Byrne will say. I have one criticism of what he has just said - and here we will have to agree to disagree. In the United Kingdom, we still only have two dogs - in fact they are still in training - to check imports, compared with the 3 000 people in the United States to cover illegal imports. Mr Byrne said that he was against any proposal that would control imports from countries where FMD is endemic. I would say to him that we still do not know where this outbreak originated. We do not know exactly how it was brought into the United Kingdom. One thing we found out was that the US, Australia and New Zealand still do not have foot and mouth and they control their imports wholly.
I will sum up by saying that we need to change legislation, but we need to change attitudes - welfare, transport, imports. I know the Commission values the findings of this report and I look forward with great interest to its own report.
Mr President, Commissioner, ladies and gentlemen, we have come together today having completed several months of work, hearings, visits on the ground, meetings with experts, farmers, with men and women, in fact, with all those who have had first-hand experience of the foot and mouth crisis, who have been deeply affected by it and, who above all, never want it to happen again. This was very much the aim of our work: understand what happened, analyse events from every angle - economic, social and psychological - in order to learn lessons from this and minimise the risks and the effects of this type of disease in the future.
Some would have liked the main aim of the temporary committee's work to be to seek out the guilty party or parties, which is an understandable reaction when one is desperate and appalled by what one is going through. This, however, was not the specific aim of our committee or the reason why it had been set up. Can we accept the fact that, in a report that is intended to be the product of the most objective investigation possible, there are some very subjective elements and some irrational guesswork? I think not. The very credibility of our work as parliamentarians depends on this and that is why our group tabled a number of amendments designed to restore balance to the report. Apart from a few petty political digressions, we must acknowledge that our work has been very rewarding and worthwhile, the large number of direct contacts enabling us to gain a better understanding of the problems of managing the crisis and its countless consequences.
We must point out that the epidemic was a traumatic experience for tens of thousands of people, particularly because the memories that we may have of foot and mouth disease are of an epidemic which is undeniably serious, but not to the point of destroying entire regions and leading to the slaughter of millions of animals that individuals had put so much effort into feeding and caring. Having succumbed to new rearing methods and more movement of animals, we were unable to cope with this crisis and respond as we did 50 years ago when we isolated infected herds, since the number of infections was already too great by the time the epidemic was identified. Of course, with hindsight, we can always say 'We should have done this or that', but we must not forget that, at the time, we were facing a crisis and that solutions had to be found urgently in tandem with institutions, local communities and populations who were unprepared for this type of situation. Even experts believe that this crisis would have been of the same tragic proportions had it broken out in any other European country. The unfortunate experience of the United Kingdom has enabled other Member States to be more vigilant and better prepared to deal with the disease.
What do we do now? What decisions must the European Union take? The rapporteur, several of my fellow Members and the Commissioner have just explained. First of all, prevention is essential, and this prevention involves providing better information, on-going training of farmers - who were not always able to identify the disease early enough - animal traceability and more animal health professionals who can be called up more easily. Vigilance within Europe's borders is essential, but we must also increase our controls on imports, both at land borders and at ports and airports. We are at the heart of global trade and people are travelling more and more, and so we must take into account this international dimension.
We must also provide solutions in a crisis by anticipating responses with more appropriate emergency plans, by encouraging emergency vaccinations wherever possible, whilst remembering that slaughter is the only possible outcome when livestock has been infected. The final comment I would add is that research is an area which we are entitled to expect to provide us with some results, on the condition that we provide it with the resources.
To sum up, I would like to reiterate, in the wake of the maritime disasters which have struck Europe once again, that our reports, whilst full of good intentions, are not worth a great deal if the European Union and the Member States do not shoulder their full responsibilities by swiftly implementing the recommendations that we make in this Chamber. We now await the report on which the Commission is currently working and hope that it will support the conclusions of our temporary committee.
Lastly, I would like to thank and to congratulate the rapporteur, the chairman, and all the Members who contributed to the report, as well as the committee and all the staff involved in this work.
About a year ago Mr Sturdy put to me the idea of setting up a committee to investigate the recent foot and mouth disease crisis. I immediately agreed to the suggestion and am still happy that the lists of signatures that subsequently circulated in Parliament included the names of two members of the Group of the European People's Party (Christian Democrats) and European Democrats and two members of the Group of the European Liberal, Democrat and Reform Party. I continue to believe that it was a good initiative. Rarely in my career as an MEP have I experienced the degree of interest awakened throughout Europe by this committee. Wherever we went, in the United Kingdom or in the Netherlands, the interest was overwhelming, and to my mind it benefited the European Parliament itself.
I should also like to express my appreciation to Mrs Redondo as chairman, for her competent leadership, and to Mr Kreissl-Dörfler, who was an excellent spokesman for the committee's work, not only in his report but also in his tactful contributions during the many meetings.
What have been the high points for the ELDR Group over the past year? Firstly: prevention is better than cure, and we strongly support the call for better border controls. If we compare the situation in the United States, New Zealand, Australia, Japan, etc? with that in Europe, we find that controls on the external borders of Europe are abominable. If I arrive at an airport there are scarcely any checks on my luggage, in complete contrast to the situation in other continents. I consider it essential that such measures should also be applied in Europe.
There has also been much discussion about whether or not to re-introduce prophylactic vaccination. I opposed this. None of the experts we consulted was in favour. Generally speaking, one cannot assume that a single vaccine exists that will offer protection against the hundred or so different foot and mouth disease strains that are found. It is therefore an illusion to think that there will never be another outbreak. I am, though, strongly in favour of emergency vaccination from the very beginning and at the same time of the consumption of the products of perfectly healthy animals locally or in the European Union. It is impossible to explain to the public why healthy animals should be destroyed and I am glad that the Commission has announced that it is to change policy on this matter.
As regards financing: the Commission has been a little parsimonious. Agenda 2000 assigns an annual amount of EUR 41 million for the combating of infectious animal diseases. The foot and mouth crisis cost almost a billion. We were fortunate in that the euro exchange rate was rather low and that there were surpluses in the agriculture budget, but that cannot of course continue indefinitely. It would therefore be good if the Commission were to reflect on insurance systems. And while we are talking about the Commission: we have heard appreciation from all sides for the Commission's role in the foot and mouth crisis.
Having said this, I must mention a down side: even before the temporary committee was set up, the ELDR Group had submitted two amendments to the 2002 budget. One on research into marker vaccines and one on insurance systems, specifically to counter the competitive distortions in Europe, whereby farmers in one country have to pay for the outbreak of infectious animal diseases, and in another country they do not. As far as I know, not a single contract has yet been signed, despite the fact that today is 17 December and that I had pointed out to all the Commission services back at the beginning of the year that the budgetary authority had already given its approval. That is the only jarring note I have to sound in this speech.
Mr President, as a member of the Temporary Committee on Foot and Mouth Disease, I have a very high opinion of its final report, which Parliament is to discuss today. The rapporteur's drafting has made the final report fair and a polished piece of work. The advice given by experts to the many hearings was characterised by a consensus that the progress of this disease was to be resisted.
Taking into consideration the fact that foot and mouth disease is present all over the world, continuing globalisation and deregulation, that is to say, the increase in worldwide trade, which is already very extensive, and in passenger traffic, mean that the European Union has to reckon with a growing danger of foot and mouth disease being introduced from infected areas.
Whereas, formerly, three types of FMD were present across Europe, and successfully combated by means of ring-vaccination, Europe now faces the danger of the disease being imported from a wide variety of sources. The problem here is that - much as with influenza - vaccination only works if the vaccination is derived largely from the same strain as the disease. There is little point in prophylactic vaccination against virus strains, as it is impossible to know in advance which actual FMD virus is being brought in.
What does make sense, on the contrary, is what is advocated in the report - the carrying-out of emergency vaccination in the event of an epidemic, which of course presupposes that it is possible to ascertain rapidly the actual strain of the disease involved. This position is a controversial one, but, in the absence of effective action against epidemics in the areas from which they come, and given the current state of research, I can see no alternative and no other option. I would emphasise that emergency vaccination is meant to help prevent foot and mouth disease from spreading.
It is for that reason that my group has tabled a motion to the effect that a worldwide strategy to combat foot and mouth disease should be worked out among the FAO countries. What we demand of a policy came to us loud and clear in the many conversations we had with cattle farmers, with representatives of local authorities and associations, and with members of the public who were deeply unsettled and, in ethical terms, outraged. Associated with this is the necessity of using suitable measures to at last halt the burgeoning live animal transports across Europe. This is far from being only an animal protection issue; it is about preventing diseases.
There are circumstances under which the Community must involve itself in national preventive strategies, as each EU country belongs to the common internal market and can maintain important relationships with third countries. All the Member States must be able to call upon the services of adequately qualified veterinary personnel in the prevention and treatment of animal diseases. Further scientific investigation is needed into issues associated with emergency vaccination against FMD and the continued use of inoculated animals. It is not possible to justify sending ten million animals to what is, at the end of the day, a senseless death, if ethically and economically preferable procedures are in the offing.
My fifth point is that I expect the Commission to come up with proposals for better legal protection for the affected parties in order to compensate for the great financial losses and resultant damage in the regions.
In conclusion, I would like to say that I would like great public awareness of the review of the common agricultural policy, and not only in the most arduous, and bleakest, times of crisis.
Mr President, I wish to congratulate the rapporteur on his report, which is extremely important. It is vital that Parliament gives a very strong signal that vaccination should be a tool of first resort in any future outbreak. I am very glad that our committee has come to that conclusion. I am also glad that we support a change in the law so that there is no automatic incentive to slaughter rather than to vaccinate. We recognise that in Britain over ten million animals were slaughtered - many unnecessarily - because of the overriding priority that was given to the narrow economic goal of regaining export status as quickly as possible.
It is right and proper that we make constructive proposals for the future handling of foot and mouth outbreaks. However, it is also right - where it is called for - that we are strongly critical of the past handling of foot and mouth outbreaks. I, therefore, disagree with the rapporteur that it is inappropriate and unjustified to criticise the UK Government. Such criticism reflects the evidence we heard, and if we do not learn from the past, there is no guarantee of any better action in the future. For that reason, I am saddened by attempts from the British Government to water down this report, to rewrite history and effectively to whitewash the past.
Amendments by the PSE Group follow closely the briefing that all UK MEPs have received from the British Government, that argues, for example, that there is no evidence for allegations of violations of animal welfare. That is untrue. I would remind them of evidence given by the Royal Society for the Prevention of Cruelty to Animals to the National Audit Office inquiry, which says: 'In many cases there was very good circumstantial evidence that an offence had been committed.' The government says that a veterinary inspector worked closely at every slaughter. In fact there was often one vet supervising ten slaughters simultaneously - an impossible thing to do. The government denies that farmers were intimidated in connection with the culls and it asks for evidence. We have evidence in plenty. I would remind them that the committee went to Knowstone in Devon precisely to gather that kind of information.
They allege that the lessons learnt in the inquiry show that the contiguous cull was effective in curbing the disease - again, untrue. The National Audit Office demonstrated that the epidemic had already peaked before the contiguous cull policies could have had any effect. They allege that the firebreak or pre-emptive culling was legal - again, not true. It is made very clear in the UK's new contingency plan that firebreak or pre-emptive culling requires 'the passage of the new animal health bill'. That bill had not been passed last year and, therefore, such provision did not exist for legally enforceable mandatory firebreak culls.
People would have a lot more respect for this government if it could just bring itself to admit that it got things wrong. It matters, because for as long as it does not admit that, then there can be no guarantee that in the event of another outbreak the government will not act in the same way again. I hope that our report is one step in the process of ensuring that such devastation can never be allowed to happen again in the United Kingdom or anywhere in the European Union.
Mr President, the final report before us today, which was adopted unanimously by the temporary committee, represents the fruits of a most thorough investigation and consultation process, including numerous public hearings and visits to affected areas.
Since I have lived all of my life in the countryside and have been actively involved in farming and the politics of farming, I fully sympathise with those farmers and their families who were devastated by the outbreak. We in Ireland were spared the worst because of our geographical location and, in no small measure, because of the extreme exemplary precautions taken by the Irish authorities - a fact referred to in today's report.
There are many lessons to be learnt from the experiences of the outbreak. The rapporteur has done an excellent job in highlighting these and in showing how to avoid the mistakes of the past. I am pleased that the Commission has been most cooperative with the temporary committee throughout the period of its work. I seriously hope that the committee's final recommendations will be fully reflected in the forthcoming legislative proposal. In particular, I would urge that close attention be paid to those areas where resource gaps have been identified. I await with interest the evaluation report by the Commission as to whether the Food and Veterinary Office in Ireland has the right staff and infrastructure to enable it to carry out its duties effectively in the long term.
In conclusion, I sincerely hope that this lengthy exercise will bring about some very tangible results. We have an array of legislative measures which should go a long way to preventing future outbreaks and, more importantly, to ensuring that any such outbreak does not reach the proportions witnessed last year.
The Member States, as well as the Commission, have clear responsibilities in this area. Legislation on catering waste, animal transport, animal welfare, surveillance and disease control must be properly implemented and monitored.
I fully support measures leading to a ban on all meat imports from non-EU countries where foot and mouth is endemic and likewise support stricter controls on illegal meat imports.
Mr President, whether it is a jumbo jet crash in an isolated Scottish village, a tanker wreck on an ecologically sensitive coastline, a terrorist bombing or a major civil disorder, the effectiveness of a response depends almost entirely on advance planning.
The same applies to a major epidemic of a commercially important animal disease such as foot and mouth. In this context, however, the Commission had assumed statutory responsibility for dictating the nature of planning undertaken by Member States - the so-called contingency planning. It should also have monitored its adequacy.
Therefore, notwithstanding the obvious and manifest failing of the British authorities in this respect, clearly the Commission's performance was disastrous. Rightly, the temporary committee had identified this lamentable lack of diligence on the part of the Commission. Yet what is missing from this report is any indication of why the Commission failed so manifestly in its duty. I rather regret therefore that the temporary committee has chosen to draw attention to, and I quote, 'the high quality of the Commission's work in controlling the crisis... stressed by the national veterinary authorities of Member States concerned'.
I would suggest therefore that, before leaping into the usual role of telling everyone else what is going wrong, the Commission this time spends its time examining why, when the chips were down, it performed so badly.
Mr President, Commissioner, ladies and gentlemen, it was essential that we learned from the foot and mouth crisis which struck the United Kingdom in 2001, because it reached such unprecedented levels in the UK, as a result, in particular, of mistakes - on the part of the British Government as well as the Commission - in the area of contingency planning, because it posed such a serious threat to other European countries and, lastly, because it gave us a terrifying reminder of how quickly this disease can break out, how fast it can spread and of the damaging economic and psychological consequences that it can have.
Our committee has, on the whole, done a good job. The Kreissl-Dörfler report particularly emphasises, and this is a crucial point, that the sheer size and specialisation of herds, the livestock density in certain regions, the closure of local abattoirs and the astonishing increase in the transport of live animals are factors which, in the absence of prophylactic vaccination, enable the epidemic to spread like wildfire. When we come to examine the future agricultural policy guidelines, we must remember this, in order to ensure that we encourage farming that is evenly spread throughout the countryside and that we refuse to encourage regions to specialise to a major degree in high-density holdings. It is therefore clear, for example, that the withdrawal of milk quotas - which the European Commission appears to favour - might very soon lead to the end of milk herds in areas that have natural handicaps, such as mountainous or rainy areas, and the increase of livestock density in plains. We must therefore ensure that we maintain a network of family-run farms of a manageable size; this is the best possible way to prevent foot and mouth disease.
Our temporary committee was right to recommend emergency vaccination as the best way to combat the epidemic, since this avoids the mass slaughter which, understandably, caused such great public outcry and was so distressing for farmers. When hundreds of millions of people are starving, it is unacceptable to destroy the meat of millions of healthy animals, which is what happened in 2001. With emergency vaccination, a pen will be set up near the source of the epidemic where the animals will be vaccinated, animals which could then potentially be destroyed and used for consumption without the pressure of an emergency situation. On this point, however, I regret the fact that the Commission did not make bolder proposals. With the progress made in vaccinations - we now have vaccinations with a broader spectrum, longer-lasting vaccinations and marker vaccinations which make it possible to distinguish vaccinated animals from infected animals - it is now possible to give Member States the freedom to authorise or even make compulsory prophylactic vaccination, in other words preventative vaccination, as applied before 1992, where the risks of epidemics are the highest. This possibility should be left to the discretion of the Member States, which are best placed to assess the consequences of specific risks for their livestock.
I also regret that the report does not call more clearly into question the current framework, laid down by the International Office of Epizootics, the rules of which are obviously too rigid, too restrictive and too dogmatic as far as the conditions for granting 'FMD-free area' status are concerned. It is obvious that they are excessively in favour of New World countries, which have a large amount of open space, where the land is less densely populated and which, therefore, face less of a risk of a disease spreading. It is an absolute necessity that these rules are developed.
Mr President, we are now destined to live under the constant threat of further outbreaks of foot and mouth disease, as new strains are constantly coming to the fore. This is especially true of Europe, which is surrounded by countries where foot and mouth is endemic. This is particularly true of Turkey, which represents a constant danger, and the rest of the Middle East and North Africa too. There have also been a number of outbreaks in Asia and Latin America. The globalisation of the live animal trade can therefore only encourage and accentuate the globalisation of diseases and viruses. This explains why short journeys are preferable, why a certain inappropriate form of extreme specialisation which increases animal transport over long distances must be rejected, why rearing and fattening on the same farm premises is preferred and why slaughter must be carried out in the producing region. These methods are dictated by common sense and are the best possible way to prevent the development of new diseases. We must remember this, Mr President, Commissioner, when we come to debate the future CAP, if we want to avoid a repeat of the nightmare of 2001.
Mr President, Commissioner, it is now a year since the Temporary Committee on Foot and Mouth Disease began its investigations in order to provide solutions and make proposals for the future in relation to this problem which, as well as causing serious economic damage to the European cattle sector, caused significant moral damage to all cattle breeders and had a great impact on society in general.
We all remember the great number of animals which had to be culled following the outbreak last year which seriously affected the United Kingdom and the Netherlands. And the main task of this committee was to prevent situations such as that caused by this disease from reoccurring in Europe.
During this year of intense work, the committee has listened to the opinions of dozens of experts in all fields, from economic to veterinary, dealing with logistical and political aspects, Community and international legislation, as well as tangential aspects such as tourism, goods transport, emotional aspects, etc.
Many of the people invited to the committee occupied very important posts during the management of the last outbreak of the disease. But the committee also gave the owners of farms affected and the local authorities and associations in these areas the opportunity to express their opinions during the various visits organised both to the United Kingdom and to the Netherlands. Furthermore, as chairperson of this committee, I have held several meetings on this disease, together with the rapporteur, Mr Kreissl-Dörfler, with experts and top officials from non-Community countries, such as Paraguay, Argentina and Brazil.
The fruit of all this work is the report being presented today for the vote of this House. The report produced by Mr Kreissl-Dörfler has achieved a broad consensus amongst all the political groups and we hope that, in the same way, the other Members of this House will find sufficient points of agreement to approve it by a majority without substantial changes, with the approval of some of the amendments presented.
One of the essential aspects included in the final report of the committee I chair is emergency vaccination, which is considered to be an essential method for controlling any future outbreak of the disease. The current policy of the European Union - to quell outbreaks of this disease by culling the cattle of the farms in which any infected animal has been detected and that of neighbouring farms where there is a likelihood of contagion - cannot continue in the current form. The policy of emergency vaccination must be part of a strategy which allows animals to live.
The current policy of not vaccinating prioritises the political and commercial aspects and this is something that must change on an international level, taking the approach initiated by the International Office of Epizootic Diseases and the FAO. The future policy must also take account of the social and psychological impact of an epidemic of foot and mouth disease on the public and must not ignore the consequences it causes in all sectors, such as tourism, commerce, social aspects and emotional aspects.
In its report, this temporary committee advocates emergency vaccination and not preventive vaccinations, since, ladies and gentlemen, these could be considered as a backwards step in the policy of eradication for the scientific, technical, economic and commercial reasons which both we and the Commissioner have expressed.
Ladies and gentlemen, another of the most important aspects of the work of this committee relates to the control of imports. The European Parliament must insist on a policy on meat imports which imposes zero tolerance in order to guarantee that not a single kilogram of unexamined meat originating from a third country enters the European Union. This House should insist on this issue and must remind the Commission that it cannot ignore the problem of illegal imports. The great food crises are always based on non-compliances with Community legislation.
Furthermore, I believe we must congratulate the Commission on having acted so quickly with the legislative proposals the Commissioner has just announced, with regard to control, identification, the quality of products and vaccinations. In the same way, the temporary committee is asking the Commission to draw up a global strategy for diseases and zoonosis in the European Union.
For all these reasons, I would ask that the House give this report its majority support. I would especially like to congratulate the rapporteur, with whom I have found it so easy to work; all the members of the Temporary Committee on Foot and Mouth Disease, who have worked hard, and whose work and criticisms have been constructive; I would also like to congratulate in particular the secretariat for its rigour and for its bold work and our interpreters, without whom this committee would not have been able to carry out its work.
Mr President, bad farming practice was the root cause of the foot and mouth outbreak. Pigs were fed improperly treated swill, which was bad farming practice. Diseased pigs were not reported - bad farming practice. Neighbouring sheep became infected. Bad farming practice was compounded by stupidity when pigs which no longer showed physical symptoms but could still transmit the disease were sent to an abattoir. Other animals became infected and this delayed the identification of the source of the outbreak. The outbreak farm was so severely infected that it was six months before it was safe to disinfect it.
Bad farming practice led to a situation where the disease was spreadeagled over 57 farms in 16 counties by the time its presence was confirmed. The result was the worst foot and mouth outbreak ever recorded, well beyond the contingency planning of any Member State.
The report does not shirk the horrendous consequences to farmers and to rural businesses, the heartache, the trauma and the financial losses. Nor does the report shirk the operational problems faced by government. No one pretends that there were not mistakes of policy and failures in implementation, but the lessons-to-be-learned inquiry clearly shows that decisions made were justified by the available evidence at the time. The report is particularly good - indeed it is its main strength - on the measures needed to combat any future outbreak. Of special importance is the need for effective monitoring of animal movements and traceability.
That said, regrettably the report contains errors of fact. These relate to the legality and effectiveness of the contiguous cull. They also relate to allegations of animal welfare abuses and to biosecurity lapses allowing further spread of the disease. Eight amendments have been tabled to correct these errors.
As the Chair said so revealingly during the committee vote, we are not dealing with reality. Hearsay and hindsight have been the chief witnesses. The reality is that the contiguous cull was legal. It was legal under UK law; it was legal under European law. The cull was an essential weapon in bringing the disease under control. Vaccination would not have worked in the UK situation.
The reality is that the heroic efforts of government officials, veterinarians, farmers, police, the military and many others brought the disease under control more quickly than the smaller outbreak in the UK which occurred in 1966-68. That was the reality.
Mr President, I too would like to repeat all the thanks that have been conveyed to all those involved in this excellent committee of inquiry, particularly the Chairperson, Mrs Redondo Jiménez, and Mr Kreissl-Dörfler, both of whom played exemplary roles in the whole process. I would also like to register a note of thanks to the countless people in the United Kingdom who helped organise our visits to the various parts of the UK during the course of our investigations. It was quite a challenge for many of them to deal with this rabble of argumentative poly-lingual MEPs who suddenly descended upon them, but on the whole those visits went extremely well.
The report, as many speakers have said, is judicious and balanced. It is bold and forthright in exactly the right areas, particularly on vaccination and import controls. The report conveys some very clear messages about what should be avoided in the future and what should be done in the horrific eventuality that another outbreak occurs. On both of those points, it is clear that the report has already had an influence on the shift in public policy which is starting in the United Kingdom. I would join Mr Sturdy and others in saying that the response, particularly on the issue of import controls - certainly within the United Kingdom - is still too slow. Insufficient resources have been allocated to that important task.
I see that the PSE Group and the rapporteur have tabled some amendments to protect the reputation of the United Kingdom Government. I would only suggest to my colleagues that they should not be so over-sensitive. It is simply part and parcel of the independence of a committee of inquiry such as this that there should be some critical remarks. Frankly, it is an aspect of independence that the government has deliberately shunned by refusing to hold its own public inquiry in the UK.
Some of the amendments which have been retabled seem to be just plain wrong. I pick out arbitrarily an amendment which says that there was no evidence of health or environmental problems arising from some of the burial sites in the south-west. I would invite my colleagues, for instance, to see and visit, as I have, the Viridor site near Kingsteignton in the south-west and then come back and say to me with any real confidence that they think there are no environmental or health effects. If they speak to any of the residents in that locality, they will see what a silly amendment that is.
Finally, I would ask colleagues to pay particular attention to paragraph 128 of the draft report. The ELDR Group will be asking for a split vote to delete the last sentence of paragraph 128. That last sentence suggests that any compensation in future should be conditional on appropriate insurance mechanisms being in place. We are very keen that a study should be made on the feasibility and the pros and cons of insurance systems, but we do not feel it is appropriate at this stage to make any future compensation automatically dependent upon the existence of insurance schemes.
Mr President, we have read the detailed report on foot and mouth disease in Great Britain and elsewhere, but we believe that this disease broke out and spread as the natural consequence of a number of factors. The first factor is that animals and products of animal origin can be transported with complete freedom - or should I say unaccountability - throughout the world nowadays, thanks to the globalisation demanded by big business looking for ways to make a fast buck. The second factor is that cross-border veterinary checks on movements of livestock between Member States of the European Union have all but been abolished. This basically means that animals can move unchecked from one country to another, as can any dangerous diseases they may be carrying. This is compounded by a third factor, the abolition of government veterinary services, staff cutbacks and the generally scant importance attached to government control mechanisms, all as a result of the demand by big business for any controls to be minimised between or within countries which might obstruct the need for livestock to be moved quickly, together with the profit generated.
Finally, and this is not unrelated to what I have just said, there is the feed factor - with no controls whatsoever on feedingstuffs - which appears to have helped foot and mouth disease to spread. This is not a minor factor, as we know from previous crises in the livestock sector in the European Union, such as dioxins in poultry and bovine spongiform encephalopathy.
We are under no illusion that crises such as these, which threaten livestock and public health, will keep on happening as long as production is governed by the profit motive and the rules of production, movement, and trade imposed by multinational and other capitalist enterprises in the sector. Any structural or other measures taken will be no more than fragmented measures which work until the next crisis strikes. The only long-term solution which will not jeopardise the agricultural economy of the Member States or wipe out entire livestock holdings is to abolish capitalist profit from production and introduce adequate border and other controls, contrary to the demands of the multinationals which have managed to get them lifted.
Mr President, I wish to say at the outset that the committee is very grateful that we secured this inquiry. As we are all aware, the initial decision to hold an inquiry was not without its difficulties. It was opposed by the UK Government, which also expressed misgivings as to the duration of the inquiry. It felt that six months was sufficient. However, we would never have accomplished what we did had we not been allowed a 12-month duration. That was vital for us to undertake the task asked of us.
On the matter of the three-kilometre contiguous culling, in my own nation, Wales, up to 700 farms were culled of all their animals and only on 60 of those farms were there proven cases of the foot and mouth epidemic. I stress this because, in some of the opposing amendments, the Socialist Group implies, and I quote their justification: 'There was no evidence that animal welfare was violated in more than a handful of instances.' If animals were culled on this scale with no proven blood-tested evidence, it was a clear and blatant violation of animal welfare, and on a large scale.
I am disappointed at Mr Byrne's unwillingness to countenance or even research into a prophylactic routine vaccination in future, and this at a time when the Commission has advertised in farming publications - daily and weekly in the UK - all sorts of routine vaccinations to tackle all sorts of epidemics and diseases.
On the matter of the legality of the cull in the UK, it is quite unacceptable that, based on two court cases alone in Britain, the cull had a legal basis. In future we must have proper contingency planning. It is quite astounding that the government of the day in the UK had no tried and tested contingency plan in place.
I also have grave doubts as to whether we have had sufficient consultation with civil society and simulation exercises to ensure that, if there were an outbreak tomorrow morning, we would all know what to do and how to respond to it. The epidemic in the UK was a catalogue of errors. Regions like my own had no idea at all how to tackle the situation and no powers devolved to them to undertake their task of tackling it effectively. In the interests of communities everywhere throughout Europe, it is vital that the same mistakes are not allowed to happen again.
Mr President, the end of December is a time for drawing up a balance: what went well this year, what went wrong, and what needs improving. Sometimes one's conclusion is: if only I had ? After a year of the Temporary Committee on Foot and Mouth Disease I conclude: if only we had not agreed the policy of non-vaccination in 1991!
The costs of that policy have been greatly underestimated. But worse still is the fact that the non-vaccination policy with the accompanying culls where there is an outbreak, fails to meet any ethical test. Mr President, Noah's ark was filled not with production factors, but with living creatures. As the stewards of creation we must take that to heart.
Parties who do not wish for such a test, should pay the penalty at the ballot box for the consequences of a foot and mouth outbreak. Much more far-reaching consequences than simply economic ones are involved. To call the combating of the foot and mouth crisis a veterinary success, as has been suggested from the liberal side, is to lose all sense of proportion.
The combating of foot and mouth was not a success, neither veterinary, nor economic, nor in terms of communication. The report admits that. An exception is a clause on Friesland, where according to the draft text there was optimum involvement of regional experts. Fact and fiction have been confused here. An amendment that I submitted jointly with fellow MEPs Mr Maat and Mr De Roo attempted to restore a correct version of events.
For years prophylactic vaccination protected our livestock. The argument that vaccination is pointless because of the number of variants of the foot and mouth virus is about as cogent as maintaining that flu jabs in human beings do no good. If we consider the real costs of the non-vaccination policy, only one conclusion remains, moreover: preventive vaccination is not only the most ethical but also the most economical solution.
In conclusion I should like to compliment the rapporteur on his courageous, lucid and valuable report.
Mr President, first of all I should like to thank the rapporteur and also the chair of the committee, Mrs Redondo, most sincerely, since both come from countries where there has been no foot and mouth disease and yet have managed to produce this report with great involvement in the subject. The same also applies to our secretariat, since our work as a temporary committee consisted to a significant degree precisely in visiting people who had been affected. Without the enormous commitment of our secretariat we would not have been able to do that and that means that this committee occupies a special place in the work of Parliament.
Mr President, Mrs Redondo's words are close to my heart. She said that current policy is focused too much on political and economic values, and insufficiently on human values, if one looks at foot and mouth disease, and one must try to change course in that respect. I wholeheartedly agree with her and I am able to speak on behalf of the inhabitants of the affected areas in my country: the Veluwe and Friesland, who greatly appreciated the fact that parliamentary colleagues visited these areas and listened to them. It gives them the feeling that in this instance European democracy really came into its own. That strikes me as essential, partly also with a view to the forthcoming elections in 2004.
At the same time, we must realise that we have been through a disaster in which seven million animals were destroyed, an economic loss of over EUR 10 000 million was incurred, and that in some areas, for example around Carlisle, many more people are presently taking anti-depressants than previously. Such was the impact. I will just mention the story of the school in Oene, where performance at primary level declined. That indicates the impact this crisis had on people. This means that if we are to take European citizens seriously, we must change policy. In that sense I am glad that Commissioner Byrne at least has indicated that he appreciates this. It is essential, however, that if we do not adopt general vaccination, emergency vaccination should become standard in the case of an outbreak, as the Commission has said, and that even after emergency vaccination the farms involved should receive the same treatment as if there had been a cull. That means that the area would be cut off for no longer than 3 months and that there will be free marketing of products. That is crucial if a future policy is to succeed. It also means that the Commission has a serious responsibility, as a result of which it will not be able, in the proposals it may present tomorrow, to avoid the fact that new rules on this matter must also be agreed in the OIE, in order to bring deadlines into line and to ensure that products from vaccinated animals can be marketed, since that has nothing to do with food safety and everything to do with ethical behaviour in agricultural policy.
I have already indicated that this committee tried to give European citizens a voice in European politics. As a committee we tried at least to give the crisis a face, to show what befell people, what befell animals and to demonstrate that those things are politically relevant. In that respect I look forward to the new debate on the Commission's proposals. The Commission and the Council have a heavy responsibility. They cannot brush aside this report by Parliament. They must take this report on board in their policy, or else we shall find ourselves in new difficulties regarding democracy in Europe.
First of all, my sincere thanks to my colleague, Mr Kreissl-Dörfler. He has done a splendid job, and his objective approach has made it possible to bridge political differences. The foot and mouth crisis has left deep scars, the culls have brought unhappiness to countless families but have also led to public indignation and rage, sometimes impotent rage at the authorities. Also rage at Europe, which forbade the vaccination of livestock in the area surrounding affected farms.
The European Parliament is today presenting a closely argued view, a view that I can endorse entirely. Yes, we are against the unnecessary culling of healthy animals. Yes, we want vaccination in the event of foot and mouth outbreaks. Yes we must persuade supermarkets to sell the meat of vaccinated animals as a matter of course. Yes, there must be emergency action plans. We must introduce a global dimension, a clear statement must be issued by the OIE and there must be effective monitoring of imports, including at airports. And yes, we must improve the structural health of the sector: good hygiene, no more ramshackle transport and an end to subsidy policy that gives too much encouragement to the movement of animals. We must also ensure good monitoring at all times. I am in complete agreement with all these points. We cannot leave it at that, however. A political wish list is not enough. As long as the European Parliament has no say in the agricultural field, there is a risk that our resolution will remain a paper tiger. Unless we link this resolution to concerted pressure in the Convention, all our efforts will have been in vain. Worse still, we shall have awakened unfounded expectations and we shall be fuelling renewed Euroscepticism.
In the Netherlands, the 2001 foot and mouth crisis was a kind of harbinger of the political upheaval in 2002. We must also at any rate learn the political lesson. Confidence in politics suffered a heavy blow. An important reason was that political responsibility remained vague, since who was actually responsible for the non-vaccination policy? Was it the government, was it the EU or the international bureau for infectious diseases? It was all very vague. Ministers pointed to the EU, the EU Commissioners pointed to the national governments and the OIE. For citizens, the complex structure of responsibilities was scarcely comprehensible, and that created the impression of politicians who took up positions but subsequently preferred to hide behind others. Politicians who shirk responsibility destroy the credibility of politics. This game of buck passing has backfired badly on Europe. The hundreds of angry letters and angry e-mails were the signs of a human but also an interinstitutional tragedy. A future foot and mouth outbreak must never lead to a mass slaughter of livestock. In the period ahead, we must direct all our efforts to this end. This requires a foot and mouth policy in which responsibilities are clearly established, at regional, national, European and international level. Parliaments must be involved. Our aim must be a foot and mouth policy that is not anonymous. Responsibilities for choices and for compliance must be clearly established, and it is our task to communicate these. I hope that this report may contribute to this process and again thank the rapporteur.
Mr President, I should firstly like to thank the chairman of the committee, Mrs Redondo, and the rapporteur, Mr Kreissl-Dörfler, for an outstanding piece of work. Unfortunately, the work has not shown unambiguously that there is any alternative to the present non-vaccination policy. It is very clear that there are neither vaccines nor laboratory capacity and that, overall, everything is missing that would be necessary to enable us to abandon the non-vaccination policy. This means that, if a decision on vaccination is to be made, it will be a political decision and not a decision based on scientific and veterinary fact.
I want finally to say a little about the consequences in terms of trade policy. The reactions have been very clear. When there is an outbreak of foot and mouth disease, the importing countries - or third countries - exclude all imports of fresh meat from the whole of the EU. The Commission must be required very clearly to ensure that third countries, particularly the United States, accept that the EU consists of Member States and of regions, especially following enlargement in 2004. If foot and mouth disease occurs in a particular country or region, it is not therefore necessary to halt all imports of fresh meat from the whole of the EU. On the contrary, supply and demand become totally chaotic when that happens. That is why I want very clearly to call upon the Commission to renegotiate the agreements, which are nowhere near specific enough at present. If a new case of foot and mouth disease should occur, the agreements must be in place, particularly with the United States, so that exports from those countries that do not have foot and mouth disease can continue.
Mr President, foot and mouth disease was not created by human error, as was the mad cow disease BSE, but is a long familiar natural phenomenon. It used to be considered normal for every cow to be affected by it occasionally, thereby building up immunity. Later people attempted to eradicate once and for all that disease that was infectious, expensive, dirty and painful for livestock by means of vaccination. Without extreme globalisation and the world market the disease and the way in which people believe they can combat it would never have attracted so much attention.
The rich American market does not want meat from animals that have been sick. Simply because, without marker vaccine, we cannot easily distinguish such animals from vaccinated livestock, people became confident that the disease would gradually be eliminated entirely. Just as people believed this of human tuberculosis. Export interests have replaced animal welfare and human ingenuity. Unfortunately the mistake was made not only by a number of companies or whole Member States but also by the European Union as a whole.
For ten years Member States and our farmers have been pressured from above into collaborating in something that is neither sensible nor acceptable. Virtually no one had expected that during the latest outbreak in the United Kingdom and the Netherlands extensive mass slaughter of healthy livestock would be necessary in order to ensure that nowhere in the immediate vicinity could any animals be found that might be infected. Even rare and exotic breeds or the pet animals of country children were compulsorily killed. Quite rightly many people declared authorities that compel such behaviour insane and withdrew their confidence. Thus far Ministers of Agriculture and the European Commission may have admitted that things may change in the distant future but they have not yet changed course entirely. Vaccinations are seen at most as an emergency measure for healthy livestock that cannot be destroyed quickly enough. As is often the case government power is more stupid than human society as a whole. So many people are protesting. It is the task of Parliament to put an end once and for all to the misguided policy of preventive culling and not rule out once and for all the option of prophylactic vaccination. Thank you.
Mr President, foot and mouth disease is a highly infectious disease for our livestock, but completely harmless to humans. I come from the Netherlands where our cattle were prophylactically vaccinated for over 60 years. The United Kingdom, Denmark and Ireland do not have this tradition. After their entry into the European Union they lobbied for 20 years for the abolition of prophylactic vaccination in Europe. Unfortunately they were successful. Export interests were placed above all else. In both Great Britain and the Netherlands, we have seen the dreadful consequences for animals, farmers, part-time farmers, the tourist sector, in short the whole of society.
The proposal of the temporary committee is to make emergency vaccination easier. That is a good idea. There is also a proposal to force supermarkets to sell vaccinated meat in future. The latter smacks of a planned economy and will not work. The Netherlands produces far more meat than the Dutch themselves can consume. What is necessary is a return to prophylactic vaccination. At least for those countries, like the Netherlands, that wish to do so. New techniques, such as marker vaccines make it possible to distinguish between a sick animal and one that has been vaccinated. That means that even the sacred exports can be maintained. It is a mystery to me why the majority in Parliament does not opt for this approach.
For me this report is only half a step in the right direction. Nevertheless, half steps in the right direction are better than no steps at all, and I shall vote in favour of the report. But I am bound to say that I find it a great pity that our agricultural colleagues in particular have made the interests of direct exports paramount.
Mr President, I am very glad to say that the health crisis is behind us, but its side effects are unresolved. The first thing we must do is understand. Unfortunately, at this juncture, we can still only speculate as to the source of the infection and the factors that caused the disease to spread. Nevertheless, we can still learn our first lesson, namely the importance of a policy of proximity, which may mean bringing the activities at all stages of the process closer together or maintaining public services at local level in order to avoid transporting animals, which appears, in this case, to have played a significant role. It is clear that we cannot repeat a slaughter on such a huge scale.
The report also puts forward proposals that we shall support such as the revision of emergency plans in conjunction with all partners, a training policy, an effective exchange of information between Member States and an increase in resources for research into marker vaccines. These prevention programmes should also take into account the conservation of genetic resources while wild species, game and dying breeds must be protected through specific measures.
Lastly, prevention programmes will only be effective if adequate compensation is guaranteed.
Mr President, as someone who was at the forefront in instigating the setting up of this committee, I would personally like to thank President Cox for his invaluable help and all those Members who have made this report and this committee such a resounding success. I would particularly like to thank Mr Kreissl-Dörfler for his unstinting work, his readiness to listen and his even-handed approach.
The visits to the UK and the Netherlands allowed us to listen to everyone who was affected. I believe that the European Parliament has delivered what my own parliament in Westminster would not. What we have in this document is a fair and balanced report on the terrible devastation and suffering the disease brought to my country. Let us not forget that foot and mouth disease is no respecter of borders. This blight could have appeared in any European country and could still hit at any time in the future.
Looking at the situation in the UK, the British Government quite simply got it wrong. Mr Adam may try and blame everything on the farmers as usual - and he talked much about the farmers getting it wrong - but what about the government getting it wrong? There is no denying that mistakes have been made. That could be accepted by British farmers - we all make mistakes. What is not acceptable is that this government still refuses to accept they got it wrong and still refuses to apologise to those who suffered. Look at Mr Adam's amendments and look at the latest British Government briefing - they have learnt nothing!
This disease did not just affect farmers, it affected hotels and tourism; it affected butchers and traders across Europe. We must not allow this terrible slaughter of 10 million animals to happen again.
I am pleased that this report contains a sensible and workable approach to vaccination in the future. Our visit to the Netherlands demonstrated the great benefits of emergency vaccination. This would remove the necessity for the huge funeral pyres and burial pits that were hallmarks of the British Government's handling of the outbreak. Those unforgettable pictures must stand as a lasting reminder of what could happen again if we do not learn the lessons of this most terrible disease.
I am pleased that this report sets out plans for the future. It is vital that we have a workable and effective contingency plan in place. This report goes a long way to developing a positive approach for the whole of Europe. The European Commission has worked hand in hand with the committee, and it is no coincidence that tomorrow it will come forward with its proposals for the future. I commend Commissioner Byrne's team for their work.
I would make one final plea to the British Government: please listen and accept this report so we can plan for the future. The suffering caused last year by foot and mouth disease was simply unacceptable and it must never be allowed to happen again.
I hope you will all support this report and the measures contained within it. Europe's farmers and Europe's rural communities deserve to know that they are valued. They deserve to know that Europe's politicians are prepared. I hope that you will give this your support today.
Mr President, no one on the temporary committee will ever forget the aftermath of that great foot and mouth plague of 2001. When we travelled the country we talked to the victims, those who could not be compensated, as well as those who were, those who could restock and begin again, hopefully in a more balanced and less intensive system of livestock production, and those whose lives were utterly changed, who had, as Mr Sturdy said, lost their dreams.
I would like to be able to agree with every word in this report and I salute the rapporteur's attempt to produce, as the Commissioner called it, a balanced, straightforward and future-oriented account. Where should it begin? It has to begin with the outbreak itself, with what actually happened and with the apportionment of blame.
A balanced report is one in which all those responsible accept some measure of the blame, including the UK Government. I would point out to the House that there have been five separate reports in the UK alone, two by local authorities severely affected by the crisis. There have also been reports by the National Farmers Union and others who were participants in the whole tragedy. So to say that this is the first time we have looked at this is quite wrong. Mr Kreissl-Dörfler has produced an objective account and one which seeks to be fair in its allocation of blame and responsibility. I am sorry that some of the amendments that have been tabled run counter to that intention.
We should not be attempting 20:20 hindsight. We should not be using shock logic to invent legal rules that were allegedly broken. When I hear Mrs Lucas speaking I am reminded of a Russian historian who once said to me that the wonderful thing about the past is that things are always changing there. You never know what is going to happen. The past is being rewritten here. That is not right. Some of the allegations in Mrs Lucas's speech were factually incorrect and should not be in this report at all.
I prefer to look ahead. I would like to think that we can salute others who have not been mentioned so far in this debate, in the blame culture in which it has been shrouded. Firstly, the foreign vets, more than 2 000 of whom came to the UK and tried to help us solve the problems with the outbreak. Also the farmers, the officials, the police who struggled through those terrible days in March and April before we knew where and how we could bring this under control.
Let us look ahead now: at inspections, movements of animals dead or alive, a fresh look at different kinds of agriculture, based on accountability, lessons learned - yes, including the lesson in objectivity which Mr Kreissl-Dörfler and the Chairwoman tried to bring to our committee and which persuaded most, though perhaps not all of us.
Finally, I would like to thank the Commissioner. It is right that it should be this Commissioner with his concerns and priorities who is replying in this debate. Essentially, it is a matter, not just of animal health, but of human health and welfare as well.
Mr President, as a representative for Cumbria - the area most affected by this disease in Europe - to think back 20 months is to remember the distress of farmers who, in many cases, saw their animals being slaughtered - although there was no evidence that they were infected - and, in particular, the distress of those who made their living from tourism in the Lake District. All too often the cries of those people whose economy depended on tourists and whose contribution to the economy was worth six times that of the farmers went totally unheeded.
We saw the pictures on our television sets: visitors were turned away because of the mass culling; animal welfare concerns were being disregarded; the fires were making a nonsense of the policies adopted by this European Union in its attempts to address the concerns about dioxins spreading in our atmosphere. People were really upset by the illogicality of the situation: mountains, hills and footpaths were closed for no reason. At the same time, you could walk along a country road and the sheep and lambs would stick their heads out through the fences. People felt a sense of anger and despair. This must never happen again.
I am glad that this report makes clear that the UK Government's policy was wrong, and that we should be thinking about emergency vaccination if this situation occurs again. I also believe that, in order to take account of the wider considerations and in view of the relatively small role which farming has in our economy these days, we also need to look at preventive vaccination as a long-term solution to difficulties of this kind.
Mr President, Commissioner Byrne, I recall how we discussed foot and mouth disease at the Brussels conference all of a year ago, when I was still Chairman and followed what you had to say on the monitor. I must say that our positions have now grown closer together, whereas at that time they were still rather more divergent. I explained the position of the Committee on Agriculture and Rural Development, which was that a policy of culling and keeping countries free of the disease would not enable us to solve this problem. At that time, the Commission still took another view. I concede that the international organisations took yet another line on the question of when inoculation should take place. Now we have moved on a bit, and I call that progress. I believe that targeted vaccination will enable us to limit the damage, in material but also in cultural terms. The scandals associated with foot and mouth disease and the burning pyres gave the world an image of Europe that we must not allow to be repeated.
Let me just say something on the subject of prophylaxis. I am not in favour of constant prophylactic vaccination, but we must also make it clear that control vaccination always amounts to prophylactic vaccination. The right time for this has to be identified, and this is where the Commission has to watch out. We also have to give the Member States leeway to enable us to have ring-vaccination and control vaccination at an early stage. That does not, however, necessarily include ongoing prophylactic vaccination, to which I wish to express my opposition.
Mr President, this committee and its report have been an extremely good exercise. I would like to congratulate all my colleagues, particularly Mr Sturdy for initiating it, the Chairman Mrs Redondo Jiménez and the rapporteur Mr Kreissl-Dörfler.
A lot has already been said about 'to vaccinate or not to vaccinate', be it prophylactic vaccination, ring vaccination, emergency vaccination or contingency vaccination. The one thing we have agreed upon is that we are not going back down the route of prophylactic vaccination. At least that is what this report is saying, and I think that makes sense. After all, when we are talking about vaccination, we talk about cattle only, but it was the transport of sheep in the UK, Ireland, France and elsewhere that actually spread the disease the last time, and we must not lose sight of that.
I would like to concentrate on one point that concerns me greatly and that is the future availability of veterinary resources, particularly in remote regions of the European Union. There is sure to be another outbreak of an exotic disease - if not foot and mouth - with the movement of people and animals and modern travel today. How we handle it and how it is detected is absolutely critical. If we do not have the vets on the ground, particularly in remote areas where it is not viable to have veterinary practices, we have no detection system for the future. I urge the Commission to take particular interest and to evaluate the availability of veterinary resources for future disease management within the EU generally.
Identification of animals, issues of transport, insurance and many other matters came up apart from the vaccination issue. I urge sensible handling of transport and the individual identification of animals. I congratulate Joe Walsh and Brid Rogers for their great cooperation, which resulted in the worst of this outbreak being avoided in Ireland.
But, if we go down the route of identifying and tagging each individual sheep, apart altogether from a flock identification tag, and then removing it when the lamb goes to the fattener, we could be left with sheep with three or four tags, or you would be removing tags and adding others: something we are trying unsuccessfully to sort out in Ireland at the moment.
Finally, I would like to thank the Chairman for accepting our point on the protocol for the movement of non-susceptible animals and, in particular, the promise of a review of the movement of equines during future outbreaks, as horses are not susceptible in this case.
Mr President, we are dealing with an excellent parliamentary report which is flexible, courageous, balanced and positive, in a very difficult field. I therefore congratulate the rapporteur, Wolfgang Kreissl-Dörfler, on this magnificent piece of work, and I would like to highlight the following points I agree with:
Firstly, it brings up to date areas which were not covered, such as the vulnerability of sectors like tourism.
Secondly, it introduces flexible innovations in relation to emergency vaccination, rejecting the obsolete elements of the current regulations.
Thirdly, it criticises the shortcomings, but in a positive manner.
Fourthly, it points out the insufficiencies of information policies. Commissioner, in view of paragraphs 20 and 21 and of what I experienced myself during the dioxin crisis, mad cow disease and now the Prestige, I believe the Commission should take its ability to directly provide Europeans with information very seriously.
Fifthly, I very much agree with paragraphs 81 and 82 on compensation.
And, finally, Mr President, although it does not fall within the competences of the Committee on Industry, External Trade, Research and Energy, nor of this parliamentary report, I would like to draw attention to the annual report of the Court of Auditors for 2001, because it makes some criticisms in relation to corruption and, for the sake of combating corruption in relation to CAP subsidies, very good account must be taken of this.
Mr President, firstly I would like to add my congratulations to the rapporteur and to all involved in bringing about this report. It is a balanced report and has been a good initiative. It has been good for this Parliament because it has proved that it could produce a report that the national parliament was afraid to.
I would like to comment on one of the Commissioner's remarks. He said that the effect was the same as other diseases or previous outbreaks of foot and mouth and we need to act, but the question is how do we act? That is what has to be addressed. This report and investigation brought home the wider effects. Coming, as it did, on the back of BSE in the United Kingdom, this disease wrecked the rural economy and destroyed many farmers in the UK.
I come from Northern Ireland, and Mrs Doyle has referred to the fact that she comes from the Republic of Ireland. The reality is that we were very lucky. Let us not underestimate this. We were not all that good, but we were very lucky. A load of sheep left Longtown market, went all the way across the Irish Sea, were dropped off at Larne in the middle of the island of Ireland and it took a long time to detect them. Let me be clear: we need better controls there as well.
What will remain with us is the sight on our TV screens of the burning pyres. It brought home to us how horrific the situation was. There has to be a better way of controlling it. Ring vaccination has to be the way in which we look at trying to control it. We should put in place more resources and more finance for research and development to achieve a traceable vaccine, so we know that animals have been vaccinated.
I will finish by re-echoing what has already been said on border controls: border controls are totally inefficient. Meat is being brought into the European Community, into the United Kingdom and other countries, and it is not being caught. We are going to have to deal with this as other countries have done. They have been more effective than we have been. We must ensure that our ports and airports are properly controlled in every way. The truth is that this disease can strike anywhere and at any time. I hope it does not, but we must be ready if it does.
Mr President, ladies and gentlemen, nowadays, an outbreak of foot and mouth disease even in one small part of one Member State has very rapid and grave effects on the Community as a whole. The loss of considerable numbers of animals as a result of the slaughter of whole herds and the profound disquiet and insecurity felt in society as a whole in the countries affected and also throughout the other parts of Europe, meant great financial loss in the affected areas, not only for farming, but also for the economy as a whole and tourism in particular.
The control of disease can today be understood no longer as merely a means of preserving the stock of farm animals or of defending specific commercial interests, but must also take into account the population's changed lifestyle, their mobility, and their changed attitudes towards the environment and the protection of animals. With these things in mind, the Temporary Committee on Foot and Mouth Disease engaged intensively with the whole range of problems associated with epidemics, including their effect on the public and the economy.
Whilst we do not need to reinvent the wheel, there is much that we can do better when it comes to limiting risks and minimising damage to the economy, while at the same time taking account of the welfare of animals and the sentiments of the public. This is not just about a few cows and sheep. We are all affected; this is relevant to all of us, and it helps not a bit to make sweeping assertions about who is guilty and who is not. I would also like to unambiguously refute the accusations - and there have been some - levelled at farmers, be it in Great Britain or any other country. What is important is that all imports should be controlled, that plans for emergencies should be kept up to date, and that the Commission should actively involve itself in them without delay.
Mass slaughter cannot be a solution, and I wish to put the case for emergency vaccination as being the very least we can do, and, apparently, the best means of getting a speedy grip on the disease and sparing the animals' lives. We all know that meat from vaccinated animals is completely safe and therefore capable of being marketed.
I would like to express my gratitude to our rapporteur, Mr Kreissl-Dörfler. I would like to thank Mrs Redondo Jiménez, who chaired our committee, and also the Commission, and those of its members who were of assistance to us. I trust that you will all now go and enjoy a nice juicy steak!
Mr President, in this Chamber we are very frequently engaged in debating what we consider to be the great political issues. But I seem to remember that when we were elected in 1999 our greatest concern was how we made our debates relevant to our electors. I want to tell you that the area that I represent here in Parliament - the constituency of Wales - is a country that was markedly affected by the foot and mouth outbreak. This debate is very relevant to people in my constituency who suffered from what has been described as a community tragedy. There was an impact on a really human scale. We sometimes do not recognise the sense of isolation that was felt by many farmers and by other people living in rural areas because of the devastating economic and other impacts of this outbreak. I therefore want to begin by thanking the committee for visiting Welshpool, Builth Wells and Sennybridge and meeting people within my constituency who said to Mr Kreissl-Dörfler that the European Parliament was the only official body that came to listen to their views. That addresses, in my view, the issue of the relevance of the European Parliament. Setting up the committee has been a worthwhile exercise.
Secondly, I am sorry we had such difficulty in establishing the committee. I am sorry it was such a struggle. I am sorry that the British Government was so anxious about its own position - that there might be any criticism of its position - that we struggled for some six months to get the committee up and running. We all recognise that it was just one group that was opposed to setting up the committee. Mr Kreissl-Dörfler, though coming from that group, has been a paragon in approaching this issue in a non-political way.
His report is first-rate. His report has endeavoured to address the real core issues that are of concern. Contrary to the views of the people who said that this exercise was going to be irrelevant, Commissioner, we are looking forward to your statement tomorrow, and to having a statement that addresses the concerns outlined by the committee that have emerged in the course of the last year.
Others have touched upon the details. I do not want to do that. All I want to say is this: this is a report that had almost universal support in committee. I am sorry that some additional amendments have been tabled because we should cling to the consensus that is within the report. It is the best example, in my view, of the European Parliament addressing the concerns of voters in a practical way. It is a huge example for the future relevance of the European Parliament. It is a tragedy that at the last minute there are some people who still feel it is appropriate, rather churlishly, to protect the reputation of the UK Government. We are engaged in much more important things than that.
I ask you to look at the report as it came out of the committee and to respond accordingly, Commissioner.
Commissioner, I support Mr Kreissl-Dörfler's report and I congratulate him on the unanimous consensus reached in the Temporary Committee on Foot and Mouth Disease. The committee has shown that, in the light of events thus far, the European Union can no longer get away with not altering its policy and ensuring more effective use of vaccinations, given that our aim is to keep the greatest number of animals as possible alive. The concerns relating to animal welfare and the social and psychological damage caused by the considerable sacrifices demanded by last year's crisis must take precedence over commercial matters, as the Chairman, Mrs Redondo, has rightly pointed out.
I fully support Mr Kreissl-Dörfler's report because, taking an epidemic as a starting point, he has described a general situation which encompasses more than just the issue of foot and mouth disease. For example, take the proposal to extend compensation to sectors associated with livestock breeding, which were - albeit indirectly - heavily penalised by the problems caused by foot and mouth disease. Again, in considering the idea of a guarantee fund or an insurance scheme covering the costs deriving from epidemics, which are increasingly rare and cause extensive market distortion, we are addressing all the problems of the farming world.
In this regard, Commissioner, we need to reflect carefully and at length on the role of the public veterinary services. Because of the increasingly disturbing general state of public finances in many of the Member States, we are witnessing a drop in the number of veterinarians, which is totally unacceptable, and we also need the public veterinary services to develop a new kind of relationship with the farmers: we need new forms of cooperation. If the legislative package you present includes a revision of directive 92/102 leading to a very close relationship between farmers and the public veterinary services, then it may well be that, in the future, we will be able to avoid a whole range of situations that we have experienced hitherto.
Mr President, ladies and gentlemen, the Temporary Committee on Foot and Mouth Disease has had some important observations to make on the handling of last year's crisis. It has defined necessary strategies for the future, which also incorporate important suggestions for the legislative work on which we are about to embark. Taken as a whole, this is a good result for cooperation across group lines, for which I wish especially to express warm thanks to the rapporteur, Mr Kreissl-Dörfler, and to the committee chairman, Mrs Redondo Jiménez.
There is no doubt that the primary and principal requirement in animal husbandry, to be adhered to in the areas of breeding, veterinary health, hygiene and prophylaxis, is that keeping a system of animal husbandry as self-contained as possible can make an important contribution to the protection of animals and also to their health and to that of human beings. I do believe, though, that public debate must also pay closer attention to the need for a distinction to be drawn between epizootics that endanger human health, and epidemics in which we are exclusively concerned with the health of animals and with their welfare and with the protection of valuable stocks.
Despite last year's crisis, let us not forget that it was in the control of epizootics hazardous to human health that past decades saw great successes achieved by dint of massive economic efforts on the part of all concerned. In fact, it was and still is absurd that the practice of vaccination against foot and mouth disease was stigmatised in the public eye at the same time as prophylactic measures, including treatment and vaccination of animals, are in daily use as part of the necessary repertoire of modern and responsible husbandry of many animal species. What are we supposed to do if the worst comes to the worst? Are we supposed to use protective emergency vaccination at the right moment? I would add flexibility in ring-vaccination.
Vaccination and testing should, in principle, be the primary option and should become standard practice. The trade restriction should be reduced to three months at most, as advised by the Scientific Committee as long ago as 1999. I will add one very important point, quite without reference to the forthcoming legislative work. If all the participants in the market could agree among themselves that infected farms that wanted, and were obliged, to avail themselves of these new tools, would not be left high and dry and would not end up enduring the scorn of the market if they used this strategy for the future, then we could save ourselves all this bother. I believe that what is needed is to achieve social consensus on the part of everyone involved. If that is done successfully, we will have been able to develop a strategy for the future capable of encompassing the protection and health of animals and enjoying acceptance on the part of society.
Mr President, as some colleagues may know, I live in Cumbria at the heart of last year's foot and mouth outbreak. I and many of my friends, neighbours and constituents lost our animals. For us the pyres were not on the television screen, they were over the garden fence. I would like to make one thing absolutely clear: the vast majority of those affected were good farmers whose husbandry bears no relationship to that of the few described by Mr Adam.
Because of my own involvement I have, quite rightly, not played any direct part in the inquiry's proceedings, but it seems clear to me that its findings make a valuable contribution to drawing the right lessons from the 2001 outbreak. I would merely like to make four comments. Firstly, what occurred in Cumbria, in the United Kingdom - and I have said exactly the same in debates in the UK Parliament and House of Lords - was exacerbated by mistakes made by the United Kingdom Government's handling of the outbreak.
Secondly, while those whose physical assets were destroyed received compensation, those whose livelihoods were damaged to a similar extent by administrative measures introduced to fight the disease received nothing. This loss, which flowed directly from what the government was doing and was entirely foreseeable, was equally real. Their contribution to the fight against the disease was equally valid. In my view, an injustice has been done to them.
Thirdly, the evidence now emerging in Cumbria suggests that the public health consequences of the outbreak are much wider-ranging and much longer-lasting than was supposed at the time.
I would like to end with an appeal beyond this House to the Commission and the governments of the Member States: learn the lessons of 2001. Do not let other people go through what we did last year.
Mr President, Commissioner, ladies and gentlemen, I too wish to start by thanking our rapporteur, Mr Kreissl-Dörfler, for his collegial cooperation in the temporary committee. I am equally grateful to Mrs Redondo, who guided the committee very constructively and with great diplomacy and calmness. I would also like to thank all my colleagues. Our discussions with officials, experts and victims, as well as our visits to affected sites, helped us to engage in depth with the crisis caused by the outbreak of foot and mouth disease and, in general, with diseases and the means whereby they are dealt with and controlled, as well as with their prevention and with vaccination policy in Europe. I am also most grateful to the Commission for always having been there with us and for doing its bit.
What makes foot and mouth disease especially problematic is that it is highly infectious and is therefore easily passed from one animal to another. It is therefore absolutely vital for appropriate measures to be taken to combat the disease as soon as there is an outbreak, so that we never again have to see the sort of images that quite rightly prompted society's displeasure. At this point, I would like to say, on a rather critical note, that the report could have made it clearer that a crisis of this sort could have been prevented if appropriate control measures had been taken and if the existing EU regulations had been adhered to or, in certain cases, transposed in the first place.
The important point here is that outbreaks of diseases such as this one can only be avoided if there are sufficient numbers of well-trained inspectors and if everyone concerned observes minimum standards and safety measures. Furthermore, I would like to point out that it is the Member States that are responsible for extending the inspections carried out under their veterinary systems and for relevant research. We should stress this again and again. I therefore see it as self-evident that bureaucratic procedures and an inadequate information policy must no longer be allowed to be the causes of the spread of a disease. Nevertheless, it must be clear to all of us that unfortunately epizootics can break out again in future, whatever is done to prevent them.
Mr President, Commissioner, the message from this morning's debate was that 'prevention is better than cure'. No to prophylactic vaccination; yes to ring-vaccination. The recurrent refrain was that, in future, all-round improvements to systems will be required as a matter of necessity.
In terms of the number of animals culled, the course taken by foot and mouth disease in the European Union in 2001 made it, no doubt, the most serious outbreak ever. The Temporary Committee on Foot and Mouth Disease worked hard, and very efficiently, over the course of several months, and those involved were complimented and thanked this morning.
It is important that any future changes in policy should take as their starting point an analysis of how the disease has been handled up to now. European producers and consumers attach equal importance to the transposition of Community legislation, Community finance and, in particular, to the drafting of proposals for the prevention and control of diseases in agriculture.
What I will now say, I say as one who comes from the region bordering on the Netherlands, with a very high number of granivores. We must, yet again, draw attention to the need for better networking when cooperating on an acute case of the disease. Political requirements are important, Commissioner, but real work on the ground, on farms, done by veterinary surgeons and the inspection authorities, using the necessary crisis plans and an emergency room, is an absolute necessity if decisions are to be taken quickly and efficiently.
Perhaps I may conclude by giving the example of my constituency, where many institutions have caused a great stir among farmers by participating in a large-scale test of how they would manage a foot and mouth crisis. You have to think of it as a practice exercise for firefighters, a call-out without a fire. What was called for was the most rapid reaction in case X, and this cross-border cooperation between the Netherlands and Germany achieved a really most impressive result.
Let us all hope that this exercise never has to be done for real. We are backing the Commission's proposals. We look forward with eager anticipation, hoping that we will, in future, have a policy on epidemics that will gain greater acceptance among farmers and consumers than has been the case in the past.
Mr President, Commissioner, ladies and gentlemen, I hope that, at this juncture, over and above the measures which need to be adopted immediately, two things will be discovered which are more important than the race to adopt emergency measures, namely how the epidemic started and why it spread so quickly. Mr Kreissl-Dörfler's report - although acceptable in every other way - does not give us a definitive answer on these points, whereas what does emerge, once again, is the disturbing weakness, the shortcomings of the European Commission's veterinary control systems, a weakness which has been admitted by the Commissioner himself with great intellectual honesty, which is tantamount to saying that the lessons of the BSE crisis during the previous legislative term have not served much purpose in this respect.
It is, however, reassuring to know that the Commission unanimously intends to give due importance to the recommendations which emerged from the mid-term review of the common agricultural policy, of Agenda 2000, as regards animal health, transport and feed, in terms of precautionary and preventive measures to avoid epidemics and, most importantly, in terms of future controls on imports. We agree as regards vaccinations: mandatory vaccinations are not yet feasible; preventive, emergency vaccinations are more appropriate but there must be well-coordinated emergency plans: not plans generated by emotion on the spur of the moment at the height of a crisis but plans which take into account the situation throughout Europe and the historical development of the disease, so that such disasters can be understood and prevented - prevent being a word which needs to be stressed once again in this House.
Mr Sturdy said just now that, even today, there are people who do not understand how all this could have happened or where the epidemic came from. At this juncture, at the end of the work of our committee of inquiry and at the end of this debate, it would, in any case, be reassuring to be able to say that we know, most importantly, what to do to prevent a similar scourge occurring in the future.
Mr President, I also wish to thank the Chairman and rapporteur of the committee, Mrs Redondo Jiménez and Mr Kreissl-Dörfler, who have been excellent in the way they have handled this committee. In particular, I thank them for allowing the committee to visit Northumberland, in my region, where the disease originated.
I do not have time to cover all the issues now but I want to point out in particular that it is very likely that the disease was caused by illegal imports of meat. One of my great concerns is that, although this is well known, we still do not have proper controls in place at our ports and airports to prevent further illegal meat imports. There is much anecdotal evidence in the UK that large amounts of illegal meat are still entering the country. I would ask the Commissioner to address that in his response tomorrow, because it is a time bomb waiting to go off. The disease could easily happen again anywhere in Europe.
People were particularly grateful to have the opportunity to submit their comments to the committee members in person. Never again must we see the enormous funeral pyres all over the landscape of the north-east of England, which had such a devastating effect on the tourist industry and all related industries, not just agriculture. Above all, despite the efforts of some Members of this Parliament, I hope that we will learn the lessons from the outbreak of this disease and ensure that it never happens again.
Mr President, I am very pleased to have the opportunity to respond to this valuable and important debate on this report. A number of issues have been raised by many speakers which I ought to address - even if only briefly at this stage.
Firstly, on the question of control of imports, many - if not all - of you have addressed this important issue. It is of critical importance to ensure that not only is there legislation in place to deal with this kind of issue but also that the controls are in place to ensure that the legislation is properly implemented. It is the job of the Commission to bring forward legislation on the control of imports. It is, however, for the control authorities in the Member States to ensure that legislation is fully and properly implemented and not, as Mr Santini suggested, a function of the Commission to ensure that controls are in place. We must ensure that we identify who is responsible for what, so that we can clearly indicate to those who have the responsibility that they must exercise those functions properly.
With regard to legislation, since 1972 we have legislation in place at EU level in respect of imports of commercial products. It is illegal to import goods in contravention of that legislation. More recently, we have put in place legislation on personal imports, which will be operational from 1 January 2003. I, like you, call on Member States to ensure that their control authorities make sure that these pieces of legislation are properly and fully implemented. This issue is also addressed in the hygiene regulations before Parliament at the moment. Therefore, cooperation of all parties in this is of critical importance in trying to ensure that another outbreak does not happen in the future.
The second issue that was raised with some passion is vaccination. I noted what Mr Whitehead said about the past constantly changing. However, in this instance there is one point that I have had to address on many occasions. It was again raised by Mrs Corbey and Mr Graefe zu Baringdorf. It is the function of the Commission in the application of vaccinations. Two Member States out of the four that had the outbreak of foot and mouth disease sought permission from the Commission to administer emergency vaccination. That permission was granted - there is no doubt about that. One of those two Member States did not apply it all, the other did, but then decided that the animals that were vaccinated should be killed. They had permission from the Commission to vaccinate and keep the animals alive. However, for reasons associated with trade considerations - they are not irrelevant and I do not criticise them - that Member State decided to vaccinate and then cull those animals. Any of the Member States involved could have applied vaccinations of their own volition, based on their own legislation, without any need for permission from the Commission.
At this stage, I should like to clarify that issue, rather than to leave in the minds of some people that there may have been some fault on the part of the Commission in failing or in refusing to allow Member States to respond to this outbreak by using vaccination and leaving animals alive. That did not happen, although it could have been done because the Commission authorised this in very clear terms. I repeat that one of the Member States involved decided not to use vaccination at all and the other decided to use vaccination but nonetheless - for trade considerations - went ahead and culled the cattle involved, even in circumstances where it could have allowed those animals to remain alive.
I am very happy that a number of speakers praised the work of the Commission. I am sure that the people who work with me, my collaborators who are here, take pleasure in that also. They have worked very hard on this. I am very pleased that the two institutions have worked so well together in this instance, as Mr Jonathan Evans said. We have tried to ensure that what we do here at European Union level - whether in Parliament or in the Commission - has relevance for people. In this instance, the debate and the report have been of relevance to citizens of the European Union. I also hope that the legislation that will be published tomorrow will respond not just to the needs and desires of Parliament, but also the needs, desires and the wishes of ordinary citizens of the European Union. You will see many of the issues you have raised in your report echoed in our legislation which will be published tomorrow, because we have worked closely together on your report and in the drafting of the legislation.
One further piece of legislation to be published tomorrow governs the individual identification and traceability of sheep. That will also contribute to providing some kind of security against an outbreak of this type in the future.
Finally, I congratulate Mrs Redondo Jiménez for chairing this committee and Mr Kreissl-Dörfler for the excellent work he has undertaken and for the cooperation that he and his people offered not only to myself but also my officials. This is a clear example of the two institutions working very well and effectively together for the benefit of the citizens of the European Union.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 11.30 a.m.
(The sitting was suspended at 11.20 a.m. and resumed at 11.30 a.m.)
Mr President, I would like to request that the vote on the Damião report on asbestos be added to the voting list today. It is a matter of urgency. We have only the three amendments before us that were voted in the Committee on Employment and Social Affairs. No new amendments have been tabled here in plenary. Those amendments have been available for over two weeks in translation. If we can vote today, the college of Commissioners, as I understand it, could consider the matter this afternoon. It can then be taken at Council on Friday of this week under the Danish Presidency.
The Danish Presidency has worked very hard to agree these amendments with us, and this would allow us to close the dossier at second reading without going into conciliation. I hope it can be added to the voting list today.
Am I right in thinking that Mrs Thors wishes to speak on this matter?
Mr President, I would ask, with reference to Article 110a, to take the floor in connection with the reading of my report, for the session services reject the possibility of adding to the report the answer I obtained from the Council during the reading by the committee. I am therefore forced to take the floor now instead.
What is at issue here is Mr Tony Bunyan's complaint to the Ombudsman, the outcome of which is a success for Parliament, the Ombudsman and Mr Bunyan. Through our work, a long conflict between the institutions about what characterises a document, as distinct from more incidental papers, was resolved. The Council had refused to give the complainant access to documentation on the grounds that the documents were ephemeral or only reflected the views of individuals.
(The President cut off the speaker)
In accordance with our Rules of Procedure, you are perfectly entitled to take the floor in your capacity as rapporteur, but you can only do this just before the vote on your report. I therefore suggest that you wait and I shall let you know when you may take your two minutes' speaking time.
We received a request from Mr Hughes, who suggested that we take the vote on the Damião report today.
Mr President, I support the request made by Mr Hughes. It is very important that we vote on it today. There is no real problem concerning this report, so we can vote on it today.
Is there a Member who wishes to speak against Mr Hughes' request to take the vote on the Damião report today?
Since no one wishes to speak against this request and since this means a change to our agenda, I suggest that we first vote on this proposal for a change.
(Parliament agreed to the change to the agenda)
The vote will therefore take place after the vote on the Langenhagen report.
WRITTEN STATEMENT (RULE 120)
The committee chaired by Mrs Redondo Jiménez is giving farmers a wonderful Christmas present by proposing to put an end to the shameful systematic slaughter of between 6 and 10 million animals struck down by the virus.
Reintroducing vaccination, especially since we now have detection tests that are capable of distinguishing serologically between viral infection and immunological response to the vaccine, is the correct solution. There were 320 000 cases of infection in France in 1952 compared to 2 030 at the peak of the UK crisis in 2001. Ten years after vaccination was introduced, there were as few as 148 cases, and 30 years on, only 18.
Vaccination is effective and objections based on the cost of vaccinating 300 million animals, like objections from world trade requiring countries to be free from infection, do not hold water. The costs incurred by the epidemic are greater than the costs of vaccination. As for the commercial need, it is extraordinary that this argument should be used when it is internal national consumption that absorbs most of the production. Unless, of course, foot and mouth disease was merely a pretext for getting rid of surplus meat and avoiding storage costs. Not to mention the market sectors opened up for New Zealand sheep, New Zealand being part of the UK-USA alliance of English-speaking countries, of which the US is also a member, and the US has benefited from BSE, which also broke out on the territory of its ally, Britain, which would officially declare that transmission to humans was feasible in 1996, in other words at the peak of the battle between Europe and the US on hormone-treated beef.
(Statement abbreviated in accordance with Rule 120(7) of the Rules of Procedure)
Mr President, I repeat that, because the session services have rejected the possibility of adding to the report the answer we received from the Council during the reading by the committee, I am forced to take the floor instead. I want what the Council said added to the minutes, so that my fellow MEPs might know what the answer was.
A long conflict between the institutions about what constitutes a document and what are more incidental papers has been resolved. The Council had refused to give documentation to the complainant, Mr Tony Bunyan, on the grounds that the documents were ephemeral or only reflected the thinking of individuals. Everyone who has come into contact with the decision-making process knows that precisely these documents are important.
Following the reading by the Committee on Petitions, the Council has promised to introduce a new practice. The Council's list of documents is to be complete and so also include texts distributed at the meetings of the Council. This means that the arrangement we adopted previously will operate still better and that the public will more easily be able to follow the decision-making process.
I would cite the letter sent by Mr Brunmayr, Director-General of the Council Secretariat.
Thank you very much for this clarification.
(Parliament adopted the resolution)
Mr President, I wonder if it is possible to get a set of headphones. I do not appear to have a set at my desk and I must apologise to Mrs Thors, my Finnish is not that great.
Either you take intensive courses in the 11 EU languages, or we give you a pair of headphones immediately. I think we should take the second option.
Report (A5-0395/2002) by Mr Bösch, on behalf of the Committee on Budgets, on the future financing of the European Schools [2002/2083(INI)]
(Parliament adopted the resolution)
Report (A5-0428/2002) by Mr Piétrasanta, on behalf of the Committee on Industry, External Trade, Research and Energy, on the report from the Commission:
1. on research and technological development activities of the European Union - 2001 annual report [COM(2001) 756 - C5-0286/2002 - 2002/2146(COS)]
and
2. on the JRC annual report 2001 [COM(2002) 306 - C5-0507/2002 - 2002/2146(COS)]
(Parliament adopted the resolution)
Report (A5-0409/2002) by Mr van Hulten, on behalf of the Committee on Budgetary Control, on the proposal for a Council regulation on a Financial Regulation applicable to the 9th European Development Fund [COM(2002) 290 - C5-0361/2002 - 2002/0183(CNS)]
(Parliament adopted the resolution)
Report (A5-0386/2002) by Mrs Langenhagen, on behalf of the Committee on Budgetary Control, on Special Report No 2/2002 of the Court of Auditors on the Socrates and Youth for Europe Community action programmes [RCC0002/2002 - C5-0257/2002 - 2002/2125(COS)]
(Parliament adopted the resolution)
Recommendation for second reading (A-404/2002), by Mrs Damião, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 83/477/EEC on the protection of workers from the risks related to exposure to asbestos at work [9635/1/2002 - C5-0450/2002 - 2001/0165(COD)]
(The President declared the common position approved as amended)
Report (A5-0436/2002) by Mr Coelho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiatives by the Kingdom of Spain with a view to adopting:
1. a Council Decision concerning the introduction of some new functions for the Schengen Information System, in particular in the fight against terrorism [9408/2002 - C5-0317/2002 - 2002/0813(CNS)]
2. on the initiative by the Kingdom of Spain with a view to adopting a Council Regulation concerning the introduction of some new functions for the Schengen Information System, in particular in the fight against terrorism [9408/2002 - C5-0316/2002 - 2002/0812(CNS)]
(Parliament adopted the two legislative resolutions by successive votes)
Mr President, Amendment No 14 was tabled by the Group of the European Liberal, Democrat and Reform Party. As rapporteur, I am not qualified - as I have not been mandated to this end by the Committee on Constitutional Affairs - to give an opinion in its favour, but I shall simply reiterate that this amendment is fully in line with the traditional positions of the European Parliament, and particularly with the report by Mr Dimitrakopoulos and Mr Leinen. That is why, personally speaking, I approve this amendment.
Mr President, this concerns the translation into English of the term 'loi organique', which has been rendered as 'organic law'. We are not very familiar with this concept in the English language. I note that the Commission document - the so-called 'Penelope' document - uses the term 'institutional law' for its English-language version, which is at least a little clearer. I propose that we harmonise our English-language terminology with that of the Commission, which would make things clearer all around.
I suggest that all the versions are reviewed in the light of your comment, Mr Corbett, so that we are all clear on this point.
(Parliament adopted the resolution)
President. Given the time, I suggest we suspend voting and resume immediately after the formal sitting for the presentation of the Sakharov Prize.
. (DE) Mr President, ladies and gentlemen, before we move to the final vote, I would just like to say a few words. Never before, in eight years, have I taken the floor after a report, but I think it appropriate that I do so today. There is no doubt that some of the amendments on which we voted today are perfectly in order. Whilst I do not want to revisit the subject of Great Britain, which we talked about for long enough this morning, some of those that did not get through had to do with the removal of duplications, for example in connection with the OIE's three-month probation period, which causes us concern. We were also concerned to give the report a coherent form. We did not succeed in that, but it does not matter.
What I would like to say is that I am very glad that the Greens' Amendment No 25 was rejected. I also want to tell you why. The fact is that it would make the internal market fundamentally null and void, and, when your farmers vaccinate, you would have to explain to them that they were enabling British farmers to eat their own sheep and Dutch farmers to drink their own milk, since these products would no longer find their way onto the EU market or the markets of third countries outside the European Union. You simply have to bear that in mind. It may be all very fine as far as protecting animals is concerned, but there is no political mileage in it at all. That is why I am very glad that the amendment was rejected. Quite apart from that, I am very happy that we worked together extremely well in the committee, without regard to group allegiances, and that this report is supported by a large majority today.
May I remind you, Mr Kreissl-Dörfler, that it was by concession from the Chair that you were able to take the floor, as I do not want to launch another debate at this stage of the vote.
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
This European Parliament and Council directive, which aims to bring together in a single text all the regulations on the organisation of working time drawn up by the EU over a number of years, is an even clearer illustration of the desire to allow bosses to organise working time as they see fit.
That is why we are taking this opportunity to reiterate, in particular, our outright opposition to night working where this is not socially indispensable, as it is then merely another way to increase profits at the expense of workers' health.
As for the length of working time, the considerable number of pages devoted to exemptions authorised for a transitional period of five years, beginning on 1 August 2004, certainly illustrates the extent to which this is less of a question of organising employees' working time than of allowing bosses a free reign so that they can exploit workers as they wish.
This is what one of these many scandalous exemptions stipulates: 'The Member States shall ensure that the number of weekly working hours does not, under any circumstances, exceed an average of 58 hours during the first three years of the transitional period, an average of 56 hours during the following two years, and an average of 52 hours for any additional period.'
We are obviously unable to endorse a directive of this nature.
We voted against this report, and against those on Bulgaria and Romania, as they incite, or even oblige, the governments of these countries to 'restructure' their steel production. On the pretext of 'streamlining', the text calls for a reduction of the productive capacities of these countries. We condemn this absolutely stupid and inhumane 'streamlining', which will mean some of the existing businesses will close, that their workers will be made redundant and unemployment will get worse, and the only purpose of this streamlining is so that surviving factories make a profit for their owners.
Whilst we support the enlargement of the European Union to the countries of Eastern Europe, we are opposed to the fact that enlargement is being used as a pretext for making the living conditions of the working classes in these countries worse.
If the European Parliament wishes to punish war crimes, it should start by putting its own house in order. France, Great Britain, Belgium, Portugal and Spain, virtually all the States in other words, whose representatives are sitting in this Chamber, have in the past waged shameful colonial wars leaving a trail of crimes against humanity. It is out of the question to prosecute the generals or colonels who tortured Algerians, just as it is out of the question to try the political leaders who covered up for them and justified their actions.
How many other conflicts have occurred, even after decolonisation, in Rwanda, Sierra Leone or in Liberia for example, where European States have been responsible for or accomplices to crimes against humanity, should we not condemn these too? Who will judge the crimes being committed, even as we speak, against civilians in Côte d'Ivoire, by rebel soldiers, yes, but also by soldiers of the regime, under the direct protection of the French army? It is not the population that the French army is protecting there, but French money. Get the French army out of Côte d'Ivoire!
As for the report, it reeks of hypocrisy, and that is why we voted against it.
- (NL) For centuries, no prosecutions were brought for crimes committed during wars. Cruel intimidation and the murder of civilians were an accepted tool used for engaging in territorial expansion and securing economic spheres of interest. The military was above the law. Not until 1945, after the defeat of Germany and Japan in the Second World War, were war criminals from those countries convicted by the victors. Were they the only war criminals? Or is the designation of war criminal equally applicable to those responsible for the destruction of Dresden, Hiroshima and Nagasaki? Evidently one needs to be the loser in a war to be tried and sentenced after that war.
Partial losers, who have not lost control over their home base, get off scot-free, witness the colonial wars of the Netherlands in Indonesia, France in Algeria and Portugal in Angola and Mozambique. Despite that selective approach, it is good that crimes should be punished, even if an attempt is made to justify them in terms of the exigencies of war. In this way we can discourage repetition in future. Unfortunately the Kirkhope report offers mainly a policy of harassing refugees accused by their political opponents of having dirty hands. It will scarcely help us to prevent future crimes of rulers against their people.
I have voted for this report because I believe that it deals very well with a complex but urgent issue - that of bringing war criminals to justice within the European Union.
Mr Kirkhope as a former Home Office Minister in the UK has a good understanding of the complexity of the issue and has shown in his reports the benefits of action at a European level.
The Council text has been amended so that some articles which may have breached rules of subsidiarity (those that are concerned with the regulation of investigations and prosecutions rather than with the exchange of information), in fact are now, in my view, in line with this principle.
. (PT) I believe that this Danish initiative, which seeks to promote closer cooperation in the investigation and prosecution of inter alia war crimes and crimes against humanity, makes an effective and practical contribution to the important objective being proposed for the EU, through the action plan adopted by the Council on 20 March 2000, under the title 'The prevention and control of organised crime: a European Union strategy for the beginning of the new millennium'.
I also considered some amendments tabled by the rapporteur and adopted by the specialist parliamentary committee to be appropriate and justified, concerning the protection of personal data, concerning this Council decision not interfering in the jurisdiction of the International Criminal Court and concerning the clarification that the authorities responsible for prosecuting these crimes are the national authorities responsible for ensuring that national legislation is complied with, not those responsible for immigration, particularly those established at European level.
I have therefore voted in favour of the report.
. (PT) I wish to congratulate Mr Sousa Pinto on the quality and the boldness of his report. I agree with his criticism of the Danish proposal's lack of ambition and scant substance. No progress has been made on the mutual recognition of judgments and we are still a long way off from implementing the principle of the mutual recognition of sentencing. The proposal that has been made only proposes the establishment of a system of exchanging information between Member States on disqualifications imposed in the courts, but does not provide for any type of mutual recognition of sentencing for the purposes of its implementation, which means that an individual who is sentenced to disqualification or to the loss of rights in one Member State can still exercise these rights freely in another State of the Union.
We must fulfil the desire expressed in Tampere and Laeken to make the principle of the mutual recognition of judgments in criminal matters effective.
The issue of the recognition of judgments in criminal matters is highly sensitive, and raises delicate issues. There are differences in the various Member States and we must avoid the possibility of 'havens for criminals', and prevent freedom of movement from benefiting those acting outside the law.
We must provide a clear response to the citizens' demands for the EU effectively to confront the problem of the increasing threats crime poses for their freedom and rights by means of a solid and common policy for preventing and combating crime.
Rejecting the Danish proposal would therefore send an important political signal to the Council and to the Member States: the European Parliament wants consistent and coherent progress under the third pillar and does not want unambitious initiatives that appear to focus all their energy on winning media approval.
British Conservative MEPs do not believe that mutual recognition is necessary in this field. Disqualifications should remain a matter for intergovernmental cooperation. As such the British Conservative Delegation supports the rejection of this Council proposal.
. (PT) The creation of a genuine European area of security and justice covering the entire territory of the Union can only be achieved through better coordination between the national authorities of the Member States, pursuing a dual approach: on the one hand, promoting a coherent and coordinated policy on combating organised crime - that has been very skilful in exploiting the completion and deepening of the internal market and, on the other, providing a clever answer to what is, as the rapporteur has stated, the third out of Europe's citizens nine greatest concerns - combating organised crime, coming immediately after peace and security and unemployment.
Although this Danish initiative seeks to establish a system of information-sharing between the Member States on disqualifications issued against an individual in a criminal judgment, it does not, however, provide for any type of mutual recognition of sentencing for the purposes of its implementation. I have therefore supported this report and agreed with rejecting the Danish initiative as the rapporteur proposed and as the specialist parliamentary committee accepted. In fact, this initiative only concerns the creation of an information-sharing system between Member States, and this instrument lacks genuine operability in the fight against organised crime because the initiative does not seek to create, at the same time, any mutual recognition of sentencing with a view to its implementation, which is a prerequisite for the disqualifications it is seeking to achieve.
. (PT) The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has submitted a proposal to Parliament rejecting an initiative from the Kingdom of Denmark under the third pillar. The Commission and your rapporteur believe that this position must be adopted to ensure that Parliament clearly states its deep dissatisfaction with the situation of paralysis afflicting the third pillar, for which the Member States are responsible.
Important Commission proposals both before and after 11 September 2001, primarily the package of measures to combat terrorism, remain blocked in the Council or are still awaiting transposal or ratification by the Member States. Unable to achieve the consensus necessary in the Council, or to honour their commitments in national legislation, the Member States are using and abusing their right of initiative. We have received a plethora of outlandish proposals, by which I mean proposals that do not form part of any plan and did not feature in the Commission's 'scoreboard'. These are arbitrary, insignificant, incoherent proposals, sometimes dictated by the national political agenda, and transform the third pillar into an ever-expanding universe, containing chaos in all directions; a bureaucratic ball of thread without ends.
It is the European Parliament's duty to condemn this smokescreen, which consists of apparent legislative hyperactivity, which contributes to disguising the Union's lethargy in a crucial area, especially after 11 September 2001 - and the political inability of the Council and the Member States to bring a single significant measure coming from the Commission and laid out in the scoreboard into force.
The gulf between the words of political leaders, not least government representatives, and their translation into concrete actions is taking on scandalous proportions in the field of combating transnational crime. We must put an end to this situation. This is the message that the European Parliament wishes to send to the Council and to the Member States.
We are in favour of the development of scientific research and its applications in all the areas that can help move humanity forward. Dealing with the subject of research and technological development activities in Europe, this report explains that it would be a good thing for citizens, women, researchers, Europe, competition with the United States and Japan, sustainable development, the developing world, the environment, sustainable development. It is not an omission on its part if this list does not include businesses, which are in fact the first to be concerned, since it proposes to increase their subsidies. It is quite simply that the report seems to think that this goes without saying.
We think otherwise, however. We reject the fact that this pretext is once again being used so that public money can be employed to bolster private profits. The only reason that we are abstaining instead of voting against this report is because it also provides some subsidies which could help researchers and state and university research.
One of the problems that is fundamental but all too often neglected by scientific research in Europe is that of the flagrant under-representation of women. This is not only a problem of equality and justice - it is also a problem relating to the effectiveness of European research, which therefore demonstrates that the EU is still far from able to harness its potential in human resources.
That is why, in the light of the objective that the Union set itself in Lisbon to become the most competitive and dynamic knowledge-based economy in the world, it is particularly important to vote in favour of this report, which gives the issue of women in research the attention that it deserves.
It is basically a question of supporting the efforts made within the framework of the European research policy, such as the prominence given to 'Women and Science' as part of the specific programme entitled 'Structuring the European Research Area'.
We also note that there is a great deal of work still to be done, such as integrating a gender perspective into all levels of future framework programmes and continuing to compile and disseminate statistics on the participation of men and women.
More generally speaking, the report also raises the issue of how to achieve better reconciliation between one's career and family life, to the benefit of children as well as working men and women, through the establishment in each Member State of crèche and nursery facilities, for example.
. (PT) This report is based on the misguided principle that aid granted by the EDF falls within the sphere of Community competence. It has been clearly proven that the nature of relations between the various Member States and the countries receiving development aid is quite different. This is partly a result of historical factors and old ties which, in many cases, such as Portugal, lead to relationships involving very close cooperation. These relationships are expressed in frameworks that can only be identified and given due consideration in the context of consultation with the Council itself.
I disagree with communitarisation and have therefore voted against the report.
Mr President, cooperation in the field of education in Europe has brought many students together from different parts of the European Union, as well as students from the accession countries. The students taking part in these activities are not just increasing their own knowledge and abilities to deal with the ever-changing nature and shape of the world in which we live, they also represent the future building-blocks for a new society and a new understanding and tolerance of the cultural diversity within the European Union.
The number of people who have taken part in the Erasmus programme since its inception will exceed one million during the academic year 2002 to 2003. A total of 30 countries presently take part. I welcome the fact that the European Union is now putting in place a charter for Erasmus students which will be available to all students in 2003. This charter spells out responsibilities and entitlements, such as full recognition by the home university of academic achievements, as well as credits to be obtained by students during their term on Erasmus. It is the goal of the European Commission and Parliament to reach two million participating students by 2007.
We must also ensure that, while they are abroad, students continue to receive education grants from their home Member States and that the Erasmus programme is not exclusive to those who can afford it. The Youth for Europe programme has been very successful in encouraging more exchanges between students. We should encourage further development of this area, in particular for those who are disadvantaged. It should also be pointed out that the Socrates programme has already been extended to cover the period 2000 to 2006 and EUR 1 850 million has been allocated for this programme.
Finally, as a result of the Court of Auditors' decisions, we must ensure that our accounting and delivery practices are better, to ensure that all students can benefit not only from a tremendous academic achievement but also from a cultural experience.
Mr President, here are some of the statistics from the document: EUR 920 million for the Socrates programme; EUR 126 million for the 'Youth for Europe' programme. Last Monday, I went to sleep in the aeroplane that was carrying me to Strasbourg via Rome, Nice and Milan, and I dreamed I was on a ship: that's right, on a ship, because Mrs Langenhagen is usually the rapporteur for maritime issues. On this ship, rocked by the waves, I dreamed I was at the European Parliament, asking - after voting for the report, as I have done - the many Members present in the House: 'When will there be a 'Methuselah' programme for pensioners? When will there be a 'Young at heart for Europe' programme?'
This motion concerns the Court of Auditors' report on the application of the Socrates and Youth programmes (1995-1999). The Court of Auditors highlights design weaknesses (Socrates is excessively complex, resulting in different interpretations and problems between the Technical Assistance Office and the national agencies) and shortcomings in implementation (delays, management shortcomings, suspicions of fraud, seven cases referred to OLAF) and evaluation. Evaluation reports were delayed and there were so many irregularities that the Court of Auditors found it hard to come to a judgment as to whether or not the programmes' objectives had been realised, while the mid-term report on the Youth programme was produced by a company owned by a former director of the TAO.
The motion contains worthwhile comments and proposals. It calls on the Commission to act on the Court of Auditors' recommendations, including its recommendation to replace the TAOs by Community public-law agencies. It also calls for any 'framework' contracts with external bodies to be phased out and for monitoring and evaluation to be awarded to public bodies. There also appears to be some doubt as to the efficacy of the programmes themselves.
These positive comments, however, are simply ways of improving programmes which, as we have stressed time and again, have been designed for purposes which bear no relation to their lofty titles. These programmes aggressively impose the Euro-unifying education model in the field of education and youth and are designed to familiarise young people with so-called European ideals.
Having taken all these factors into account, the MEPs of the Communist Party of Greece abstained from voting.
. (PT) I have voted in favour of this report, because I believe that maintaining Community funds for promoting exchanges between European students, specifically under these two Community action programmes, Socrates and Youth for Europe, is extremely important. Despite the shortcomings highlighted by the rapporteur and by the specialist parliamentary committee, not least the inadequacies of the programmes' development and administration, for which some suggestions have in fact been made, it must be acknowledged that a take-up rate of around 90% enables us to see the great importance and consequently, the considerable success that this type of programme has had, is having and will have in enriching and developing both future generations of Europeans and in contributing to lifelong learning, which is becoming increasingly necessary. I therefore agree with maintaining these programmes and the budgetary approach that is proposed, because it is of crucial importance that we continue to promote the creation of a European educational area through informal educational experiences amongst young people, including physical mobility in particular, to promote lifelong learning, foreign language learning, greater use of new technologies in education and to promote cooperation at European level between the various Education providers concerned.
Mr President, next Thursday at 3 p.m, I am going to meet Professor Alexis Valas and his students from the Robert Schumann University in the University of Strasbourg, who, having been informed of Mr Fatuzzo's explanations of vote, have asked for a lesson on the subject. I will tell these students that I voted for the Damião report and called for precisely that for which they are going to ask me, namely for those who are exposed to asbestos in their workplaces to be authorised by Europe to work half a day only while being paid as if they were working full-time, with the cost of this being borne by all the other workers who have the good fortune to work in a healthier environment which does not put them at risk from serious illnesses such as asbestosis.
Mr President, in the context of the fight against terrorism, the Coelho report proposes, inter alia, the establishment by Council decision in each State of an office known as 'SIRENE'. In Italian, the word sirene [mermaids] is used to describe beautiful women with fishes' tails, naked from the waist up, who live in the sea. I therefore feel - and I had to vote for the report - that, with this system, the terrorists will be vanquished. How will the terrorists be able to resist the mermaids? If I may, I would therefore recommend that the mermaids should have the features of Claudia Schiffer, Kim Basinger, Sabrina Ferilli and - why not - more recent stars such as Britney Spears, Shakira, Christina Aguilera and various others, that each person can add as they wish.
. (PT) This initiative forms part of an approach of introducing proposals little by little in the aim of increasing discretionary powers, on the pretext of the fight against terrorism, in this case, through the completely unjustified creation of SIS-II. This initiative must be rejected, because, in particular:
it allows bodies, particularly from third countries, to have easy access to information of a personal nature, without any sort of control;
it provides no guarantees that every proposal for the SIS's functioning will be approved by the Schengen Joint Supervisory Authority;
the argument and the concern about terrorism cannot be used as a pretext for creating files on citizens, for purely political reasons, which could lead to the SIS becoming a political information service, serving a future European police policy, with unforeseeable consequences for safeguarding citizens' freedoms and rights.
The Schengen Information System is an electronic system for recording, identifying and monitoring suspects and is used purely for policing and repressive purposes. It is applied with a great deal of enthusiasm in order to suppress the burgeoning grass-roots movement opposed to European Union policy and to ensure that Fortress Europe keeps out immigrants.
Even though a great many complaints have been made, including by advocates of the SIS, about its lack of transparency and threat to human rights, the European Parliament assented last year to a new, second-generation system, on the pretext of fighting terrorism. We would remind the House that the Schengen Information System started up in 1995, well before 11 September 2001.
The Spanish initiative, which the Coelho report endorses despite its rhetoric on protection of civil rights, proposes that all the repressive agencies of the ?U (Europol, Eurojust etc.) should have access to the system and that it should extend to new data categories. The proposal to collect and exchange information on foreigners applying for residence permits, using the fight against terrorism as an excuse, is in keeping with the racist and xenophobic attitude of the rulers of the ?U.
This is an anti-democratic initiative and the grass-roots movement is fighting to reject both it and the Schengen Information System itself.
- (NL) The proposal before us implies a tacit shift in the function of the Schengen Information System from a monitoring tool in the context of the free movement of individuals to a detection tool in the context of the war against crime and terrorism. Despite the fact that there is insufficient clarity about modalities, particularly supervision and data protection. The rights of citizens are therefore insufficiently guaranteed in this proposal.
Mr President, if I may, I wanted to highlight the exceptional nature of Mr Bourlanges' report, which comes at just the right time, given the development of the Convention. The Convention has been bled almost dry by a virtual IGC with the arrival of numerous Foreign Affairs ministers. Thanks to Mr Bourlanges' report, it is the European Parliament that is restoring to the Convention its strength with the absolutely essential elements of clarity and a sense of perspective. Clear legislation, because if we are all meant to be aware of the law, the legal categories must be perfectly clear, and a sense of perspective, because it is always important clearly to distinguish between constitutional data and actual policies. Mr Bourlanges' report will contribute significantly to this. In fact, we get the feeling that this is less a report than the framework for a Bourlanges Constitution.
We voted in favour of the report because a point of fundamental importance to us was otherwise being voted away. Paragraph 5(2) proposed that the ratification procedure for a future constitution should be designed in such a way that a 'small minority' of Member States should not be able to oppose ratification. That is unacceptable because this veto is one of the constitutional cornerstones of the EU. We believe it would have been very unfortunate if the European Parliament had signalled to the Convention and the Intergovernmental Conference that, as proposed by the report in its original form, a minority of a third of the EU Member States could be ignored.
Moreover, we wish to point out that it would not be especially appropriate to demand that future constitutional proposals from a Convention could not be changed by the European Council without the Convention's approval. The Convention's democratic representativeness in such a case cannot be seen to be greater than that of the governments.
We wish to emphasise that, even though we are in principle in favour of extending the codecision procedure and the procedure whereby decisions are taken by qualified majority to include all legislation, we believe there may be a requirement for unanimous decision-making where foreign and security policy is concerned. We also wish to point out that codecision in connection with the procedure laid down in Article 139 should not mean any restriction in the ability of the two sides of industry autonomously to reach agreements. Codecision must not lead to a shift in current procedure whereby the material content of agreements is examined, something that would not be the role of the legislative authority.
One of the Convention's core tasks is to make proposals for simplifying and clarifying legal instruments and rules of procedure used by the EU, as well as to clarify which powers the Member States have delegated to the EU. The Convention's efforts to bring about a uniform decision-making structure based on codecision and the Community model within a combined 'constitutional treaty' amount to important changes with a view to democratising the EU's decision-making process and making it easier to grasp. The report contains sound proposals for new terminology aimed at clarifying the ways in which the EU's legal instruments work and at making the decision-making process more easily accessible. The report makes it clear that the EU can only act in areas delegated by the Member States.
Those areas that the Member States choose to delegate are characterised by the clear added value entailed in cooperation as distinct from the Member States' acting individually, especially with regard to the internal market and the joint combating of serious cross-border crime.
The report is unclear regarding whether treaty changes should only be based on the outcome of the Convention and whether future conventions need to approve possible changes by intergovernmental conferences to the conventions' recommendations. An obligation on the part of future intergovernmental conferences to comply with the Convention would fundamentally alter the relationship between the EU and the Member States. The requirement of unanimity in the case of treaty changes must be maintained. The ratification processes must be respected and continue to operate as they do at present. What is also unclear is whether it will be possible for the proposed laws supplementary to the constitution, based on decision-making by qualified majority, to determine how the EU is funded in future. The funding of the EU must be decided upon unanimously. The Moderates are opposed to proposals that may lead to the EU's being funded by EU taxes.
. (FR) In the minority opinion annexed to the Bourlanges report, I criticised, in particular, the proposal in paragraph 5 to allow the Treaties to be revised by majority vote, albeit an extremely qualified majority vote, instead of unanimously. Taking Europe further along its current path, this method would distance the Member States from the European decision-making process.
One of our Luxemburgish fellow Members, Mr Poos, former Foreign Affairs Minister for his country, and former President-in-Office of the Council of the European Union, has written to Mr Bourlanges to tell him this. Stating 'that no Member State will agree to a change to fundamental law being imposed on them against their will', he adds: 'the citizens of States thus made a minority will reject a Europe with vague authoritarian ideas. As many successive constitutional changes are made, an increasing number of Member States could be reduced to the status of vassal states. We can imagine the result in terms of adhesion to the Community project'.
In the end, the adopted resolution contained a more vague passage on this point, but the intent remains. In any case, the spirit of this proposal is more widely present in the idea of the report (and the Convention) to make codecision with a qualified majority in the Council the rule, without counterbalancing it with any national veto system.
We almost feel sorry for the rapporteur, who tries to introduce a little order into what he himself terms 'chaos', in other words the jumble of contradictory or inapplicable rules, regulations and directives resulting from the horse-trading that has taken place between Member States throughout what we incorrectly call European integration.
The chaos he criticises is not just in the texts, however, but also in reality. There is total conflict between the process underway, which is developing according to the varying degrees of pressure from rival private interests defended by the Member States, and genuine unification creating a borderless Europe with a rationally-organised economy at European level.
In wanting to reconcile European unification with competing capitalist interests, the report is reduced to squaring the circle.
This report falls in line with the prospect of the federalist integration of the European Union, and points towards establishing a constitution, striving to increase the supranational powers of the European Parliament by extending codecision. It consequently advocates extending the use of qualified majority voting in the Council with the communitarisation of a greater number of policies.
The resolution also strives to change the method of amending the Treaties and advocates the institutionalisation of the 'convention' method with increased powers, laying down different amending processes - making a distinction between what is known as the 'constitutional' part and the 'policy' part - and opening up the possibility of the national parliaments no longer being able to play their full role in ratifying the Treaties.
Although we welcome the withdrawal of this resolution, as proposed by my group, from the point where it recommends the end of decision-making by unanimity in the Council for any revision of the Treaties (when what is at stake are issues as crucial as the decision to transfer national competences to the EU), the resolution envisages an EU legal system that takes precedence over those of the Member States, thereby increasing the powers of its supranational institutions. It even proposes creating a new institution, by institutionalising the 'convention', laying the foundations for creating a future 'European State' and undermining national sovereignty and independence, not least of Portugal.
Hence our vote against the report.
- (NL) The rules presently applying in the EU form an incoherent patchwork. They have emerged over the course of fifty years via treaties, ordinances and directives, with the Court of Justice having to act as arbiter. It is unclear to the citizens of Europe who is responsible for those rules, how far-reaching they are and how they can be changed. In the EU, ordinance is the name for direct legislation at the most centralised level, while the same term is used in the Netherlands for rules established by municipalities and provinces within the scope allowed by national legislation. The word 'directive' creates the impression that these are non-binding recommendations, hence well-meaning advice. In reality national parliaments are forced to establish corresponding legislation within two years, so that the essence of the decision to be taken there has already been established before public discussion of its desirability can get under way. Anyone wanting a European superstate with lots of centralised legislation will be given an excellent overview by the rapporteur, Mr Bourlanges of the relation between constitution, ordinary legislation, programme legislation, framework legislation, organic legislation and financial legislation. I do not support his intentions, but I do support his clarity. He quite rightly wants executive measures of the European Commission to be submitted for the approval of this Parliament if we register an objection within three months.
Given the talent that Mr Bourlanges normally demonstrates, we could have expected more from him than this report of no great value, which, in particular, is certainly not distinguished by originality.
The hierarchy of legislation he proposes (constitutional bloc, organic laws, ordinary laws) is nothing more than an exact copy of that laid down by the French Constitution of the Fifth Republic. Furthermore, insofar as the hierarchy of legislation necessarily implies a hierarchy of functions and bodies, the rapporteur does nothing less than set out a new Community architecture that reproduces the Member State's constitutional model at European level.
As with any exercise of this kind, institutional mimicry does, however, have its limits. Is it really appropriate to attempt to transpose to Community level the constitutional model that is common to the Member States? The answer is clearly 'No'.
What the rapporteur is forgetting when he substitutes European law for current legislation, obviously requiring the extension of the codecision procedure in doing so, or when he mentions a reform of the procedure for revising the Treaties, is that the Union, even equipped with an identical political system to that of the Member States, will always lack the essential factor: democratic legitimacy.
. (PT) I broadly share the legal assessment this report makes of the Community legal system. One could hardly agree more with the rapporteur's observation that we are facing real legislative, procedural and linguistic chaos; and even more so when he says that the inconsistency between the various categories of legal acts of which this system comprises is making it unintelligible to members of the public, even the most well informed about legal issues. The current framework ignores any principle for designating legal acts and is based on terms that are frequently obscure and sometimes misleading.
Nevertheless, I could not support the report when, in political terms, it seeks to take advantage of this need to establish a coherent typology of Community laws and a logical hierarchy of acts - a legislative necessity - in order to move forwards in the 'long march' of the highly debatable federalist and constitutional doctrine, presuming that a 'de facto' sovereign European State with constituent power already exists and goes so far as to omit any reference whatsoever to national parliaments or actually proposing to end the procedure based on the Treaties themselves.
The fact is that giving the Community legal system coherence and clarity by no means requires imposing a federal legislative framework and this is something we all know. I have, therefore, voted against the report, whilst regretting that the rapporteur - who has produced a technically superb piece of work - should have blundered into what I consider to be federalist opportunism.
Mr President, last week, I was on an official visit to Greece with a Parliamentary committee. I approached some Greek family farmers, and they said to me: 'Do you know, next week, there is going to be a vote on a report on the treatment of foods with ionising radiation. This will mean there will be increasingly big farms which will prepare the food and send it throughout the world, for this treatment will make it possible to preserve food for longer. No, Mr Fatuzzo, we want there to be market gardens in every town, tended by farmers who prepare the produce necessary for each day, with the produce coming straight from the ground, for all the inhabitants of the towns. Vote, therefore, for the least possible aid to be given to this type of treatment of agricultural produce.'
. (FR) This report, without commenting on content - the advantages for consumers of the ionisation process, which it does not contest - highlights a number of dangers and instances of abuse in this field.
We are only voting for this report because it advocates prudence, which we consider beneficial to consumers. The real problem does not arise from the ionisation process itself as much as from the use to which it is put. Although it can already be applied to the benefit of producers and consumers (conservation of foods, eradication of parasites, etc.), the agri-food and mass marketing sectors, concerned solely with increasing their profits, can turn the process against users. The report illustrates this danger: the consumer is not warned by adequate labelling that the product, despite its appearance achieved through ionisation, will nevertheless deteriorate, and this has already led to food poisoning (cases of fatal exposure of workers to ionising products have been reported in some companies).
Once again, where an innovative process could lead to progress for the people, the irresponsibility induced by market pressures is dangerous as operators disregard human life and health in the pursuit of capitalist profit.
. (PT) The final report is to be welcomed because it upholds the current restrictive list of products. It is also to be welcomed that it insists on the immediate removal of all products falsely labelled 'Not Irradiated' when this claim has been disproved by the appropriate tests. It should be remembered that the precautionary principle must always be observed.
The issue is that any technology needs to prove the benefits of its use and take account of the potential risks to health and to the environment, given that food-irradiation technology is highly problematic. In fact, on the basis of a civilian use of nuclear energy, this appears to have no other use apart from replacing the normal hygiene and safety rules that processed foods should already follow. There also appear to be no benefits to consumers because, apart from the risks of improper use, with the possibility of poisoning, irradiation makes it more difficult for the consumer to discern the true state of the product.
Consequently, the overriding aim of this technology appears to be something else - speeding up the liberalisation of international trade and increasing the centralisation/concentration of the mass production and distribution of foods throughout the world, with consequences for the delocalisation of agri-food production and for the decline of small-scale local farmers, thereby calling sustainable development into question.
Mr President, British Labour Members voted against the report because our amendments to remove errors of fact were not carried. These errors remain in paragraphs 15, 22, 25, 26, 30, 31, 32 and 33. In addition, the following paragraphs contain statements which are not supported by the evidence and findings of the lessons to be learned and Royal Society reports: paragraphs 6, 16 and 25. The following paragraphs contain statements not in line with the balance of evidence presented to the committee or contain errors of fact of lesser importance than those to which amendments were tabled: paragraphs 3, 7, 9, 11, 20, 21, 34 and 57.
Mr President, I voted against this report, not because I do not support the recommendations on the way forward in the event of another unfortunate outbreak of foot and mouth disease, but because of the basic inaccuracies in the preamble. I prefer to vote for fact and not fiction and, because certain people wish to obscure the truth with political fiction, I have voted against. It has been claimed that over 10 million animals were slaughtered during the foot and mouth outbreak but owners have only claimed compensation for 6.5 million. Farmers, I know, are not slow in coming forward.
There is no evidence of breaches in animal welfare legislation. If there was, surely there would have been prosecutions, since animal rights groups within the UK are amongst the most active in the world.
Finally, the report hints at breaches in environmental legislation due to such events as the burning of dead carcasses. The Environmental Agency within the UK carried out an investigation of the procedure used in the foot and mouth outbreak and concluded that there had been no breaches. The report is, therefore, unfortunately basically flawed.
Mr President, on behalf of the European Parliamentary Labour Party, I would like to congratulate the rapporteur for the fair, open-minded and assiduous way in which he has carried out his task. This report, when he looks ahead, is an excellent report and provides useful guidelines for future action. Unfortunately, the committee and the plenary have chosen to amend the text in relation to what happened in the past, in such a way that my delegation found it impossible to support it and indeed voted against it. We strongly reject the questions about the legality of the culls because the courts in the United Kingdom upheld their legality.
We strongly reject the idea of breaches of animal welfare legislation because there have been no prosecutions as a result of investigations of those claims. We strongly reject the claims concerning breaches of environmental legislation because the Environmental Agency has conducted its assessment and come to the conclusion that there was no environmental harm. We reject the claim of biosecurity lapses because there was no evidence of the spread of infection from carcasses being moved or by official personnel. We reject the figure of 10 million animals slaughtered because farmers have only claimed for 6.5 million and this is a fantasy figure being used for political gain.
. I want to congratulate the rapporteur and the members of the Temporary Committee on Foot and Mouth Disease on the excellent work they have done together.
This is an important report because it endorses some firm points of reference in the problematic area of the prevention of this terrible disease. First and foremost in that it calls for emergency vaccinations to be made a priority to control any future spread of the disease, in addition, of course, to calling for a ban on imports from third countries in which foot and mouth disease is endemic and for much more decisive measures to combat illegal meat imports, which we believe are the most likely cause of the entry of the disease into the European Union. Secondly in that the report urges the European Union to change its current policy of vaccination being a last resort. In the event of any future outbreak of the disease, vaccination with a view to keeping the animals alive must be considered right from the outset, along with the immediate need to slaughter the animals in the infected farms and avoid contacts which are widely known to be dangerous.
The Community should be able to play a fundamental role in defining the strategy for controlling foot and mouth disease. Indeed, we support the call for a shift of emphasis in European Union policy away from purely commercial considerations.
(Text abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The foot and mouth epidemic that affected Europe in 2001 was a great disaster, and not only for the United Kingdom, where mass slaughter of livestock was necessary. Quite apart from the tragic consequences for farmers, the effects of this catastrophe and the urgent sanitary measures implemented have reached far beyond the agriculture sector.
The report highlights a number of factors that exacerbated the situation: livestock farming and the agri-food sector were subject to the demands of importers and exporters and the race for world market domination; European sanitary directives were not transposed into national legislation; veterinary border controls were sometimes insufficient, despite the tremendously high value of the interests at risk; and there has been a continuous reduction in the number of veterinary surgeons.
However, although it highlights the aggravating factors and 'failures' on the part of the authorities (which some amendments attempt to conceal), this report fails to challenge the general financial principle of 'commercial breeding', the principle of the pursuit of capitalist profit. This is precisely why, in order to avoid losing their position in the world marketplace, the authorities decided to prohibit prophylactic vaccination at European level, even if it meant resorting to mass slaughter in the event of an epidemic.
We therefore abstained from voting on this report, although we do support some of its recommendations.
Whilst the report of the committee set up by the European Parliament makes some important recommendations on how to improve the handling of any future outbreaks of foot and mouth disease, some MEPs are using the 'wisdom of hindsight' to launch wholly unjustified attacks on the UK Government.
There is no doubt that the committee's report underlines the scale of what was the world's worst ever foot and mouth outbreak. It has to be remembered that on the day the alarm was first raised the disease had already taken hold in over 50 farms in 16 different counties.
I understand the havoc it wreaked for so many individuals and communities in North Yorkshire and elsewhere. I know they need help to recover and reassurance that, at both UK and European level, we will do everything we can to ensure that such a devastating outbreak never occurs again.
I hope that we will concentrate on the sensible and practical proposals put forward by the committee and other studies conducted into the outbreak - including the need to prevent infected meat and meat products entering the European Union.
. I have joined with my British Labour colleagues in the PSE Group in voting against this report.
As President of the European Parliament's All Party Intergroup on the Welfare and Conservation of Animals, I naturally have a special interest in the Kreissl-Dörfler report.
I support measures to prevent a similar outbreak of foot and mouth disease, as proposed in the report.
I reject claims regarding the legality of the cull. Whilst very regrettable, the cull was perceived at the time as the most effective measure to end the outbreak. It is very easy to be wise in hindsight. The approach of the UK Government with respect to the culls was approved by the European Commission.
Any report such as this requires accurate information. As, for example, the statistics quoted appear to be contrary to official UK figures, it brings into question the wider points of the report.
For this reason, and with reservations as above, I have voted against the report.
. (PT) We broadly agree with the report that has been presented and we would emphasise the need to amend the policy on the universal ban on anti-foot and mouth disease vaccination, which has been in force since 1992 and which does not even provide for prophylactic vaccination in the event of an outbreak of foot and mouth disease. We must, however, stress the connection between outbreaks of animal diseases, such as BSE, foot and mouth etc., as well as other food safety risks, such as dioxins, sewage sludge, etc., and the concentration and intensification of production as the consequence of adhering to a farming model based on exports and on liberalising agricultural markets, and which has therefore preferred culling to vaccination.
We need only think of the irrationality of promoting the transport of live animals, with the centralisation of markets and the closure of local slaughterhouses, which increases the risks of these outbreaks spreading, especially in an internal market with no borders between Member States. Instead, what we really should be doing is promoting the localisation of production, the creation of local slaughter units and veterinary centres with greater decentralised resources and local and regional markets, limiting as much as possible the transport of live animals, and undertaking more thorough monitoring, even at the internal borders of each Member State.
We insist on the need for a 'ring'-style vaccination to be allowed and on the restarting of research, which has all but ground to a halt due to the ban on vaccination. Inspection services should also be strengthened, especially in the most isolated rural areas, and 'blind' culls or slaughter should be avoided.
Overall, I am happy with the text adopted. It groups together all the players (public authorities, agriculture sector, citizens) and involves them early on in the debate, in particular with regard to the establishing of early warning systems. These early warning systems, once set up by the Commission, should benefit visibly from monitoring and increased control of their operation.
Information on the risks and appropriate measures must be distributed and included. All the Member States must also, as we are requesting, carry out regular farm inspections in order to ensure that the general rules on sanitary control and biosecurity are effectively understood and applied. Failure to do so will incur penalties which are in proportion with the breaches observed.
Although farmers are given substantial responsibility in the measure, all too often increases in the amount of livestock for income are perceived as an essential factor in the risk of an epidemic. International trade, however, is also a factor that should be taken into account. I am also pleased that my fellow Members reacted favourably to my proposal seeking to prohibit the introduction of products destined for tax-free warehouses or the provisioning of ships from countries not authorised to export to the EU. Today, this meat that could carry a risk of foot and mouth disease can be taken to these warehouses within the Union itself.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Foot and mouth disease inflicted a heavy toll in my own East of England constituency, and I had hoped that this European Parliament report would do justice to the losses suffered by farmers, the tourist industry and our whole community.
Indeed the way the committee of inquiry conducted its work gave me such hope, that we could genuinely add to the lessons learnt, to combat and hopefully prevent any future outbreak.
However, as other Members have indicated, the final report has been subject to amendments put forward by political groups in the Parliament, which suggest breaches of law which did not take place, even deliberately misreporting the numbers of animals killed.
I had hoped this issue would be treated as more important than one subject to cheap political point-scoring.
Not so.
In these circumstances, I am recording my opposition to the final vote.
My support remains for the original recommendations which will guide our future legislation, and ensure Europe plays a constructive role in tackling foot and mouth disease for the future.
My constituents expect no less.
As a Member of the European Parliamentary Labour Party (EPLP) I will vote against this report.
Though the report contains some useful suggestions for the avoidance of future outbreaks of FMD, it is seriously flawed in a number of important respects.
It is factually incorrect in relation to its references to the legality of the culls, suggested breaches of animal welfare legislation, suggested breaches of environmental legislation and lapses in bio-security. It also, for example, states that 10 million animals were killed when farmers claimed for only 6.5 million.
The report is so flawed that it cannot be supported.
I very much support those measures outlined in the report which would help prevent any further outbreak of FMD which devastated farming communities across the country and in my own region of Yorkshire and the Humber.
However, there are some aspects in the report which need clarifying. Firstly, the culls were carried out in accordance with legal provisions and in full consultation with the European Commission. Secondly, the number of animals slaughtered should reflect farmers' claims for 6.5 million - not 10 million. Thirdly, there have been no prosecutions for breaches of animal welfare legislation nor was any environmental harm identified by the Environmental Agency. Fourthly, there was no evidence of a spread of infection from carcasses during transport or by personnel.
Given that these points were not sufficiently clarified in the vote, whilst welcoming those provisions seeking to combat any future outbreak of FMD, I decided to vote against the final vote on the report.
I very much support the measures outlined in this report to prevent a future outbreak of foot and mouth disease on the scale experienced in the United Kingdom, and the West Midlands region I represent. Mr Kreissl-Dörfler's report provides important guidelines should future legislation be required to tackle a new outbreak, were it to occur anywhere across the European Union.
I do, however, reject a number of the report's observations and conclusions which are incorrect, in particular those relating to the legality of culls, suggested breaches of animal welfare legislation, suggested breaches of environmental legislation and suggested bio-security lapses. Given that farmers have claimed for 6.5 million animals, I also reject the claim that 10 million were killed during the outbreak.
Despite the many positive aspects of the report, I will vote against in the light of the above comments.
The south east of England was one of the regions first hit by the foot and mouth outbreak in the UK. As such, this report outlines many of the measures necessary to prevent such an outbreak occurring on the same scale in the future.
However, there were many discrepancies introduced by politically motivated amendments which distorted the report;
In particular: suggestions of breaches of animal welfare legislation. No prosecutions of any complaints occurred.
Lapses in bio-security. Investigations proved no such lapses occurred.
The culls were pronounced illegal. The courts found in favour of government action with regard to the contiguous cull. It was deemed a measure that was necessary to stem the spread of the disease. The European Commission was informed at all times.
Breaches of environmental legislation. The Environment Agency looked into matter and found no environmental harm,
In the south east of England, Labour MEPs felt that statistical error and political misinformation have combined to produce an inaccurate picture of the outbreak and the UK Government's fight to deal with it.
. (FR) I am glad that the Kreissl-Dörfler report has been adopted by a large majority, including the important section devoted to the need to greatly increase controls on imported animals and animal products from vulnerable countries and their neighbours, which led to the disease that struck Europe in 2001.
No control on imported products, however, could ever be as comprehensive, precise and rigorous as those applied by Member States and professional bodies themselves. Controls on imports will never provide the same safety guarantees as regular controls and traceability applied to national production and localised production in Europe.
This should further encourage us to apply Community preference effectively and keep as much of our agricultural production as possible within the European Union.
Community preference, which is laid down at the heart of our Treaties, must, in future, be our favoured means of satisfying new consumer requirements in Europe in the area of food safety. This is yet another reason to defend it vehemently to the WTO and ensure that our right to make imported products bear the cost of the controls we need to carry out on them is respected.
That concludes the explanations of vote.
(The sitting was suspended at 12.55 p.m. and resumed- at 3 p.m.)
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, item 11 of yesterday's Minutes refers to a speech I made under Rule 121(a) of the Rules of Procedure. Apart from the fact that I would like to ask the Secretariat why there is no written summary of what I said, I would like to remind the House that I asked the Presidency to make firm representations to Belgian Railways on behalf of Parliament, calling upon them to reverse their worrying unilateral decision to withdraw night train No 299, that legendary train that used to connect the European Parliament's three places of work - Brussels, Luxembourg and Strasbourg - before, crossing Switzerland and arriving in Milan.
This train has been withdrawn by a unilateral decision. Apart from the serious inconvenience this represents for the employees of the European Parliament, this makes things very difficult for the thousands of others travellers who often do that journey, particularly now with the approach of the end-of-year festivities. Since the Presidency of Parliament, responding to a similar speech by Mrs Ghilardotti at the start of the sitting of 5 September, said that they would make representations to Belgian Railways, I would like to know what was done, following both my and my fellow Member's requests, to obtain the response of Belgian Railways. Is there a follow-up to this type of request? I would also like to know what happened to the speech I made yesterday, for I would like a written summary to be included in tomorrow's publication.
Mr Santini, I would point out that your comments do not count as comments on the Minutes, because comments on the Minutes deal with what has been said during the sitting.
You are repeating a request, and there is another procedure in our Rules of Procedure for obtaining this information.
However, I myself can tell you - although I am stretching the Rules of Procedure - that Mrs Ghilardotti's request was duly communicated to the Office of the President, who will communicate it to the competent Belgian authorities.
(The Minutes were approved)
The next item is the report A5-0440/2002, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2003 as modified by the Council (all sections) [11138/2002 - C5-0600/2002 - 2002/2004(BUD)] and on Letters of Amendment No 2 (14847/2002 - C5-0571/2002) and No 3 (15169/2002 - C5-0595/2002) to the draft general budget of the European Union for the financial year 2003.
Rapporteurs:
Mr Färm, in relation to Section III, and
Mr Stenmarck, for the other sections.
Mr Färm will open the debate in his capacity as general rapporteur.
Mr President, the annual budgetary procedure has passed off unusually smoothly. It is the first time in many years that it has not, for example, been necessary for us to hold a meeting of the Committee on Budgets during this last part-session in Strasbourg in order to deal with a whole lot of sticking points. The reason, of course, is that all the parties, no doubt partly because they all know how important it is for us to be able to demonstrate agreement prior to enlargement, have contributed to a businesslike and constructive process. I want to extend my thanks for the fact that this has happened, especially to the Danish Presidency and the Finance Minister, Mr Pedersen, whom I hope we shall get to see in this House on Thursday. He has helped guide the members of the Council to a very constructive settlement. I also wish to extend my thanks to the Commission and Mrs Schreyer, to my co-rapporteurs, Mr Stenmarck and Mr Colom I Naval, and to the budget rapporteurs from the other committees who have contributed very constructively to this process. Last but not least, I wish to thank my colleagues in the Committee on Budgets, the committee's splendid secretariat and, especially, its splendid chairman, Mr Wynn, who has supported the work throughout.
When this process began just over a year ago, one of my objectives was to develop Parliament's own procedures, and I think we have made some progress. We have established a dialogue concerning objectives and guidelines at an early stage. We have worked closely with the other specialised committees in order to get them actively involved in the budgetary process. We have developed the new budgetary debate in September, something which it will certainly be possible to develop further next year. These are things that have worked well.
Unfortunately, I also have to sound a critical note, not about our work on the budget but about the EU's budgetary system. In my opinion, the problem is the long-term budget plan and the interinstitutional agreement that set sector-by-sector budget ceilings for seven years in a row. That is an entirely unreasonable model. Such long-term and detailed planning is not possible in a modern budgetary system. It is reminiscent, rather, of the Soviet Union. Certainly, I accept budgetary discipline. I am a keen adherent of budget ceilings, but that model is far too rigid. As long as we are governed by it, we shall all constantly be looking for ways of escaping from the straitjacket of the financial perspective. Since the advent of the budget plan in 1999, we have used the flexibility mechanism each year to a greater or lesser extent. We have also developed new, ever more creative methods of achieving flexibility. We have an emergency reserve of which we make ever more extensive use. We have added the new solidarity fund, which is also a flexibility instrument. This year, we ourselves have introduced the systematic use of what is termed frontloading, whereby we try to find unutilised resources in the current year's budget in order to bring forward expenditure for next year and in that way give ourselves room for manoeuvre.
This creativity has been of great help, but it is not especially open or transparent. There is no sound long-term budgetary methodology. I would therefore call upon our colleagues in the Convention really to give some thought as to how, in future treaties, we can increase Parliament's influence over the budget as a whole and, at the same time, create in the long term a less rigid model for budget ceilings which is less hostile to development.
I am also critical of the way in which the budget has been implemented, even though we can see improvements here and there, for example when it comes to aid policy. It is of course unreasonable that, in 2001, we should have received back 15% of the Member States' contributions to the EU because we were unable to implement what we had decided in the budget. If the pace of implementation continues to be slow, there will be a risk in future years of a situation arising in which regions that have received promises of aid and candidate countries that have been given generous promises of pre-accession aid will, quite justifiably, protest when the promises are not fulfilled. If, however, the pace of implementation is improved and if, at a time when enlargement is making major new claims upon our resources, we are to honour the huge amount of payments that have been accumulating ahead of us, we shall instead be in danger, in future years, of encountering major problems in keeping to the budget.
In spite of these deficiencies, I think we have a lot to be satisfied with. Allow me to mention just a few of the most important areas including, of course, enlargement. By means of the developed frontloading model, we have been able to supply the Commission with those resources it needs, for example for the 500 new jobs required for enlargement. I am certain that my fellow MEP, Mr Stenmarck, will talk more about this as it relates to the budgets for Parliament and the other institutions. Enlargement has, however, also made its mark on other areas. The major new resources in terms of information will have bearing upon enlargement. A range of different bodies receiving aid from the EU are now investing those resources in integrating the new countries. We are concerned here with the social dialogue, youth cooperation, the combined fight against crime etc. We have also launched a new pilot project for cooperation between small companies and involving both the candidate countries and the countries along the EU's new external border - Russia, the Balkan countries, North Africa etc. I believe that, of all that we have achieved, this is the most important.
Allow me also to mention the EU's efforts in the fight against poverty and disease in the developing countries. Even if I personally am disappointed that we have not brought about clearer changes in agricultural policy, that being probably the most important thing we could have done in the fight against poverty, I am nonetheless pleased that we can make other sound contributions. I know that there is some criticism of the fact that we have reduced the appropriations to food aid and humanitarian aid. We have, however, done this partly in order to be able to bring forward aid to the famine-hit Horn of Africa, and partly in order to be able to free up resources for Afghanistan next year. That has been done only on condition that we and the Council promise to supply the extra resources that may be required for these purposes next year.
We have also been criticised for the way in which we deal with the EU's contribution to the Global Health Fund. It is criticism that I consider to be unfair. We have prevailed upon the Council to more than double the amount it proposed in its first reading, from EUR 20 million to EUR 42 million. We have also got the Council to promise to try to produce a corresponding sum from the European Development Fund. We have, finally, a joint promise in any case to contribute those resources that are required if the EU is to be able to retain its place in the management of the fund. More than that I do not in actual fact think it is reasonable to demand. Finally, we have also achieved a very constructive settlement concerning Parliament's future role in foreign and security policy, and that is something I believe we are all satisfied with.
Ladies and gentlemen, this budget will not be an historic one because of any dramatic conflicts or major new revolutionary budget initiatives. It will, however, be historic because it is the last budget with the old budgetary terminology. Next year, we shall all be forced to teach ourselves activity-based budgeting. It will also be historic because it is the last budget relating to an EU with 15 Member States. I am, above all, very pleased that we have, with such broad political agreement, in actual fact come up with those solutions required in order to prepare for enlargement. That, I believe, is the greatest success of this year.
Mr President, we are now at the end of a comprehensive process of producing a budget for future budgetary years, and I should like to thank everyone who has contributed to this work. That applies, of course, to the Committee on Budgets and, especially, to its chairman, Mr Wynn, and to my Swedish co-rapporteur, Mr Färm, but it applies above all to the Committee on Budgets' very competent secretariat. I also wish to extend a big thank you to both the Commission and the Council for their constructive cooperation, with special thanks also going to the Danish Presidency for having actively helped the EU's two budgetary authorities jointly to arrive at the framework for category 5 at a conciliation on 19 July of this year, something I believe to have been very important.
Throughout the current year, the EU's administrative budget, otherwise known as category 5, has been one of those areas that has posed genuine problems for the budget. We began the year with significant anticipated deficits for the 2003 budget. By various stages, these were subsequently reduced, giving us a manageable surplus and what I deem to be a wholly acceptable margin for the next budgetary year.
Within this budget, we have also managed to implement those priorities we set as early as when the guidelines were drawn up at the beginning of the year. The obvious top priority of all at that time was enlargement. Through the decisions subsequently made, we know that the Member States, notably through the positive decision taken at the Copenhagen Summit, are complying with their commitments regarding ten new Member States. If the agreement is signed in March, we shall be able to have 147 observers from all these countries in place by no later than April. The necessary decisions will have been taken and implemented by then. What we have also been concerned with is giving each institution the opportunity to complete its preparations for enlargement. This issue acquires further significance when we now consider the fortunate decision from Copenhagen.
Allow me to extend my thanks to all the institutions for having actively participated in this work and, especially, for the great loyalty they have all shown towards enlargement and the European project within the framework of the frontloading operation we have conducted together.
The second priority was to implement necessary reforms. These were necessary with or without enlargement, especially for the European Parliament. The main concern was with those key areas on which every parliament, be it national or European, must stand firm. For the European Parliament, it was a question of strengthening the budgetary structure, meaning, in the main, not the Committee on Budgets but, rather, the other committees in the extraordinarily important budgetary work they do. Parliament's legislative function must also be strengthened. In a very short time, Parliament has been given significant legislative power, meaning that the basic conditions under which Parliament operates within this area must also be strengthened. These are key areas for the European Parliament, and it is precisely in these areas that we must stand especially firm.
The third priority is to tackle all this successfully. It is a question of coping both with the preparations prior to enlargement and with the commitment to the necessary reforms and of doing these things within the stated budgetary framework. We have succeeded in doing this. It means that we are now entering a new budget year with a fairly broad margin which will hopefully amount to slightly more than EUR 20 million. That applies on condition that Parliament approve the oral amendment which I know my fellow MEP, Mr Färm will table and to which I would in this way like to give my support. Allow me to point out that I am conscious of the fact that the Council wishes to see a still greater margin. I fully understand why that is so, and I promised at a conciliation to see what I could do to bring about a still greater margin. I subsequently went through the whole budget again, and we have now got this far but, unfortunately, no farther.
Allow me to conclude by observing that this is the last budget the European Parliament will adopt before enlargement to include ten new Member States. It has been important to implement all this in a way that means that the preparations for enlargement can be made in all the institutions. In my judgment, this is possible. It has also been important to make a number of decisions during the year to cope with long-term problems in category 5. It is my judgment that we have done this, moreover, but it is important for this work to be followed up. Further decisions along these lines will be necessary during the forthcoming budget year.
Mr President, ladies and gentlemen, the EU's budget for 2003 is indeed a presentable one. It is a shining example of how a budget can be successfully drawn up in such a way as to make the greatest possible savings whilst at the same time allocating sufficient funds to priority areas and to new tasks. This frugal and forward-looking budget has resulted from good cooperation such as one can only dream of - with Parliament, and with the rapporteurs. I can do no other than express my utmost appreciation to Mr Färm and Mr Stenmarck. My warm thanks, on behalf of the Commission, for this terrific cooperation go also to Mr Colom i Naval and of course to Mr Wynn, the committee's chairman, as well as to the Committee on Budgets as a whole. I am, naturally, also grateful to the Council. In saying this, I want to highlight the purposeful way in which negotiations were handled, preventing us from being bogged down in any single area, or even in what might have been matters of merely secondary importance, so that, on the contrary, we always proceeded with negotiations with their ultimate purpose in mind.
The appropriations for commitments in the 2003 Budget amount to EUR 99.69 billion, which can be used in entering into new commitments on the EU's behalf. That adds up to an increase of only 0.26% over against this year. I would like to see anyone else do the same! EUR 97.5 billion have been allocated to payments for the coming year, representing an increase of 1.9% over the current year, and thus below the rate of inflation. Expressed as a percentage of the EU's gross domestic product, only 1.02% is being spent on the EU Budget for 2003 - the lowest it has been for ten years. The financial planning voted in 1999 provided EUR 103 billion for 2003, that being EUR 5 billion more than the 2003 Budget has now actually required.
It is now a matter of certainty, ladies and gentlemen, that the 2003 Budget will be the last EU Budget for an EU of 15 Member States. I would like to congratulate the Danish Presidency of the Council on the result achieved at Copenhagen, but I must also take this opportunity to thank Mr Böge, Parliament's rapporteur on the financing of enlargement, for his support over the past year and a half. The financial package did indeed take a long time to prepare, and, as Commissioner for the Budget, I am proud and, of course, glad that what was concluded at Copenhagen is so close to what the Commission proposed in January.
Copenhagen really has now sent out the message that it is time for all the EU's institutions to roll their sleeves up. Now is the time to reach all the interinstitutional agreements, so that our institutions can make these changes effectively.
Of the new posts, 236 will be allocated to the Council for the purpose of this preparation, whilst 500 will be allocated to the Commission. On the Commission's behalf, I want to thank the budgetary authority for this decision. As regards where the Commission will be allocating these posts, 59 of them will be in the area of competition, 53 in agriculture, 56 in the Structural Funds, 10 in OLAF, 69 in the languages service and 60 in the Publications Office. All of these are areas in which it is clear that the acquis must be applied from day one, and preparations must be made for this.
It has also finally been decided how much by way of funds will be allocated to the new States in the years from 2004 to 2006; these will amount to EUR 10 billion for agricultural policy and EUR 21 billion for structural aid. These are large sums of money, and their implementation must of course be well prepared.
Parliament and the Council have welcomed the further policy priorities for the 2003 Budget, which are 'stability and security' and 'sustainable and inclusive economic development'. These priorities are reflected in the 2003 Budget, in that the budget for DG Environment increases by 14%, and resources are allocated specifically to enhancing the competitiveness of small and medium-sized enterprises in border regions. The budget for DG Research and the Joint Research Centre totals EUR 3 billion for 2003, which underlines the importance of sustainable and inclusive economic development.
The 'stability and security' priority has to do with measures in the area of justice and home affairs - my fellow-Commissioner Mr Vitorino's budget is increasing by 11% - and in the area of foreign policy. The EU Budget will, in the coming year, bear the joint costs of the Police Mission in Bosnia. This is an important step towards a common foreign and security policy.
We are continuing to stand by our promises and by the policy commitments we have made in the Balkan region. I believe it has to be emphasised that a large budget has been proposed, standing at over EUR 680 million in 2003, and this is for the fourth time running. Afghanistan can count on a high level of support from the EU, and the Global Health Fund will again receive substantial resources for its fight against Aids, tuberculosis and malaria. In these areas, Europe is indeed the largest donor.
This year, ladies and gentlemen, we have set up the new Solidarity Fund for aid in cases of major natural catastrophes in the Member States and in the candidate countries. In future, it will be funded to the tune of EUR 1 billion every year, and that includes 2003.
As a whole, the balance sheet for work on budget policy in 2002 is an extremely favourable one. A completely new Financial Regulation covers the EU's Budget, as also the European Development Fund and the other facilities. Today, the Commission adopted in its entirety the rules for implementing this Financial Regulation. This means that the reform of financial management exists not only on paper; it governs the activities of all those who work with European resources, so that the 2003 Budget will be the first to be implemented according to the new rules of the new Financial Regulation.
As I have already emphasised, the 2003 Budget is the last for an EU of 15 Member States. We now have to adapt the Financial Perspective to the Copenhagen conclusions, in order to draw up the 2004 Budget for an EU of 25 Member States. As early as February, we will be holding a trialogue to discuss the ongoing adaptations, and by then, it is to be hoped that there will be greater clarity about the future of Northern Cyprus. Pre-accession aid for Bulgaria and Romania is then to be replenished, and the budget for pre-accession aid is then to include Turkey. That is what the Copenhagen Council decided. So it is that the budget reflects the dynamics of European development. I look forward to cooperating on these issues for the future, being sure that we will find good solutions to them, as we found the right solutions for the budget for 2003.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, compared with those we had to handle in previous years, the budget procedure for 2003 was indeed a very pleasant one, for which I would like to express warm thanks to both the rapporteurs, Mr Färm and Mr Stenmarck. It has thus become established practice for us to favour Scandinavian earnestness in the budget procedure, and the fact that we additionally had the Danes presiding over the Council, meant that we could find our way around many cliffs at an early stage and make the procedure very harmonious, especially at second reading stage. I believe that to be deserving of particular mention.
In the PPE-DE Group, we are very proud of the way we were able to join with our colleagues from the other groups in putting across a multitude of our concerns, and it goes without saying that we are asking you, Commissioner, to support us accordingly. I will say, very clearly, here and now, that there is little point in this Parliament, with the Council, laboriously drawing up a budget, only for many things of particular importance to both parts of the budgetary authority not to be reflected in daily life when the budget ends up being passed into law.
If you are talking about the budget figures for 2003, with the minimal increase that we all greatly welcome and support, then honesty requires of us that we add that it took a large number of measures on our part in order for these slight growth rates to be made possible, as the 2002 Budget was not passed in the form in which it was drawn up.
Here I am thinking of what our technical jargon so splendidly terms frontloading measures, that is, the use of funds from 2002 to discharge commitments which will be incumbent on us only in the coming year, hence the transfer of resources allocated by way of the Solidarity Fund, from the 2002 Budget to 2003. Add all that together, plus the expected supplementary budget, and it all amounts to a tidy few billions. Honesty demands that we say that. What helps to finance next year's low level of increase is the fact that we are transferring funds from the 2002 Budget that were used either wrongly or irregularly.
We in the PPE-DE Group would like to expressly call upon the Commission not to let up in the area of its own reform. We look forward with eager anticipation to the reports we have been promised by Commissioner Neil Kinnock, who is responsible for these matters, which we will examine in very great depth in order, of course, to consider what further measures we can derive from them.
One thing I consider to have been a great success - something that the PPE-DE played a part in initiating, and which, thankfully, was taken up by other Members of this House - is the marked improvement on the question of cooperation between the Council and Parliament in defining foreign policy measures. I think that the procedure we came up with here is suited to overcoming the democratic deficit that we find in the Council's intergovernmental relations due to the national parliaments no longer being responsible and the European Parliament not yet being involved. The dialogue procedure that we have agreed on with the Council builds a bridge leading to greater democracy in the definition of Europe's foreign policy objectives.
I consider it a great success on our part to have succeeded in securing the promises of aid for Afghanistan for 2003 as well, but I do think - and this has been discussed here on many occasions - that it is not acceptable for Europe's foreign ministers to keep on coming up with new things to focus on, so that the old priorities suddenly become redundant, and we have the laborious task of setting it all out in figures. We have had a quite respectable success in combining new challenges and old commitments in a good compromise for 2003, for which a heartfelt thank-you to all who helped to make that possible!
I do think that this is, as a whole, a respectable Budget, and I again ask the Commission to see to it that what was decided by the Council and Parliament is also implemented in 2003.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, it is these speeches that remind us how close together we have been this year when dealing with specialised issues, as I believe that we are almost always discussing the same topics in this House, the very same ones that we are outlining now. I cannot, of course, stay out of this either, but I want to say something now, something to which the European public might perhaps be more determined to pay attention than it has been on repeated occasions over the past few years. Commissioner Schreyer referred to the rate of increase in the budget's commitments, which stands at 0.26%. Our budget does not show the rates of increase - let alone the rates of inflation - that were provided for in Berlin. We are well below them. In Berlin, the precaution was taken of creating a margin in order to make enlargement possible and easier. With a 0.26% increase, our present budgetary conduct brings us another step closer to that.
Take a look at payments, and the figure of 1.9% does not, at first sight, appear to be very much. It is substantially less than what would be needed to reduce the debts that are still outstanding. Despite that, 1.9% is more than what is currently available to many national Finance Ministers to draw up their own budgets. Nonetheless, we stick with this 1.9%, because it is important. We have to consider this budget, and what it covers, as a whole. We have a budget of less than EUR 100 billion! That is 25% less than what the fifteen States of the European Union spend on defence. What we get for 25% less - in other words, for EUR 100 billion - is cooperation across Europe on environmental matters, in the field of research and development, and on cohesion, so that we do not leave the more vulnerable in the lurch. Agriculture is wholly europeanised, and preparations are being made for youth exchange activities. We are preparing for enlargement, we have a common foreign and security policy, and we collaborate on justice and home affairs. I believe that it has to be said loud and clear that we spend substantially less on all of these things, so as to give Europe a viable and peaceful future, than is spent at national level in the area of defence policy alone.
Even though we have this tight budget and even though we have to take on new things with every passing year - as has already been said, there are new tasks in category IV almost every year - we nevertheless manage to set priorities that advance the economic development of the continent of Europe. Not only do we maintain and sustain a continent full of large corporations, but also the small and medium-sized enterprises on this European continent can make use of the opportunities offered by a shared internal market. They do not have their own departments to deal with tax or legal matters; what they need, in order to make the best use of this European internal market, with all its advantages, is help, and that is what we give.
We respond to the ageing of society in the European Union. Our own financial planning still needs to take this more into account. I have already made repeated reference to pensions, but we want in future to respond to the ageing of European society as a whole.
One very major priority has been and still is category IV. I read a newspaper report today, which stated that the European Parliament did not regard the fight against Aids as important. Let me point out now that Parliament has quadrupled the sum of money originally proposed to be allocated for this purpose. Anyone who claims that we do not attach enough importance to this has no idea what he is talking about.
I would like again to emphatically underline the great progress that this year's budget procedure has enabled us to make. I can follow on seamlessly from where Mr Ferber left off. There are parliamentary gaps that we need to close in this area, gaps that have to do with the monitoring of policies that are being moved from the national to the European level, and we are finding out where they are. We have managed to achieve a joint declaration with the Council, which makes considerable progress precisely in the area of security and defence policy, making it clear to the public that the European Parliament has no room for manoeuvre on European policies at European level. These are matters that will have to be resolved in the Convention, that really need to be organised elsewhere. Even so, we have already tackled them.
Mrs Schreyer, you have already acted as if all of this were already in the bag. We will of course scrutinise the Copenhagen conclusions, but what is in any case clear is that this is not just an issue to be resolved in Copenhagen by the Council, but one that we should be discussing among ourselves in this House. Although our attitude is very positive, your dogmatic 'and so it was decided' is something I cannot leave unchallenged. That can only be said when discussions have gone well and been concluded.
I wish to thank all of my fellow Members of this House, especially the two rapporteurs and the President, who has been patient enough to allow me an extra thirty seconds.
Mr President, Commissioner, firstly, I should like to congratulate the rapporteurs for the budget, Göran Färm and Per Stenmarck, for their excellent work, as well as Terence Wynn, Chairman of the Committee on Budgets, for his leadership on that committee. I also want to thank Denmark's chairmen in the Council for their cooperation, which was excellent, and Commissioner Michaele Schreyer for her excellent input.
Next year's European Union budget is a disciplined budget. The increase in expenditure is below inflation, at just 1.9%. This represents an outstanding gesture of support by the European Parliament to help Member States balance their national budgets. It also demonstrates responsibility on the part of the EU, while Member States try to meet the requirements of its Stability and Growth Pact.
The Group of the European Liberal, Democrat and Reform Party supports this aim, although it partly undermines the EU's long-term attempt to balance its economy, as the EU's biggest budget worry this time is outstanding commitments. At present these stand at EUR 103 billion, which is to say, more than the entire budget for one year. There has been an increase in arrears of EUR 17 billion since the start of the year, with no limit to this in sight. The situation is at its most wretched in the area of structural operations, where outstanding commitments have grown over the year by EUR 13 billion. The most difficult situation, relatively speaking, however, is in the area of pre-accession aid, where EUR 8.5 billion in outstanding commitments has accrued in three years, with just under EUR 2 billion being paid out in actual aid.
What is most vexing is that there would have been funds available for payment in respect of these commitments, but they were not used. Consequently, the situation betrays administrative inefficiency, with the Commission and the Member States as the guilty parties. That is why Commission reform is extremely important. At the moment the Commission is very conservative and shirks its responsibilities. We should also simplify legal instruments and procedures, as was agreed in conciliation with the Council in the summer.
Enlargement is the hallmark of next year's budget. This budget is the last to be drafted for an EU consisting of 15 Member States. Parliament safeguarded the posts needed in the Commission for enlargement by amassing resources partly out of this year's budget. In this way we were able to meet next year's expenditure in advance and fit administrative expenditure into the tight framework in place for heading 5. My group supports this.
Otherwise, we could say of the budget's content that the EU's functions are adequately financed. Agricultural expenditure is under control, so there is no need for significant reforms for budgetary reasons. External actions were able to be partly financed in advance out of this year's budget, and there was no need to look again at Parliament's priorities. In addition to other actions, we were able to improve the financing of the Northern Dimension a little, which has to be considered a good thing.
Mr President, the grand total for next year's budget compared to Member States' GNP is a record low. Our group is worried about the low level of payment appropriations. It is feared they do not correspond to the commitments made earlier and that there will be new RALs as a result, which is to say, unpaid appropriations will pile up. It is feared that, on account of a new rule, a 'sunset clause', Member States will lose the payments they are due. The problem has been mainly only theoretical while the Commission has not forwarded appropriations in the budget for payment and while Member States have been able to get back billions of euros of unused own resources, or contributions. If next year payment appropriations do not meet payment needs, the sunset clause will cause a new kind of problem.
Our group would like to focus on the interinstitutional agreement the previous Parliament made on our behalf. New needs have come into being, especially under headings 3 and 4, which cannot be covered by the current maximum amounts. Nobody could have predicted in May 1999 that there would be a need for reconstruction in Yugoslavia and Afghanistan in a situation in which the EU seems to have committed itself to the economic alleviation of the consequences of a US policy of aggression. The share of responsibility would seem to be one where the USA does the attacking and the EU pays for the clean-up operation and reconstruction in the aftermath of war. A new Iraq war might increase the pressure on next year's foreign aid programme, so there are no margins under that heading for initiating new actions.
In the opinion of our group the ceilings in the interinstitutional agreement should be re-estimated. Let us please make this stupid Stability and Growth Pact more flexible. The budget has a special flexible instrument, but it would appear that the Council misuses it for payments that can be predicted instead. The failure of the Moroccan fishing agreement was not an unforeseeable piece of expenditure for which the flexible instrument was really needed. The breaking-up of the Spanish and Portuguese fishing fleets should have been totally financed next year in some way other than partially by means of the flexible instrument.
Our group thinks a positive step has been taken in commencing serious discussions about reducing the transportation of live animals for slaughter and calling into question the treatment of animals in the primate research centre at Rijswijk in Holland. We are, however, critical of the fact that the ball has been set rolling for the EU budget to be used to finance the common foreign and security policy. This time round we will be financing civil crisis management: next time it will perhaps be war. It has not become clear to me during the debate on the budget how it is intended to organise the auditing of funds that are the Council's responsibility nor how nor to whom discharge is to be granted in respect of the use of these funds. Perhaps the Commissioner knows.
Mr President, personally and on behalf of my group, I should like to thank both rapporteurs, Mr Färm and Mr Stenmarck, very much for their work and congratulate them on the final result. For the sake of balance, I should like to mention a number of positive and a number of negative points, but I shall begin with the negative ones. For me, these are the payments, and I fully support what Mr Virrankoski has said about them. Parliament usually fights the battle over final allocations, that is, over promises, while the Council is mainly interested in keeping payments as low as possible and hence rather less in keeping promises.
During the arbitration process, Parliament agreed to the reduction of the budgeted payments. I understand why but I am not happy about it. We run the risk of the waiting time becoming longer, of organisations and other recipients of what we might call 'cash in hand' having to wait longer for their money, which surely cannot be the intention. This diminishes the credibility of the institutions, but perhaps the Council or the Member States feel they cannot agonise too much about this.
Another problem I have relates to the reduction in loans for food and humanitarian aid by EUR 55 million. Of course I am aware that those in favour say that this is just a simple accounting device and that the total numbers remain the same. But that is exactly my problem, because loans are remaining the same, though we already know that extra funds will be required, namely for the Horn of Africa. The funds remain the same, but the number of people requiring money from the budget line is increasing.
Then, by way of adjusting the balance: three positive points: my group is very pleased about the freezing of the funds of KEDO. We have always found it regrettable that we have never opted for a lasting solution to the North-Korean energy question, namely investment in energy-efficient and renewable sources of energy. Thanks to the European Union, about a thousand North Koreans are being trained in modern nuclear technology. Now it emerges that North Korea is not keeping to its part of the agreements and is after all investing in its own nuclear weapons programme. That is why we must now once again re-examine KEDO carefully, and as we see it wind it up. We can easily find an alternative use for that twenty million.
Then there are the posts for the Commission: surely that must be seen as an important achievement in this set of budgetary negotiations. Through yet another odd accounting operation we have created scope in next year's budget for five hundred new posts in the Commission. And that is good news. But if I have just heard the Commissioner correctly, none of those five hundred posts is going to DG Environment, and I find that regrettable because it is of course also very important that environmental regulations should also be complied with and monitored in the candidate states. Therefore they might wish to re-examine this, since we have after all agreed collectively that the European Union has three priorities, one of which is sustainable development. Hence, it would make very good sense if a substantial number of those five hundred posts were to go to strengthening DG Environment.
My final point, Mr President, concerns the animal experimentation centre at Rijswijk. I can already hear honourable Members sighing that this story has dragged on and on, but it is now on the point of resolution. We must apply clear, ethical preconditions to the experiments on monkeys that are carried out there. If there is an alternative available or the tests are not objectively necessary, the European Union should no longer subsidise these tests. In any case, an end should be put to tests on hominids. They are ethically unacceptable and I hope I can count on your support.
Mr President, ladies and gentlemen, I would like to start, if I may, by congratulating this year's two rapporteurs, Mr Färm and Mr Stenmarck, on their excellent work. The 2003 budget has not been a simple budget, nor has it been easy in political terms. Indeed, it is a budget in which there is tension between demands which absolutely have to be met now, such as the financing of the administrative expenditure to prepare for enlargement, and political priorities such as support for Afghanistan. There is tension between commitments which must be made good, such as the funding of the restructuring of the Portuguese and Spanish fleets - on which, at last, we appear to have reached agreement - and new urgent measures, such as the need to fund the European Union's participation in the Global Health Fund. It is a budget which, in my view, suffers throughout from the failure to revise the Financial Perspective established in 1999 at Berlin: a Financial Perspective which I believe is now inadequate and can only become politically more unacceptable in the coming years. Nor can the - albeit significant - results achieved in conciliation in November lead to any lasting change in the situation. For example, the joint declaration whereby the Council undertakes to consult Parliament before taking any decision which might involve financial commitments in the field of common foreign and security policy is, over and above any possible objections, an important milestone, a further step towards the full involvement of the European Parliament in a strategic sector, towards the development of a more powerful, more secure Union.
That, however, does not change the fact that the Heading 4 ceiling is still too low, not to say stiflingly low. What will we do when the Council asks us to authorise it to make a financial commitment because of new international political developments? Will we refuse to give it the authorisation on the grounds that there are not enough funds or will we accept the challenge and undertake to find the money, somehow, somewhere? Now, for example, we have to find funds for the problems in Galicia. What would we have done, for example, in the case of Afghanistan? What would we have done in the case of the Balkans?
Not to mention Heading 3. Indeed, the European Union's commitments increase every year in the field of internal policy too. With every passing year, there are new, costly multiannual programmes of huge political import which, as such, must be processed and adhered to. What, however, will we do when there is no longer a margin for any political initiative that Parliament might want to set in motion? What will we do when the distinction between compulsory expenditure and non-compulsory expenditure is reduced to a distinction between expenditure on which Parliament does not have the ultimate say and expenditure which Parliament cannot alter for fear that the European institutions will lose face? And that is just to mention two headings.
I therefore call upon all the Members to make representations to their delegations and to their governments to ensure that the situation is avoided where, subsequently, when all is said and done, everything we have planned for in this budget, in this conciliation, is frustrated because of lack of resources, and to ensure that it becomes the joint objective of each one of us, irrespective of our political affiliation.
With thrift and hard work you can build a palace. This ancient Dutch proverb is only partly applicable to the European Union budget for 2003, which will be set this week. I have no criticism to make of the hard work. The well thought-out result of the joint efforts of the Commission, the Council and this Parliament is commendable. No, I am more concerned with the first-mentioned virtue: thrift. In the resolution before us, Parliament appeals to the Commission to continue to pursue actively the reduction of arrears in payments, the improvement of programming through quarterly implementation and reporting plans, etc. All well and good. Time and again, an important question is overlooked, however. Namely the question of the effectiveness of the many lines where there are payment problems. We are convinced that the Commission is biting off much more than it can chew, actively encouraged by Parliament. The resolution talks of 'excessive surpluses'. Surely that must give us pause for thought. We are therefore gratified that in this case a start has at any rate been made on the reduction of set allocations and payments relating to structural measures. The high level of arrears, particularly in the field of the structural funds, must lead to a thorough pruning of unprofitable budget lines. That would be a real contribution to a more credible European Union financial policy.
In other policy fields, too, a substantial pruning of budget lines would be welcome, however. Particularly in the field of external operations many lines could be scrapped. Only if the European Union has added value in the foreign policy field is an operation worth considering. What, for example, is one to make of Amendment No 139 to line B7-6000? It argues for an earmarking of no less than EUR 20 million for autonomous and independent foundations in the European Union. In the justification, there is the coy remark that political foundations are ideally qualified for the activities mentioned. But in that case what do concepts like independence and autonomy mean? Other examples abound.
We shall single out here only Amendment No 147 to line B7-6312. After a previous discussion on embryos in the research framework programme, I must again broach an ethical question. This time it relates to abortion in the context of a programme for the promotion of sexual and so-called reproductive health and rights in developing countries. Officially the European Commission says that abortion cannot be financed as a method of family planning.
In practice, however, we find that things are not so clear-cut, for the European Commission cooperates with, and contributes to, the funds of organisations that include abortion among reproductive rights. Not to put too fine a point on it: abortion is being co-financed. I therefore appeal to you to decisively reject Amendment No 147.
This matter shows yet again that the financing of ethically controversial activities leads to problems. The European Commission should exercise more restraint in such questions.
In addition, the way in which the EU's development policy complements that of the Member States is put into a new perspective. Surely it cannot be acceptable for the European Union to supplement the development cooperation of the Member States with activities not supported by the Member States themselves because they do not consider them responsible. Complementarity in this form leaves a nasty taste in my mouth. I am interested to hear the arguments of the European Commission justifying its indirect involvement in abortion.
Mr President, let us be thrifty, following the trust placed in us by our citizens, and apply thrift as well as hard work. After all, the citizen foots the bill.
Mr President, I too, like Mr van Dam, would like to focus on a specific budget line, not least because, as a member of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I have been able to follow the matter closely. The line in question is line B7-6310: 'North-South cooperation schemes in the campaign against drug abuse'. First the Committee on Citizens' Freedoms and Rights, then the Committee on Budgets and, finally, the plenary, by a unanimous vote, decided to block the new appropriations and place the payment appropriations in the reserve because, in Parliament's opinion, this budget line did not have a legal basis. It did not have a legal basis because the Commission should have presented to Parliament an evaluation of the measures financed by the Community under this line as far back as October 2000 and proposed a new regulation. Instead, for at least two financial years, this line has been financed with no legal basis.
Immediately after the vote in plenary, the Commission told the Chairman of the Committee on Budgets that, in effect, this line did not have a legal basis, which was the opposite of what the Commissioner had repeatedly stated in response to Parliamentary questions, to the effect that it was a line financed according to a quite precise legal basis and that the fact that the evaluation had not taken place did not mean that it could not continue to be financed. We were then told that there had actually been an evaluation. This evaluation, which ought to have concerned the Regulation of 21 October 1997 and would have been submitted to Parliament in July 2002, certainly never reached the Secretariat of the Committee on Citizens' Freedoms and Rights. I succeeded, with some difficulty, in unearthing it. It is a final report of 9 May 2002, which, if we had had the time, the Committee on Citizens' Freedoms and Rights could indeed have assessed, possibly avoiding this situation, avoiding what is happening now with the new budget, which has led the Commission, Parliament and the Council jointly to release the appropriations in reserve now that there does appear to be an evaluation. Apart from the cover and the title, this is an evaluation which focuses principally on the 1990s and concerns North-South cooperation in the fight against drugs and drug abuse, which is only partly related to the Regulation published on 21 October 1997. What is more, the evaluation concentrates on all the measures undertaken in the previous years while still failing to state clearly what happened with this Regulation during those three years.
The evaluation clearly reveals that, in the past three years, the majority of the measures have been undertaken together with and through the United Nations agency, under the direction of Mr Arlacchi. We have been calling for years for this Commission to investigate the actions which the United Nations itself had recognised as not transparent and, furthermore, as running counter to the financial regulation. President Prodi himself had taken upon himself the responsibility of ascertaining what the United Nations recognised. None of this happened, and now we are blithely refinancing this budget line when we have financed it every year for years, without a legal basis, for dubious operations of which, even now, the Commission is unable or unwilling to provide a proper evaluation.
Mr President, like other speakers this afternoon, I welcome the successful conclusion of this budget process. It is certainly one of the most peaceful that I have known and my congratulations on the excellent work done by our two rapporteurs.
There are in any budget process successes and failures. We in our political group, as Mr Ferber has indicated, feel we have had more successes than failures in this budget process. Three issues stand out, and I would like to mention them. The first refers to the improvement of the quality of budget execution. We insisted from the beginning that we should pick up on the Commission, Council and Parliament declaration of December 2000, specifically looking to reduce outstanding commitments to a normal level by December 2003. To that effect, we suggested the appropriations for staff should be put in the reserve. As a result, we are now promised a document for the PDB 2004 setting out how we are going to eliminate abnormal outstanding commitments by the end of 2003. I think that we have some way to go, but this is a step in the right direction.
Secondly, so far as appropriate involvement of Parliament in CFSP measures is concerned, what concerned us most was to how to get Parliament fully involved in consultation and information on how the monies will be spent by the Council. For that purpose, we withheld money in the reserve at first reading, so that we could have a proper negotiation with the Council on second reading. And now we have a joint declaration in accordance with the Interinstitutional Agreement, setting up for the first time a way in which Parliament will be fully involved in consultation and information, including in political dialogue on the CFSP.
We also have put funds into the budget so that the Commission can come forward with a study establishing CFSP priorities over the next five years. I very much hope that this study will be completed.
Last and not least is the question of successful implementation of the Commission reforms. For my group, this is an essential point. We therefore suggested that we should have some overall view of this and, for that purpose, on first reading, we put 500 staff into the reserve - the additional posts requested. Lo and behold, as a result of this, we now have a comprehensive report which I was just discussing with my colleagues - including Commissioner Kinnock this morning - observing that progress has indeed been made. But we would like it more widely known that progress has been made, but there are other methods under discussion in the Council at the moment and decisions to be taken before we face the electorate again in June 2004.
Therefore, I think that on these three items, the 2003 budget has been a success. We had a strategy and we had some muscle enabling us to achieve that, by withholding monies or posts so that action could be taken. We must be vigilant over the next few months and ensure that progress continues to be made on these three items because none of them has been fully resolved in this 2003 budget.
But it is thanks to Parliament's powers and the determination of our political group to use them that we have made progress on those three items so far. I end with a word of warning: current proposals in the European Convention seem to be aiming to restrict Parliament's power in the budgetary procedure - we should make sure that this does not happen.
Mr President, since we are congratulating ourselves - everyone has made very complimentary speeches about the role of the Committee on Budgets - I am reminded of a story once told to me by Vice-President Schmid. A former chairman of the Committee on Budgets and a former general rapporteur went on a skiing holiday. Whilst they were out skiing they had an accident: they fell down a deep ravine. They were stuck and could not get out. Twenty-four hours later, people realised they were missing and they sent out a search party. When the search party reached the ravine, it looked down and saw these two figures. They shouted down: 'Are you from the Budgets Committee?' They replied: 'Yes, we are!' They shouted back: 'We are from the Red Cross.' The reply came: 'We have no money'.
That is the image that most people have of the Committee on Budgets. However, with this budget we have been extremely kind to virtually everybody who has come along. Anyone who has been involved in this procedure knows about the faxes, e-mails, telephone calls and the knocks on the door as attempts are made to lobby for anything that can be gained from this budget.
However, on this occasion the rapporteurs have worked extremely well to ensure that the priorities of the committees, the different political groups and those with outside interests who have lobbied effectively are taken on board. We have a budget which reflects considerable good will on the part of this Parliament. In fact, there is so much good will that, as I said in committee, we have too much money in the budget, especially in some areas in category 4 where the money will not be spent. However, it is there, and it has been achieved through the good work of the rapporteurs and the committee and through our joint efforts with the Council and the Commission.
It must be said that there have been a good deal of firsts in this budgetary process, not least because of the attitude of the Danish Presidency. We have all congratulated them, and they have worked exceptionally hard to ensure that we finally have a budget of which we can all be proud. There is normally considerable lobbying at this final stage, but not on this occasion. The very few instances of lobbying we have encountered concern one or two lines relating to category 4.
Our negotiations in the conciliation with the Council and the Commission have actually proved fruitful. In category 4, every single amendment requested by the committees has been delivered, except on those lines concerned with ECHO - we are convinced that the money can be found - and the Global Health Fund. We do not have the EUR 80 million that was requested, but we have EUR 42 million from the general budget and a guarantee that the European Union will have a seat on the board of the Global Health Fund. From that point of view, it is quite good.
However, the one message that needs to be conveyed, amidst all these congratulations, is how the money will be utilised throughout next year, because our weakness in this Parliament is that we do not monitor how the money is being spent. Mr Ferber urged the Commission and the Council to ensure that the money is well spent. It is our job as well, and the committees in this Parliament have to ensure that they are monitoring month in and month out. The last thing we want is a 15% return to the Member States at the end of the day, which is what happened this year when we gave back EUR 15 billion. The Member States are happy about that, but it is not good budgetary practice.
(Applause)
Mr President, I too want to join in the delight that has been expressed today in many quarters concerning the constructive way in which the budgetary negotiations have proceeded. To outsiders, the effusive way in which we are praising each other may appear odd, but the mutual trust, openness and integrity that has characterised the budgetary negotiations this year inspires confidence that shortening and simplifying the budgetary process along the lines being worked on in the Convention is something that can be done easily and that we can continue the work on ensuring that the budget appears as a political document with clear political priorities. This process will in any case be clearer by next year when we change over to activity-based budgeting and so hopefully remove something of the mystique surrounding the language used in the budget. It will be easier for all of us to see the economic and political priorities in the budget.
Good results were achieved in this year's budget, and I want firstly to point out that, for 2003, we found the money to prepare for enlargement to include ten countries in 2004. Without exceeding the agreed financial framework, EU legislation must be translated into the languages of the new Member States, and staff from the new countries must be appointed. I think that Parliament has made its contribution to that process. Secondly, we found the money for rebuilding Afghanistan and, thirdly, we were given clear pledges by the Council of better cooperation and scrutiny when it came to the funding of the common foreign and security policy. It is important, indeed it is in everyone's interest, that there should be no recesses of the budget outside parliamentary control.
Mr President, as I have already had occasion to point out, the exercises in financial engineering that the current budgetary process has required have once again demonstrated the precariousness of the Community financial framework and, consequently, the need for it to be revised and adapted.
It is well known that the financial framework decided on in Berlin is clearly inadequate for dealing with the costs of enlargement, the increased requirements of economic and social cohesion and, at the same time, for responding to the new priorities arising in the meantime, particularly for internal and external policies. Revising the financial perspectives would therefore be the most appropriate course of action. Or, in the absence of such a revision, the legitimate and full use of all the budgetary prerogatives granted to the European Parliament under the Treaties could have constituted a lesser evil, thereby avoiding the games involving redistribution and cuts to which we have become accustomed, often at the expense of previously set priorities and objectives.
I am thinking, in particular, about one area that has suffered more than most: cooperation and development policy. In fact, under the current framework and in light of the new priorities that have arisen in the meantime - Kosovo, Afghanistan, as well as Palestine and the pre-accession funds for Turkey or even the Global Health Fund - compressing appropriations intended for the poorest countries has become an inevitability. This compression of funds is now being extended to food aid, to cooperation with Latin America, the Balkans and to the MEDA Programme. Nevertheless, as a result of all the advances, transfers, reserves and non-execution, not even the budgetary decisions adopted have been implemented. This is the case now of the EUR 55 million intended specifically for Afghanistan. We are also seeing an attempt to include the funding of the Global Health Fund within the European Development Fund without even consulting the target countries of the EDF and to their detriment. All of this is happening because the principle of sufficiency of means, according to which new priorities should be given new financial means, is not being observed. A revision of the upper ceiling for the financial perspectives was clearly needed under category 4, which concerns external policies.
The issue becomes even more clear and urgent, however, if we consider the fact that the volume of payment expenditure being proposed for adoption represents an increase in 2003 of only 1.9%, in other words, lower than the expected level of inflation, which will lead to a real reduction in the payments budget. As a matter of fact, this budget for 2003 will become, in relative terms, and in terms of the criteria of the Stability Pact, the lowest in the last decade, representing only 1.02% or less of Community GDP. It makes no sense to seek to achieve more and more Europe and at the same time, wish to adopt an increasingly low budget.
Having said this, I should like to add a positive note, with regard to East Timor. I welcome the results that have been achieved, both by maintaining a specific budget line, something for which I have always fought, and by increasing this line by EUR 6 million more than the Council proposal. This sends a positive political sign to a country and a population that gained independence only recently and which are still experiencing considerable difficulties and this brings together, as a matter of fact, the various decisions that we have adopted on this matter.
I wish lastly, to say a couple of words about Palestine: given the tragic situation currently facing that country, we must respond to the situation next year by establishing a line and sufficient appropriations, specifically to recuperate the investments that the European Union has made there.
Mr President, Commissioner, we are not satisfied with the budget as it concerns agriculture. Our proposals were not taken on board, although the Council made us a few small concessions, but our essential demand for a new institutional agreement in order to be able to transfer surplus funds from the first pillar to the second, has not been met, the belief being that things simply cannot be done that way. We now note with astonishment that the exact opposite happened in Copenhagen, in that funds were, with a stroke of the pen, transferred from rural development in the second pillar in order to make room for funds to be disbursed as direct payments. I have to say that I find this scandalous. We in Parliament drafted a resolution expressing our opposition to direct payments and to their being transferred to the new Member States of the EU, and also stating that we take it as read that payments as a whole will not be affected, but that this is being done by way of support for rural development, that is, in the second pillar. That has not been complied with.
The Brussels conclusions imposed a financial cap that does not exhaust the possibilities offered by Berlin. No cap was imposed on the financing of the second development, and we had hoped that this would mean that reform could include Parliament within the second pillar, enabling it to participate in these areas and enabling progress to be made with the second pillar. But if a Council decision takes the funds, agreement to which had been reached in this House by a great deal of effort, and transfers them back to a development that we do not want, that, Commissioner, is not in accordance with Parliament's intentions.
I therefore take the view that this cannot be approved in this way, that we will have to deal with it in the negotiations on the next Budget, and that we very definitely expect the European Convention to make codecision applicable in matters of agricultural policy both as regards its substance and also what are termed the mandatory funds. Rather than, in the long term, putting up with the Council shifting things hither and thither as it pleases, we want to be able to vote on the budget and decide these matters for ourselves.
Mr President, I would like to congratulate the rapporteurs for their work on the EU budget for 2003 which now stands at almost EUR 100 billion. Nearly EUR 44.8 billion is due to be allocated to the common agricultural policy next year and I very much welcome the support that the European Union is giving to agriculture in general. It is recognition by all the key EU institutions of the political importance of assisting farmers, their families and the rural communities in which they live.
We must continue to invest in ensuring that we have an economically viable European agricultural system. That is why I am particularly satisfied that in the context of broader EU budgetary policies, the EU leaders are making provision to safeguard the viability of the common agricultural policy now and into the future. I am also encouraged by the spin on regional funds in Europe which will amount to EUR 33.98 billion and I am particularly pleased that this is going to be spent in areas like my own region, Connacht/Ulster in Ireland. These funds will alleviate the obvious infrastructural deficit that occurs in regions like mine and indeed in other regions that are lagging behind in Europe.
Mr President, representatives of the Council, Commissioner, ladies and gentlemen, Mr Wynn's joke would have been much better if instead of members of the Committee on Budgets we had been Finance Ministers. Apart from that, you have made us all laugh just the same.
We are pleased today because the Färm and Stenmarck reports have brought consensus to this House. They have also brought consensus to our relations with the Council and have responded as far as possible to the Commission's fair demands. In summary, we believe that the Nordic dimension has been very beneficial to the interests of the European Union and therefore today we are debating the draft budget for 2003 in a situation which those of us with long budgetary experience could describe as exceptionally calm.
The almost EUR 100 000 million we are going to approve is of little quantitative significance in terms of the Union's economy, but its relative importance is very great because, let us not forget, what both politicians and citizens understand by Europe is there, in those scant EUR 100 000 million.
The final consensus, however, for which we have so much to thank the Danish Presidency, which was so willing to hold discussions, does not hide the fact that there are still thorns in the sides of Parliament. I will comment on a couple of them: firstly - and other speakers have said this - the real budgetary power of this House is diminishing all the time. When we are not talking about obligatory expenditure, we are talking about multi-annual programmes or privileged expenditure or amending budgets. The percentage of the Community budget not subject to the direct control and decisions of this Parliament increases every year.
Within the proposals my group is making to the Convention, those dealing with changing this situation stand out. A representative Parliament must decide on all expenditure. Codecision must be generalised, without thereby jeopardising agricultural and structural spending which must be guaranteed.
Above all, I believe it is a political mistake to translate the way in which budgetary austerity is carried out in the Member States to the Union's budget, and there are two reasons for this: firstly, because budgetary restrictions are being applied to a Community budget which by its very nature does not have the capacity for indebtedness. It is understandable that a national government which wants to, or which must, comply with the Stability Pact has to act on its public deficit and, if possible, achieve zero deficit, but to apply these annual rates of budgetary growth of less than 2% per annum to the Union's budget leads to an increasing insufficiency in Community resources. It is expected that the Union will do increasing numbers of things with fewer resources. And not only is this miracle not eternal, but furthermore it is not sustainable.
Secondly, how would the Council explain these increasing budget balances being returned to the Member States with a rate of use of own resources now practically of 1% rather than the theoretical 1.27%? The answer remains in the air. There are Member States which use, as a variable for their national budgetary adjustments, structural funds which they do not commit and do not implement.
I ask myself whether this is the right way to administrate the European Union, whether this Parliament should agree with this way of acting. Let us hope that the Convention helps us to resolve this problem which we are all facing.
Mr President, I too would like to congratulate both rapporteurs, who have attained good results. I would particularly like to thank Mr Stenmarck for his cooperation in working with me on the other institutions' budgets and, crucially, the implementation of the front-loading exercise. This means that those budgets which at the outset were EUR 66 million over the ceiling, are now within an acceptable margin. This should help us in the 2004 budget as well.
The start of 2003 was a difficult budgetary year. Not only did we have major preparations in the institutions for the forthcoming enlargement, but the strains of working within a rigid framework agreed in Berlin were all too apparent, especially in category 4. I agree with what Mr Färm said earlier about the straightjacket system within which we have to work. It has been a real juggling act for both rapporteurs, especially on our main budget.
I have observed over the last three years a year-on-year crisis situation. Whilst the EU's obligations and global needs are growing, the finances are not. One of the fundamental problems for Parliament is the lack of influence on the whole of the EU's budget, particularly category 1. While we, as parliamentarians, are committed to budgetary rigour, our inability to influence 50% of the EU budget is frustrating because we cannot fully translate political priorities into budgetary ones. Therefore, I would like to congratulate both Mr Stenmarck and Mr Färm, particularly Mr Färm, for achieving what he has done in delivering on most of Parliament's priorities.
The reality of enlargement is upon us. However, until we have the outcome of the Convention and the full extent of the new role of the institution is established, it will be difficult to put direct plans into place. Although we have begun preparations in this budget and some minor adaptations have already taken place in this House, the reality of enlargement has not fully sunk in within the institutions. We have not properly begun to address the full implications of enlargement. Let us just look at the three places of work.
Concerning Strasbourg, there are likely to be something like 100 new MEPs plus their assistants as well as their Council counterparts and additional Commission staff from the new members of the European Union. In practical terms, that means that there are likely to be 2 000 to 3 000 more people around once a month in this city. Even now the hotels are struggling to cope. I know we are known as a travelling circus but, come May 2004, we may literally have to camp out in our tents because there will not be enough hotel rooms as a result of the enlarged Parliament.
Combined with this the transport links - especially the air links - are far from satisfactory for current Members. Therefore it is absolutely essential that the Convention grasps the nettle and looks seriously at the three places of work. How can these be reduced? It is important that the Council and the Convention recognise that they have to take this political decision.
(The President cut off the speaker)
Mr President, it has already been said by many people in many different keys, this year's budget procedure was exemplary. There was very efficient cooperation between all the components of the budgetary authority. My compliments also to the two rapporteurs and the chairman of the budgetary committee, who proved a safe pair of hands.
We had, I think, the greatest difficulty in Headings 4 and 5. I believe that a good solution has been found for both categories. We were able to find a good solution for help to Afghanistan and the World Health Fund and, for Category 5, good use was also made of the frontloading tool.
This morning we talked in this House about the foot and mouth crisis of 2001. The resolution adopted this morning again urged the undertaking of research in various fields. As regards last year's budget, the Commission had had every opportunity. Because even before the committee was called into being, Parliament had already voted in favour of initiating research. I also said in the first reading in October that the Commission should carry out research in two areas, marker vaccines and insurance systems. As far as I am aware, the decision of the budgetary authority has up to now been set aside and the Commission has still not begun signing contracts. I should like to underline yet again how deeply I regret this.
Last week we had Copenhagen. Of course there was a huge amount of talk about money. One thing: we already have programmes in place for Eastern Europe which should be being implemented at this very moment, but implementation is extremely slow. I see this as the great danger for the coming years, that we do our utmost to implement as many programmes as possible in Eastern Europe, but are simply unable to. I believe that the Commission must pay particular attention to that.
Finally I should like to express the hope that with the new system of Activity Based Budgeting planned for next year the budgetary process will proceed as smoothly as it did this year.
Mr President, it gives me great pleasure to say that the budget for 2003 has gone wonderfully well. It was a privilege to be in on the mid-term and end-of-year conciliation meetings where there was constructive and sensible debate and deals were done. I would like to praise Commissioner Kinnock for his reforms at the Commission, although there has been one blind spot. I am delighted to see Mrs Schreyer here today, who hopefully is going to talk about accounting control.
During the passage of this budget we in the Conservatives and the European People's Party tried to indicate that we needed better and tighter accounting control. If we did not get that, we would not release certain amounts of money and allow certain staffing levels. This is absolutely vital. It is a great pity that the Committee on Budgets takes one forward look at the budget, but then encounters budgetary control implications, and there is a bit of a gap between the two. There needs to be a seamless thread, and I am delighted that Mrs Schreyer is here to address that issue today.
Looking ahead, it is vital that we have the common agricultural policy reform carried out to programme and not delayed, because this is so vital to enlargement and the sensible payment of reasonable subsidies - I say reasonable and stress that word - to the accession countries. I praise the fact that we get good value from the European Union budget. We have brought down the percentage of gross domestic product spent on the budget successfully, so that it is now just over 1% at 1.02%. I praise everyone involved, particularly the rapporteurs, on a very successful budget outcome.
Mr President, I will restrict my brief comments to fisheries. I would like to point out that the second reading, in which we are going to approve the international fisheries agreements which have not caused any great problems, is a mere formality. Nevertheless, the main battle we have fought has been to fulfil the commitment acquired last year to alleviate the effects on the Community fishing fleet which fished in Moroccan waters, in view of the failure to reach an agreement with that country to renew the fishing agreement.
It is well known that the Council, despite having acquired this commitment in its draft budget for 2003, removed the EUR 27 million laid down by the Commission in the preliminary draft budget. Nevertheless, the European Parliament - above all by means of its Socialist rapporteur on the financial perspectives, Mr Colom i Naval - with the support of the Parliamentary Group of the European Socialist Party, managed to find a solution on this issue, finally adopting EUR 15 million in transfers at the close of 2002 and EUR 12 million by means of the mobilisation of the flexibility instrument for 2003.
Of course, my group is going to support this agreement at second reading. It will vote in favour of this agreement which it fought for and promoted and I hope that the role of the Socialist MEPs is made sufficiently clear, both during the negotiations and in its conclusion. The reason I am insisting on this issue is to prevent, Mr President, any repetition of the unfounded accusations of continuous boycott made by the President of the Spanish Government, Mr Aznar, against the Parliamentary Group of the European Socialist Party, in the most unscrupulous manner, in an attempt, as always, to confuse the public.
Mr President, Commissioner, ladies and gentlemen, in 2003 the current period of the financial perspectives will reach its half-way point. This is the first budgetary procedure which deals successfully with the consequences of enlargement in terms of administrative spending. In my view, this is a good departure point for dealing with future difficulties.
It is fair to point out that the efforts to reach an agreement in the July conciliation were successful and will allow us to vote in favour of the 2003 budget tomorrow. It goes without saying, therefore, that I warmly congratulate the rapporteurs, Mr Färm and Mr Stenmarck, and the chairman of our Committee on Budgets.
The series of commitments achieved during the conciliation, and enshrined in the declarations, demonstrates a clear advance for Parliament in decision-making with budgetary consequences and an advance in terms of ensuring better control of budgetary implementation and outstanding commitments.
There has been mention here of an issue which is of great importance to my country: resolving the second stage of the funding of the Spanish and Portuguese fishing fleets in view of their inability to fish in Moroccan waters. I would like to say sincerely to my colleague Mrs Dührkop Dührkop that we share her objectives, but not the methods or comments we have just heard here.
I believe that this is a good example of interinstitutional cooperation. Both the Commission and Parliament and the Council have reached an agreement and I believe that at this time when regions such as Galicia are suffering the consequences of an extraordinary disaster, the fact that our institutions are showing their sensitivity and solidarity is a positive thing which we can communicate to the citizens.
I must also say that once again the revenue for the next financial year will allocate a significant amount through the surpluses of the previous year. This situation, which reveals a chronic under-use of payments in certain areas, must come to an end.
I would like to say to the Council that it cannot ignore or diminish the political priorities of Parliament and that the loss of appropriations must not be repeated, as is going to happen with the Community funding for Europol for certain actions in the fight against terrorism, simply because the Council does not want to be subject to the control of this House.
Mr President, Commissioner, ladies and gentlemen, I too would like to thank the general rapporteurs, Mr Färm and Mr Stenmarck, for their astute handling of the matter and achievement of a compromise which has allowed us to reach our goal with a result which Parliament finds satisfactory, on the whole. As many of you are aware, I have expressed some concern at a number of decisions, particularly the cut in payment appropriations for category 2 of the Structural Funds. However, although I do not view the compromise reached with enthusiasm, I do understand how it has come about, given the enormous pressure from the Member States to reduce the amount of payments which, I regret to say, are increasing at a slower rate than inflation.
I do not want to focus on the content of the budget but to talk about something else. This is a transitional budget: as Mr Walter said, it shows us the tough reality of figures which are, once again, a reflection of the miserly rigidity of the States. One would have to be blind not to see that we have entered a new phase in European history. Copenhagen is a historic milestone. Those who have believed in enlargement have had to have genuine visionary powers, the visionary powers of Spinelli, Monnet and Schumann before us. Is it really impossible to be visionaries once again when it comes to the budget too? We cannot build a European power with miserly States. Will there come a day when the Financial Perspective will be established on the basis of a burst of generosity, from the Netherlands for example, with the Solidarity Fund entirely financed by Luxembourg for instance, with the Committee on Budgetary Control urging us to spend more rather than less, with the Member States calculating not what comes in and what goes out of their pockets but what Europe genuinely needs to meet the needs of its citizens?
Mr President, Commissioner, ladies and gentlemen, alongside enlargement and foreign policy, agriculture and structural policy are the essential priorities for the budget. That is only right and proper, as the European Budget was originally agricultural in character. That has to be borne in mind when considering large areas of the Council's policy.
There is something dubious about constantly burdening the European Budget with new Community tasks without stating where the money for these tasks is to come from. As I understand these things, it certainly is not going to be from the agriculture budget! I do not see that it has to be our function to keep national budgets sound by dividing up the work in this way.
To that extent, it follows that the amendments taken up by the Council from Parliament's first reading are double-edged. On the one hand, I am glad that the Council has withdrawn 25% of the across-the-board cuts in the lines under heading 1A. On the other, this means, when compared with the draft budget, that we are giving out EUR 200 million, even though the estimated upper limit has a margin of EUR 2.6 billion. This money is not being used where it is needed - as aid that actually generates income. Money has been taken away even from the strengthening of the second pillar that has been called for on all sides. I am on record as favouring the support and development of rural areas, if it gives the people there a long-term home and the money is not wasted on local status symbols or allowed to drain away into national projects with ideological trimmings.
As regards the Commission's letter of amendment, I welcome the fact that the Commission has adopted some of Parliament's proposals from the first reading and, in particular that it is not making further cuts to export refunds.
It is important for me to again emphasise, in conclusion, that the agriculture budget faces attack on two fronts. On one, the Council is attempting to use the agriculture sector to finance ever more new expenditure, and on the other, redeployment of funds to a second pillar yet to be defined means that farmers are losing out on payments from the first pillar that generate income. Both of these things I regard as unfair and would like to take this opportunity to make this abundantly clear.
I believe, as has been so often repeated, that we can indeed be truly satisfied with this budget. Nevertheless now that I have heard everyone in this long debate, I wonder if what we are experiencing today is not the quiet before the storm. This time it has all gone well, we all got through it satisfactorily, but we have put things off till the future. How will things go next year? How can this budget continue in the long term to fulfil the function it fulfils at present if it is talked about in such overblown terms? If one listens to the individual Finance Ministers, it seems as if the major part of their problems resides in this European budget. I explain to people in the Netherlands that out of every hundred euros that they earn, they pay forty-three euros in tax and that only one euro of that goes to the European Union. Yet everyone wonders why so much is spent, although from a national perspective relatively little money is involved. I fear that one of the reasons is that it is a nice red herring, because one then does not need to talk about the billions that are spent at national level. People are reluctant to look closely at these. But they are always prepared to talk about what is after all a relatively insignificant sum, especially because it is supposedly going abroad and that is always easier to talk about. So I think that we must bear this in mind.
If for example you look at defence expenditure, which is of course entirely national, you find that we spend approximately half what the Americans spend, but that we achieve only ten per cent of the return. So you can easily see that a collective approach to such a policy can solve many more problems than doing it all separately. I believe that recently such noises are heard too infrequently. Everyone is surely too preoccupied with the relatively small amount. That is hanging over our heads and that is, I believe the quiet we are still experiencing, which may become a storm once we are confronted with all the consequences of the expansion. We can survive it, we have laid the right foundations, but we must be certain that we can see it through.
Mr President, ladies and gentlemen, even though the foreign policy of nation states is, by tradition, a matter for the executive, money for certain foreign-policy activities has to be authorised by their parliaments. The right of control over the budget is the traditional means whereby a national parliament exercises parliamentary control over foreign policy, and so we are very glad that this budget enables us to take a further step on the road towards parliamentary control of the common foreign and security policy. An agreement is in place with the Council, which has given an assurance that, prior to future decisions - in particular on joint actions - Parliament, the Committee on Foreign Affairs and the Committee on Budgets will be notified at a point in time at which they can still exert some influence on the measure as a whole. We now appeal to the Convention to enshrine this accordingly in the nascent European constitution and to beef it up. Nobody wants to put a question mark against the Member States' right to reach autonomous decisions on foreign policy matters, but if Parliament is expected to make funds available, then it has to be given advance notice.
We have seen many examples over the past few years of foreign policy undertakings being given and our budget procedure having to be used to find the money for them by cuts being made somewhere in the budget. As our colleague Mr Bourlanges once put it: 'The reconstruction of the former Yugoslavia, and of the Balkans, was paid for by Africa, as that is where we had to make cuts to make it possible.' This agreement with the Council is an important step towards this no longer being the case in future, and towards foreign policy competence bearing some relation to the budget procedure, and we encourage the Convention to take this into account in the work it is doing.
Mr President, ladies and gentlemen, as rapporteur for the Committee on Industry, External Trade, Research and Energy, I see a need for discussion of four areas that are of great importance to us. The first is external trade. The next round of WTO talks is imminent. I believe that the trend towards moving from the promotion of products to the promotion of quality is one that is especially important and will be of very great significance for Europe.
Secondly, the WTO is in urgent need of a parliamentary assembly to accompany it. We can observe how pressure on the part of NGOs is constantly increasing, and how a political debate on globalisation issues is becoming ever more important. Thirdly, we in this House must ourselves step up our efforts in order to meet the challenges involved in preparing the WTO to face the future. At the end of the day, this issue will decisively affect some 20% of jobs in the European Union.
On the subject of industry, I want to record the fact that support for border regions has been very successful, especially that given to small and medium-sized enterprises. The B5-510 budget line would also be very well suited to increasing the budget for the 'Arge 28' working community of chambers of commerce. I think it very sensible that discussions have touched on this. A further factor is that consideration is given, in the fourth multiannual programme, to the various modes of financing Basle II. I believe these programmes to be of great importance for the future. In particular, we want to start up a preparatory operation for next year, in order to give particular help in this area to small and medium-sized enterprises in meeting the requirements of Basle II. Turning to research and development, the earmarking for SMEs is especially laudable, and I believe that the EUR 3 billion to be spent in the coming year can also give an impetus to improved economic development.
My fourth and final point has to do with intelligent energy. Here too, I believe, we have taken a step in the right direction as regards the supply, safety and efficiency of energy, with especial consideration for small and medium-sized enterprises.
Mr President, ladies and gentlemen, I want just to deal briefly with a number of the questions that have been raised, starting, of course, with the management of the budget. I would like to mention here that we have again come to a very good arrangement in this budget procedure on the very issue of pilot projects and preparatory measures, namely that a vote can be held beforehand on approaches to implementation, so that what the budgetary authority has decided in the budget procedure is also speedily implemented by the Commission.
Mrs Buitenweg asked about the complement of posts for the environmental area, with reference to, among other things, the tasks that enlargement makes necessary, as environmental legislation must - quite rightly - also be implemented from day one, unless transitional arrangements are in place, but transitional arrangements, too, have to be observed. After you have finished voting on the 2003 Budget on Thursday, the enlargement DG will be given an additional 18 posts for preparation for enlargement, and more when the budget is implemented, with the result that, in the course of 2003, the environment DG will have 33 additional posts at its disposal.
I would like to pick up on what Mr Walter said in his intervention with reference to the adjustment of the Financial Perspective in the course of enlargement. I really can unreservedly assure you, Mr Walter, that the Commission has been quite specific in emphasising that the adjustment of the Financial Perspective is not something that has been, so to speak, decided in advance; rather, it is to be decided jointly by Parliament and the Council on the basis of the Commission's proposal. I take the same view as you here: the maximum amounts were decided on in Copenhagen, but decisions on what we might call precise adjustments will have to be a joint effort. I would be very glad if we could succeed in laying down the timetable in the way the Greek Presidency is contemplating, so that we can indeed have the essential discussions on these matters as part of the first trialogue.
Mr Graefe zu Baringdorf, who is no longer in the Chamber, raised the subject of Parliament's decisions on expenditure in the area of agricultural policy. The Commission entirely shares the view that, in future, this distinction between compulsory and non-compulsory expenditure should be removed and the consequent differences in Parliament's rights eliminated, so that the European Parliament becomes fully competent in budget matters. It is my belief that this particular budget procedure has again shown that the European Budget cannot but stand to gain by this.
The debate is closed.
The vote will be taken on Thursday, at 11.30 a.m.
(The sitting was suspended at 4.55 p.m. and resumed at 5 p.m.)
The next item is the Commission communications on the future of pension systems and the modernisation of accounting.
Mr President, today, the Commission has adopted a comprehensive analysis of the Member States' strategies for ensuring adequate and sustainable pensions.
This report is the fruit of a new form of cooperation between the Member States, given the consensus that pension systems should remain a responsibility of the Member States, and so the role of the European Union will be limited to supporting the Member States in their reform efforts.
This is, of course, without prejudice to the Community policies in a number of areas which have an impact on national policy-makers, including internal market policy and the sustainability of public finances, which is examined in the framework of the broad economic policy guidelines. Moreover, the financial sustainability of pensions depends very much on the success of the European employment strategy.
I am very pleased that the European Parliament supports this approach, even though we have yet to find a satisfactory way of involving Parliament more in the open method of coordination.
The agreement on applying the open method of coordination to the issue of pensions was reached at the Laeken European Council one year ago. On that occasion, 11 common objectives were set covering the adequacy of pensions, their financial sustainability and the modernisation of pension systems to adapt them to changes on the labour market and in society, notably to ensure that they cater well for the needs of women.
An important concept of the whole report is that there are three different dimensions: sustainability, modernisation and adequacy of pensions. It is not just the one dimension that we had until now in our European policies, which was within the framework of public finances.
It was also agreed that the Member States would submit national strategy reports in which they explain how they achieve those common objectives. The national reports were submitted in September, and the document that has been adopted by the Commission today is an analysis of the national strategies, objective by objective.
The Commission's aim was not to establish a ranking of Member States or to lecture them. The open method of coordination on pensions is not a beauty contest. Member States have to decide for themselves what type of pension systems they want. But our report tried to highlight certain and concrete strengths and weaknesses of national systems and policies.
The common objectives can be achieved through a wide range of pension systems. Member States have either flat-rate public pension schemes covering all residents, or earnings-related schemes where benefits are based on employment. They rely to varying degrees on private-funded provision to complement these public schemes. The social partners play a more or less important role in national pension systems.
The fact that, in spite of this diversity of systems, we could agree on a set of common objectives proves that it makes sense to speak of a European social model. The diversity of pension systems does not prevent us from having shared goals in this important policy area.
In general, the national strategy reports described the current state of play rather than presenting new policy initiatives. The Member States involved not just different government departments in their preparation, but also social partners and other interested parties and, in some cases, there has been approval by the national parliaments.
One important conclusion that we can draw from this exercise is that Member States can cope with ageing societies and avoid a financial or social disaster in their pension systems.
The report tries to be neither unduly alarmist, nor too complacent about the situation of pension systems. Indeed, there are a lot of positive developments highlighted in the report, but there are also considerable weaknesses. In many countries, the sound financing of future pension benefits has not been secured. One very effective way of achieving this would be to raise the effective retirement age. In fact, achieving the Barcelona target of raising the labour market withdrawal age by five years would almost solve our financing problems as identified in the public pension expenditure projections by the Economic Policy Committee. However, we will only get there if Member States make much more determined efforts not only to encourage older people to stay longer in the labour market but also to enable them to do so. The European Parliament rightly insisted on the importance of health and safety in this regard and on the need to adapt the working environment to the special needs of older workers.
Many Member States also have to do more to improve access to occupational pension schemes, particularly for atypical workers, among whom women tend to be over-represented. The portability of occupational pension rights also requires further improvements, and we will be discussing with the social partners at European level how this could be promoted.
The European Parliament insisted particularly on the situation of older women. Women tend to live longer than men; so a majority of pensioners are women: some 60% of people over 65 and nearly two thirds of people over 75. The gender dimension therefore receives much attention in this report. We can expect individual pension rights for women to increase, thanks to increased labour force participation and smaller pay gaps between men and women. However, career breaks still tend to be taken more often by women than by men. So it will remain important to award pension rights for child-care periods and to maintain derived rights, without which many older women would be exposed to the risk of poverty. However, our priority should be to increase individual pension rights by offering better employment opportunities to women.
What is going to happen next with this report? The European Council requested a joint report by the Commission and the Council. So the next step will be to examine the Commission's text in the Council so as to finalise a report in time for the European Council meeting in March.
There is no commitment to a second round of national strategy reports and their assessment at European level. However, we are committed to reviewing the common objectives and working methods before 2005 as a basis for deciding on the future of this cooperation.
We intend to cooperate with the applicant countries and to carry out the same exercise for their systems. We are also working on common indicators which would allow us to measure the achievements of Member States. However, agreement on common indicators is quite a difficult issue and could not be arrived at in time for this report.
Mr President, Commissioner, I greatly welcome this report from one point of view, because it highlights the fact that the problem of pensions systems is twofold: financial sustainability and adequacy. We - and I am thinking of countries such as Germany or, in particular, Italy - are laying the foundations for there to be generations of poor pensioners. We will ask for increasingly large contributions to balance our accounts but the size of the pensions they will lead to will steadily decrease. In addition, w e will ask for a superhuman effort to contribute to supplementary pension schemes. I believe that this report suffers from excessive optimism. I do not feel that we are being alarmist here. We need to see and state the facts as they are, and the fact is that, in Europe - and I am thinking, as I said before, of countries such as Italy and Germany in particular - we are laying the foundations for our pensioners to be poor, we are digging further holes in our budget. I fear that you have placed too much trust in Member States' forecasts.
Mr President, the report is neither optimistic nor pessimistic. There are two objective factors here. The first is the problem of the ageing population and the second is the rise in the entitlement age. Bearing both these in mind, the Member States have introduced specific policies in which raising the age limit on the labour market appears to be the basic option - in fact most countries now consider it prerequisite - alongside policies to help older people stay in the labour market. I think that we can avoid smaller pensions if we keep to the philosophy I referred to earlier.
I very much welcome your remarks, Commissioner. I would like to pick up on just one point, when you said 'Member States must make much more effort to enable employees to stay longer in employment'. I agree with that. My question really is: what is the Commission, rather than Member States, doing, and in particular what are the EU institutions doing, not just to allow people to stay longer but also to employ older people in the first place? My specific question is: is it true that there are still some EU institutions that have age barriers so that if you are over a certain age, you cannot be employed by them? Have those barriers come down yet? If not, when will they come down?
Mr President, I would like to ask the Commissioner two questions, but first I would like to congratulate her because the debate is continuing and I like the music, although we will have to wait to see the lyrics. Firstly, Commissioner, we Members have not seen the communication, and I would like to know when we will see it and how Parliament will be involved before the spring Council, so that its opinion may be heard.
Secondly, Commissioner, you have said that this is a process of support for the reforms of the Member States. My question is whether only those reforms which are in line with the Commission's communications and with the common doctrine we have supported in the European Parliament will be supported. Because not just any reform will be sufficient. If the reform is of a purely financial nature and does not take account of the social needs raised by the ageing of the population, I very much fear, Commissioner, that a large majority of this House will not be able to support it.
Mr President, earlier retirement ages, growing life expectancy and the increasing call for early retirement pensions mean of course that many pensions systems have problems remaining financially viable, yet you say, Commissioner, that no special model is being singled out. Is not, however, attention being drawn to the Swedish model, also endorsed by Poland and Latvia, as a way of ensuring future sustainability?
Since they will greatly affect pensions sums, does the report go into the significance of the falls in share values that have taken place this summer and that have become still more marked this autumn? This is not a factor we have seen taken into account, yet it means that great caution will need to be exercised where future investments are concerned, given how important falls in share values are to the sustainability of pensions. Have you taken this factor into account during your deliberations?
Mr President, in reply to the first question, it is true that certain countries had age limits in the past. May I remind you that we adopted an anti-discrimination directive two years ago, which all the Member States must adopt by July 2003, banning discrimination on the basis of age. So this will be the European framework from July 2003 onwards.
As for the second question concerning the European Parliament, as I said in my speech, we need to find a clearer role for the European Parliament within the open coordination method and we have again discussed how we might strengthen Parliament's role in the open coordination method within the framework of the Convention with the relevant committee.
As far as the report's orientation is concerned, I made it quite clear that pension reform policies are national policies. Of course there are European dimensions to these national policies and a country cannot exercise a pension reform policy without taking account of the stability pact, the laws of the internal market or the employment strategy. So this is national policy.
Commissioner, I would like to ask you to make clear within the Commission that when we speak of pensions here we really mean provision for old age and not savings schemes as the directive now has it. Secondly, would you please give some thought to whether the term 'raising the retirement age' is really appropriate? We ought rather to be creating programmes for people who have reached the age of 55, 65 or older that allow older workers to carry on working and retrain so that older unemployed people can be reintegrated into working life.
Mr President, I congratulate Mrs Diamantopoulou and I fully support her last statement to the effect that the purpose of the report is not just to balance accounts but to ensure that the elderly are able to lead dignified lives, which is the most important thing.
In this general climate of satisfaction, I would like to ask the Commissioner whether she feels that it would not be appropriate, as regards the funds which each Member State has freely decided to use to pay pensions, to go and assess the fairness with which the different individual situations are handled. We could give more to those who need to improve their standard of living and less to those who have too much, while still spending the same amount. In Italy, for example, there are widows with four children ?
(The President cut off the speaker)
Mr President, I believe the Commissioner has a clear perception of the problems. I have two questions. Firstly: what in her view is the role of supplementary pensions? The second question concerns the effective retirement age and the role of non-discrimination. Of course there is the directive, but as I understood it the greatest problem, namely compulsory retirement at 65 or 60, is not covered by the directive. Or at least that it has not so far been interpreted in that way. If we cannot solve this, the problem will of course continue to exist. Is it not necessary to modify the directive in that regard?
Mr President, does the consultation process which was used by Member States reflect the public's confidence that they will have a decent pension at the end of their working lives, given the current state of the finances and markets of the Member States? Have any of the Member States examined, in particular, the issue of how pension funds themselves operate, given that they are, as Ms Jensen said, big financial players on the market? How much are they investing in the issue of corporate social responsibility themselves? How much are they looking at ethical investment which might then deal with issues such as quality of work, keeping older people in the workforce, training and a whole raft of measures at the same time as dealing with the pensions question itself?
Mr President, in reply to the first question, I agree. As I pointed out in my introduction, the problem is not just one of raising the retirement age; we also need flanking policies to help older people stay in or, in many cases, enter the labour market, which is why I referred to both the stability pact and the employment strategies.
May I remind you that one of the basic objectives of the employment strategy is to integrate older people. We can achieve this through specific training proposals and measures and special incentives. May I also remind you that Commissioner Monti and I recently decided that support for older people during the first stage of their integration into the labour market does not qualify as state aid. This therefore is our approach. We cannot raise the age limit unless we introduce policies at the same time to support the integration of older people.
In reply to Mr Fatuzzo's question about the internal redistribution of pensions, we must remember that this is a purely national model and that it is in fact up to each government to decide what type of pension it is going to grant and where, depending on the model and principles it has decided on. However, to come back to one of the basic lines of approach of the strategy, the adequacy of pensions, again specific action is being taken to define present policies and future indicators for sections of the population which are at risk of exclusion or have particular problems, such as single-parent families, which I mentioned, or the question of women. The Member States must therefore say what they have done under each of these lines of approach in the reports they submit. So if there are specific sectors which guarantee adequacy, each Member State must highlight and state what measures it has taken in its reforms.
In reply to Mr Pronk's question on the age of 60 or 65, there is no directive which sets the retirement age in the Member States. Each Member State sets it on the basis of its economic analysis and capabilities. At present, all the Member States have a lower limit of 65. France is an exception, but sets other requirements, and the Scandinavian countries are trying out a new approach and tending to abolish the age limit, which might go up to 67 or down to 60, with pensions being adjusted in line with the retirement age.
Finally, as far as the question of the management of financial organisations and funds is concerned, I am not sure if I fully understood the question, but what I would say is that public pension funds are obviously subject to the general financial stability framework of each country, as far as private pension funds are concerned. I would remind you that a recent Commission directive introduced important safety valves for the safe management of these funds.
We now move on to the Commission communication on the modernisation of accounting from Mrs Schreyer.
Mr President, ladies and gentlemen, today the Commission has adopted a financial reform package that marks a crucial stage in this Commission's reform efforts. Firstly, the legislative framework for the new Financial Regulation is completed; the Commission has adopted the Financial Regulation's implementing regulation, along with procedural rules for the collection of receivables. It has taken a great effort by all concerned, the European Parliament in particular, to reach the goal of the European Union having a new, modern budgetary law by 1 January 2003. This new budgetary law will provide better protection for the Community's financial interests - I might mention, for example, the securities to be lodged by the recipients of advance payments, the obligation on contractors to provide auditor's certificates or the Commission's ability to bar contractors from tendering procedures if irregularities have been found in the past. This new budgetary law will also make budget execution more transparent and more coherent.
Secondly, the Commission has made an overall assessment of the preparedness of its services for the implementation of this new budgetary law. This shows that considerable progress has been made in bringing the old ex ante controls into the services' internal control procedures. Any remaining problems will receive continued attention and the concerted efforts of all concerned. Horizontal services will provide targeted support.
This creates the conditions for ending central financial control at the end of this financial year and also for winding up the remaining parts of the Directorate-General for Financial Control by early 2003. Most of the staff released in that way will be made available to the services to complete the human resources for financial reform that they have built up in the last three years. The sections of the Commission managing funds will then be fully responsible for budget implementation including the necessary control measures.
Finally, the Commission has today also adopted the communication on the modernisation of the Communities' accounting system. This communication is divided into three parts. First, reform of the bookkeeping rules; second, adaptation of the supporting information and technology system; and third, the architecture of project management. The Commission had promised the European Parliament and the Court of Auditors to present these measures and the timetable by the end of this year. In so doing, the Commission is taking another important step in the long-term strategy for the modernisation of its accounting system that was begun in the year 2000. In 2000, the Commission presented a study that led to the Commission proposing that the Financial Regulation should incorporate new bookkeeping rules using accrual accounting. This communication now sets out step by step the action that must be taken to make the modern system available by 2005.
In future, bookkeeping will be done by the double entry system. The budget account will use traditional cash accounting for budget revenue and expenditure, which is what the budgetary authority requires for checking the execution and implementation of the Budget; this means that the actual expenditures and actual receipts will be compared with the estimated amounts decided in the budget. The accrual accounting, however, will also have to incorporate the capital account for the European Budget's cash flow statement, and new standards will be introduced for this part of the budget account corresponding to the international standards that were recently adopted; I shall come back to that in a moment.
For the purpose of introducing the new standards required by the Financial Regulation from 2005 the Commission's chief accountant will be working out the specific details of how these international standards are to be implemented for the various measures financed out of the European Union's budget. A new Accounting Standards Committee will be created for the purpose. Various experts from the services as well as from outside will be represented on this committee. Another important point is that the new system will apply not only to the Commission's bookkeeping and accounting, but also to all European institutions, that means also to Parliament and to the budgets of the Council, the Court of Auditors and the agencies. The standards in question are in fact very new. This international body adopted its first standard for the public sector in 2000, the last standard in October 2002. They are therefore quite new rules and we will be using them as a benchmark for our accounting system. When this project is introduced, the European budget will be in the vanguard of accountancy rules.
For the new standards to be introduced, the technical support provided by the underlying computer system, that is the information technology, will also have to be modernised. The system currently used for accounting is Sincom 2. It was introduced in 1997 and extended to all fund-managing departments in 1999. The SAP system - which all the experts call A3 for short - is crucial for the Commission's bookkeeping, and the closure of the books and presentation of the annual statement depend entirely on this system. At the same time, the SI II system was developed for departments managing resources and data on all relevant measures, that is, all data relevant for accounting have to be input into it. Experience shows, however, that the future system must be a fully integrated system for bookkeeping purposes. So far as complete integration allows, however, account should also be taken of the services' different requirements and respective management tasks, which are also subject to different requirements for the various sections of the European budget.
There are three options for modernising the IT system in question, namely continuing with the present system as before, introducing a completely new system or developing an integrated system from what is already in place. As you will have inferred from what I have said, the Commission rejects the first option. A feasibility study will be made of the second and third options, which will be ready in the first half of 2003. A decision will then be taken on the steps that can be taken to develop an integrated system.
How will this project be organised, given that it is a large-scale project covering the Commission and all the European Institutions? The project organisation puts the chief accountant at the centre of the project. The Commission has today decided to appoint Mr Brian Gray, the new deputy director-general of the Directorate-General for the Budget, as chief accountant to see through this ambitious reform. This means the Commission has decided to give this project the highest grade, A1, in order to make clear that the necessary authority is also necessary in the grade if we are to take all the institutions and all the services here with us. There will be a Project Oversight Board with representatives of the most important services and also of the European Court of Auditors to assist with the implementation of this ambitious and expensive project.
With Mr Gray as chief accountant and Mr Oostens as director of the accountancy division, we shall have two qualified and experienced accountants and qualified managers at the head of this ambitious project which, if it is successful - and I am confident that it will be - will put the EU administration at the forefront of modern public administration in accountancy as it is in other areas.
All in all, today's package of decisions that the Commission has now adopted underlines that the Commission and the administrative reform package have long since passed the planning stage and have entered implementation, and I am pleased to have been able today to present these steps forward in financial management to the European Parliament, which is supporting us with its constructive criticism.
Mr President, I have a couple of questions for the Commissioner. I am obviously pleased that a report is now being produced, but I have to observe that there is a large discrepancy between the Commission's report and what the Court of Auditors says. It might be stimulating to hear a couple of remarks concerning this discrepancy.
The report also observes that there are serious problems with the system, as we also know of course from the Court of Auditors and from a canny Mrs Andreasen. The fact that the system cannot talk to itself is also a very great weakness. I am pleased to see the idea rejected that fraud and irregularities can occur, but the Commission maintains that there are too few authorised users with access to the system, and that is something about which the Court of Auditors disagrees. I should like to hear why there is such considerable disagreement between the Commission and the Court of Auditors. These really are issues we should very much like to hear something about in the Committee on Budgetary Control.
Mr President, I welcome the Commission statement and I am pleased to see we are becoming more avant garde, emerging from the dark age of accounting that the Commission presently inhabits. It is interesting to hear that you are going to check the receipts of Commission monies - who gets contracts, where tenders go. You are going to change your bookkeeping rules, your IT systems and your project management. But what do you preside over now? What has the Commission been doing for the last few years? Why has it taken so long for this reform to be introduced?
More importantly, having now confirmed that every allegation levelled by Mrs Marta Andreasen was correct, where was the part - maybe I missed it in your statement - where you apologised for the personal slurs on Mrs Andreasen's background and character, made on and off the record by your press service? Could you now say that the disciplinary process against your former chief accountant will stop and she will be brought in to drive through these reforms that she told you you needed this time last year?
Finally, who ever signed off the Commission's accounts in 2001?
Mr President, I will now answer Mr Blak's question. Every year since 1994 and again, too, for the 2001 Budget, the European Court of Auditors has found that the books and financial statement are a true record of the European Union's revenue and expenditure and also accurately show the financial position at the end of the year. At the same time, the European Court of Auditors has repeatedly urged us, as regards the capital account, to go over to a new system that does not wait until a payment or receipt has been made before recording financial transactions, but records them when a claim is raised or a commitment entered into. That is an important step, which is now enacted in the Financial Regulation.
In the past few years - and this brings me to Mr Heaton-Harris's question - we have already taken steps towards this capital account. Then, of course, a lot of information about our claims and commitments came from outside the bookkeeping system. For example, we asked ourselves what the Commission's future obligations were with regard to pensions for its officials. That was information that was obtained and processed by the Directorate-General for Administration and then fed into the accounting system. This information was not derived from the annual budget. Take another example, which also applies to the Parliament's budget. Take the fixed assets, this building for example. The budget account contained only the expenditure made in a given year. If you like, the assets were then no longer contained in the accounts, or they had to be brought into them again at an appropriate valuation. For the future we plan - and this is how it is being introduced - that the information will go from the annual budget directly into the capital budget. Then we will know what the European Union's assets are and we will not have to introduce them separately.
I must point out that unfortunately we cannot simply draw on best practices in the Member States. Some Member States - and we discussed this repeatedly in the Committee on Budgetary Control - have taken steps in this direction, but at the same time the Member States also have different problems. Municipalities, for example, own infrastructure, and you might therefore say that they have different assets than we do and have to value them differently. If - and this is new - for example securities that contractors have to lodge when they take part in a tendering procedure or the tender has been accepted now have to be shown in books, then we have to take new decisions. The international standards are, if you like, principles, but they must, as it were, be tailored to the specific budget, to the specific tasks that we have in the budget, if they are to be made to work. That will also be decided by this Standards Committee. If that produces good results, I think that might in future be something that the Member States or third countries will be able to take over from us.
Mr President, if I had entered Parliament this year, or better still this month and had heard the Commissioner's account, I should probably have been mightily impressed. Unfortunately I have been around for quite some time and so I know that the possible advance that might be manifested in the European Union from 2005 onwards is being preceded by a period that has not yet been concluded in which a system operated that definitely does not meet those standards or even earlier standards. Let us be honest: there were standards before that time too. How was the Commission able to justify presenting accounts every year even though it knew they were not based on any reliable accounting system?
My second question is: how much was invested, financially as well as in other ways, in the internal development of the SI 2 system?
Commissioner, you call your communication 'Modernisation of Accounting'. To put it politely, I call that a misrepresentation of the facts, as what has been revealed to us in the last few weeks has been total chaos. Your administration is about to blow up in spectacular fashion and if you had the courage of your convictions you would admit it. I only wonder why it is only now that you are admitting to this scandalous situation - I only mention the fact that nothing was obviously done to prevent multiple entries - even though the Court of Auditors has drawn attention to it repeatedly since 1994, why you apparently need a few more years, until 2005, to put a stop to them, why you dismissed a chief accountant who was the first to draw attention to these errors early this year and why you subjected her to disciplinary proceedings. I seriously wonder how you think you can sell us your new Financial Regulation as a great success when it is not based on an operational bookkeeping system.
Mr President, Commissioner, please excuse me if I have to leave before you reply, but I have a group of visitors and it is my custom to be punctual. That is not usual everywhere in Europe, but I do it.
I have a very precise question. You said you wanted to carry out a feasibility study about the IT system. Now we agree that we are under pressure of time so far as the modernisation of the accounting system is concerned. When I think about it, on the grounds of plausibility it seems to me that a feasibility study can only refer to option 2, namely modernising the existing system in such a way that it also satisfies future requirements.
My question is, given that we are all under pressure of time and that the system must be modernised, would it not be more sensible to save time by not asking this question and going straight for a complete integrated replacement of this system?
Mr President, Mrs Schreyer, I congratulate you on this ambitious project and have the following questions. The new system must be operational from 2005. What do you propose doing in the meantime, since the Court of Auditors has been voicing strong criticism of the existing bookkeeping and accounting system since 1994? You know that Parliament will very likely be dealing with these problems once they have been put before the Committee on Budgetary Control.
How much longer will it take after 2005 before everything is really operational if the new chief accountant - probably supported by the committee you referred to - will then actually have to guarantee that it will work?
Mr President, to come back to Mr Heaton-Harris's question about responsibility for the 2001 accounts, it was of course the chief accountant at the time who was responsible for the accounts for the whole year, including the annual statement for 2001.
Regarding Mr van Dam's question, I must again point out that it is not correct to say that the European Union's and the European Commission's accounts did not meet international standards. There are, however, different international standards, there are standards that are based solely on the cash accounting principle and there is a further development with a view to more managerial categories.
In the past, the Financial Regulation, that is the law that applies to us and also to the other institutions, had only prescribed the cash accounting principle. This met the standard and it was followed. I have pointed out that the further development is a relatively recent development, even for the public sector. I repeat, the corresponding IPSA standards of the International Federation of Accountants are the first standards for the public sector and were adopted in the year 2000, the most recent one not until October 2002, that is, two months ago. These standards do not yet cover every issue; in other words, it is in fact an ongoing development, and in that respect we can truly say that we are in the vanguard if we decide to go in that direction - and that is what we have done with the Financial Regulation.
Regarding Mrs Stauner's question, you have again assumed, Mrs Stauner, that the Court of Auditors would not give a statement of assurance for the accounts. That is not correct. I would stress once again that this year the Court of Auditors again found, for the year 2001, that the financial statement, the budget account gives a true picture of the revenue and expenditure. You were the rapporteur, the general rapporteur, Mrs Stauner, and you also confirmed this in your statement. I will explain once again that the financial statement is of course submitted not only to the European Court of Auditors but also to the Council and Parliament, in other words the books are open on the table.
Regarding Mr Kuhne's question about the development of the necessary computer system, here too, I will say again that when I look at the situation in some Member States, where many different financial statements are produced because they do not yet have a uniform system, I can only say that the previous Commission took an important step here in 1999 when it required all entries in the books to be made using the same system.
That was a tremendous step for the European Commission, too, since there were previously five or seven different financial statements - I do not remember the exact number - that then had to be integrated or could not be completely integrated. That was therefore essential, and we all know that software and computer systems, too, continue to develop. Regarding the SAP system, for example, on which our bookkeeping is based or which does our bookkeeping, SAP is running the software in question only until 2004; a new system is now being introduced all over the world and we are faced with the task of having to adopt it and introduce it over that period of time.
I turn now to Mrs Theato's question. What will happen in the meantime? Work is of course being done all the time. For example, work is now being done to create a central register of accounts and a central register for contracts, which will then be available to all services. We now have the SI-II System for sections managing funds. The data it produces are input into the SAP accounting system, after having been checked by financial control.
The managers of resources cannot consult the accounting system direct. They have no access, that is correct, but they cannot consult it either. The aim is that the chief accountant will make the data available to everyone so that there will be no more inconsistencies but at the same time, of course, that safeguards are maintained, so that the person managing the funds cannot, as it were, get past the front-line security and through to the transaction.
Thank you very much, Mrs Schreyer.
I would ask Members only to raise points of order, because the other Commissioners and Members need to take part in Question Time.
Please cooperate.
Mr President, on a point of order, I listened with great interest to the questions by Mrs Stauner and Mr Heaton-Harris who both asked the Commissioner to comment on the allegations made by Mrs Andreasen and on whether, in fact, she was not completely justified. I notice the Commissioner did not reply to those questions.
Mr President, please invite the Commissioner to do so because, as two Members have asked the same question, they are entitled to a full response.
Mr President, I will gladly answer the question. As I have explained, in the year 2000, the Commission commissioned a study that examined the accounting system. We then decided - it was in a Prodi Commission proposal for the Financial Regulation - to propose new bookkeeping rules. Then in June 2001 the services of the Commission prepared a first package of measures, a first action plan, of what must be done. That was the basis on which the chief accountant was appointed in January 2002 and that was the basis of the work that should have been done.
I believe that Parliament itself would say that anyone working in the Commission is responsible for implementation. It is not sufficient to repeat certain criticisms, but it is then that person's duty to work on implementing the reform.
This is the last point of order I shall allow, because if this requires further debate there will be another opportunity, but today we cannot stretch our time any further.
The final point of order.
Mr President, on a point of order, I appreciate your comments but this is one of the fundamental problems we have with the Commission at present.
Mrs Sandbæk has written to you, Commissioner, asking to see a copy of the signature of your former, former chief accountant on the 2001 accounts. I asked who that person was. I was told in the past that they were signed whilst that person was in post. That person left the Commission's employment on 31 December 2001. They were either the quickest prepared set of accounts in history or something magical happened.
I am not convinced by what you have said today and I very much doubt whether the people in the public gallery are convinced. I would just appreciate some frank exchanges and honesty between you and those of us who are interested, because Mrs Andreasen told you what was happening. She wrote to you and met you, and you chose to ignore here. What happened is a disgrace to you and your institution. Realistically, you have to bite the bullet and get on with reforming the accounting system properly, and you could do with Mrs Andreasen's help.
Mr President, Mr Heaton-Harris, once again, the chief accountant who was responsible for the budget and capital accounts in 2001 was also responsible for the 2001 financial statement. It was sent to the Court of Auditors on time. The Commission presents the budget and capital account to the European Court of Auditors, which also checks the books on an ongoing basis. The European Court of Auditors again came to the conclusion for the 2001 books that the financial statement provides a correct and true picture of the revenue and expenditure and the financial situation at the end of the year.
Ladies and gentlemen, I have no option but to move on to the next item on the agenda.
If you need to continue this debate, it must be at another time.
The next item is Questions to the Commission (B5-0510/2002).
In accordance with paragraph 2 of Annex II of the Rules of Procedure, Questions Nos 40, 42, 43 and 44 will not be replied to, since they relate to an issue which already appears on the agenda for the present part-session: the Council and Commission statements on the Prestige, tomorrow Wednesday.
The authors of the questions have naturally been informed.
Part I
Question No 37 by Manuel Medina Ortega (H-0727/02):
Subject: Border controls in north Africa
Can the Commission explain the scope of the agreements reached with Morocco and other north African countries with a view to helping these countries curb the illegal transit of emigrants to the European Union across their borders? Can the Commission provide information on other projects in this field?
As part of the dialogue on illegal immigration established by the Association Agreement between the EU and Morocco, and following an initiative by the Moroccan authorities, a special programme on border control management was approved by the MED Committee in December 2001 under the national indicative programme from 2002 to 2004 for Morocco. An indicative budget of EUR 40 million in the Meda national indicative programme from 2002 to 2004, signed by the Moroccan authorities in January 2002, has been earmarked for the purpose. This initiative forms part of a broader dialogue on migration issues between Morocco and the European Union, which also covers issues linked to legal immigration and the socio-economic dimension of migratory pressure.
The specific programme is aimed at institution building, developing the regulatory framework, modernising infrastructure and equipment, training officials and developing cooperation between the Moroccan authorities concerned and their counterparts in the Member States.
An expert visit was arranged with a view to assessing needs and subsequently drawing up a timetable of concrete measures to improve the situation. During the mission, which took place in July 2002, experts from the Member States and the Commission had an opportunity to visit the main border posts and the frontier areas most affected by illegal immigration, particularly from sub-Saharan countries.
During those visits the Moroccan authorities expressed their political determination and firm commitment to cooperate with the Union in the fight against illegal immigration and on border controls in particular. In a spirit of openness and fruitful cooperation, in July and September 2002, they provided the experts with information on the regulatory framework and application of the rules as well as statistics on illegal emigration.
In the light of the outcome of the on-the-spot visits and after examining the data communicated by the Moroccan authorities, the experts are to finalise their report before the end of 2002. The content of the programme will subsequently be determined.
This programme is the first initiative on border control management with a country in the region.
Mr President, the figure the Commissioner has given is EUR 40 million, apparently for the period 2002-2004. I would be grateful if you could clarify whether this is only for 2002 and whether it is an experimental programme because, given that, when we talk about the borders of Morocco, we are talking about thousands of kilometres of borders, I have the impression that this sum is entirely insufficient to help the Moroccan Government to carry out the control of those borders. I would like to know whether there is any possibility of this figure of EUR 40 million, if it is considered simply to be an initial figure, being increased so that we may have a sensible programme of cooperation with Morocco which would allow that country to control its borders.
The 40 million is for the years 2002 to 2004. This is quite clear. It should also be added that this figure does not represent all the resources available for addressing the problem in general. This is our additional support, including initiatives and inputs that are essential for Morocco to be able to improve its handling of this problem. However, Morocco also implements its own measures. I would also add that this issue concerns more than just money. All such matters are taken up at a mid-term review. It is not just a question of supplying some hardware here and there.
Question No 38 by Mary Elizabeth Banotti (H-0825/02):
Subject: Abuse of EU research legislation covering orphan drugs
In 1999 EU legislation was adopted with a view to encouraging research into the development of 'orphan' drugs for the treatment of rare diseases. It would now seem that unscrupulous drug companies are using the legislation to obtain exclusive rights to common medicines which are currently used in the treatment of rare disorders, therefore pushing up the cost of such drugs.
Will the Commission undertake to inquire into the level of such abuse, and what measures will the Commission take to end such abuse and to ensure that the legislation is used for the purpose that it was intended, namely research for effective treatment of rare disorders?
Mr President, orphan medicinal products are so called because they are used in the treatment or diagnosis of conditions that occur so rarely. The cost of developing and marketing orphan medicinal products would not be recovered by their expected sales. For this reason, the pharmaceutical industry has been unwilling to develop such products under normal market conditions. The regulation on orphan medicinal products which entered into force in January 2000 provides a system of incentives for sponsors to develop and market designated orphan medicinal products.
One of these incentives is market exclusivity for a period of 10 years. This is granted if a designated orphan medicinal product obtains a marketing authorisation in all Member States. To obtain this, the sponsor must conduct a series of tests and studies to demonstrate that the product meets the rigorous standards of quality, safety and efficacy required of all medicinal products marketed in the EU. Since 2000, 123 products have been designated as orphan medicinal products and placed on the Community register.
In a very small number of cases this involves a commonly available chemical that has been supplied by the manufacturer to hospitals which have prepared the chemical for administration to patients. The great majority of these orphan medicinal products contain new innovative ingredients. In a few cases it has been common practice for some time to supply the raw ingredients to treat the patient. However, this chemical has not been tested for its purity and safety and the product is not authorised. Indeed the chemical is not of pharmaceutical quality and may contain unspecified and unquantified impurities. In this situation, it is not surprising that an authorised medicinal product developed to meet rigorous standards of quality, safety and efficacy costs more than the base chemical.
The Commission has no powers with respect to either the price or reimbursement of medicines. However, the orphan regulation contains a provision to reduce the period of market exclusivity to six years, if after five years it can be shown that the product is sufficiently profitable not to justify the maintenance of market exclusivity.
Question No 39 by Bernd Posselt (H-0773/02):
Subject: Chechnya - Commissioner Nielson's visit
Has the Commission already decided when Commissioner Nielson will be travelling to Chechnya in order to form an impression, in person, of the humanitarian situation there and set about improving the distribution of EU aid?
Mr Posselt, the short answer to your question is no. The longer answer is as follows. I follow very closely the developments of the humanitarian situation in Chechnya and in the neighbouring republics where part of the Chechen population is displaced. In the most recent press statements of 27 November and 5 December of this year, I expressed my concerns about the gravity of the humanitarian and human rights situation there, in particular the growing pressures made on internally displaced persons to leave the camps in Ingushetia and return to Chechnya.
As you know, ECHO is the main donor of humanitarian aid to the region. It has supported the victims of the second Chechnya conflict since its very beginning and will continue to do so. The Commission, through ECHO, has so far allocated more than EUR 90 million in humanitarian aid in order to help people survive. In 2002 alone, EUR 25 million have been allocated for this crisis and an additional EUR 3 million are now in the pipeline for more emergency food aid.
In Ingushetia, at this very critical moment, ECHO provides support to internally displaced persons in camps, spontaneous settlements and host families. Most of the aid provided in the Aki Yurt camp had been funded by ECHO, and we will continue to be present in all other camps.
In parallel, ECHO continues to fund a very large part of the humanitarian assistance going to Chechnya proper. This is a very difficult task, as this is one of the locations in the world where working conditions for humanitarian organisations are the worst, both in terms of security and in terms of monitoring. We continue to argue with the Russian authorities on all these points as I have again and again informed this Parliament. The bottom line is that we are able to deliver humanitarian aid both around and inside Chechnya although it is difficult, but we are able to do it and we will continue to do it.
Mr President, just two specific queries. Firstly, can you give some kind of guarantee - one can of course never give an absolute one - that the humanitarian aid is actually reaching the Chechen refugees, or are you relying completely on the Russian authorities for that?
My second question is this: as camps have now been set up in Ingushetia and masses of people deported, do you know where those people have gone?
One of the most important activities and one activity that we are very pleased to continue funding is the logistical work provided by the Danish Refugee Council - the only non-Russian operation that delivers food and all other items inside Chechnya. They use local drivers, but the whole organisation is provided by that NGO. This is also recognised by the United Nations High Commissioner for Refugees and by the UN system in general. It is a very important achievement because it provides access for the humanitarian community.
So the answer to the question of whether we are able to monitor the whole flow is that we are doing it as well as possible. On a number of occasions over the years I have informed Parliament that we are working on the basis of a so-called 'remote-control' concept, which means that we have to use local implementing partners. However, so far we have not run into problems relating to accountability. We are trying to track every activity as carefully as possible. I would say that, as long as we are able to keep the operation carried out by the Danish Refugee Council up and running, we have some security in terms of knowing what is going on. The input from the UN organisations is also crucial in this respect and our cooperation with them is quite well developed.
The problem of the people who are more or less willing to go back - and we fear they are fewer in number - is that they go back into all kinds of different situations. This is why we are criticising the pressure that they are under. We are clearly worried.
We will proceed to the second part of this Question Time, and we will begin with questions to Vice-President de Palacio.
Part II
Questions to Commissioner de Palacio
Questions to 41 by José Manuel García-Margallo y Marfil (H-0800/02):
Subject: Taxation of fuel supplied in Gibraltar
On 20 November, the newspaper 'El Pais' reported that most vessels passing through the Straits of Gibraltar take on fuel from tanker ships anchored in Gibraltarian waters, instead of doing so in the port of Algeciras, where there are better installations. The reasons are, inter alia, that fuel is cheaper in Gibraltar than in Spain, and that the Spanish authorities are stricter in their application of EU regulations on maritime safety and pollution prevention than the Gibraltar authorities.
It is no secret that this particular form of taking on fuel presents considerable environmental risks in terms of spillage, which has indeed occurred fairly frequently. Furthermore, the fact that the amount of tax paid on fuel differs between Spain and Gibraltar constitutes fullblown fiscal discrimination, seriously distorting competition, as happens with all products subject to Community customs duties.
What does the Commission intend to do, therefore, to put an end to these practices, which are both dangerous to the environment and harmful to the proper operation of the internal market?
Mr President, Gibraltar is, in fact, one of the main points for the supply of marine fuel in the Mediterranean and much of this activity is carried out by oil tankers. Although many ports have equipment for refuelling on the quayside, this type of refuelling is still the most common in ports, not only in small ports, but also in others such as Rotterdam, Barcelona or Hamburg.
The Commission believes that this practice should be carefully supervised in order to prevent dumping and marine pollution. Therefore, many ports have adopted specific regulations and procedures which regulate such activities and the Commission, for its part, in accordance with the Treaty, monitors compliance with the Community legislation on environmental protection and therefore, on 24 January 2001, brought a case before the Court of Justice in relation to the non-application by the United Kingdom of a whole series of environmental rules in Gibraltar, including Directive 93/12/EEC on the sulphur content of certain liquid fuels.
With regard to taxation, in accordance with Community tax rules, the hydrocarbons used as fuels for shipping and fishing in Community waters, with the exception of private recreational vessels, are exempt from the payment of special taxes, both at Community level and at national level.
Commissioner, behind the tide of black oil being suffered today by Galicia and which on other occasions has been suffered by other European coasts, there is always a tide of black money which should be investigated. These black oil slicks and this black money always involve groups with structures much more like mafias than like businesses, made up of companies with ridiculous assets in order to evade responsibilities and covered by insurance which is also ridiculous. These groups are always protected by legislation which is lax from environmental, commercial and fiscal points of view, and Gibraltar is no exception.
The port of Gibraltar supplies much more fuel than the port of Algeciras, amongst other things because less harbour duties are paid there and because - as the Commissioner has acknowledged - maritime safety and environmental rules are applied much less rigorously and, thirdly, because less tax is paid.
I am not of course referring to special taxes, because any first-year law student knows that the fuel used in maritime transport is exempt from the value added tax on hydrocarbons. The problem is that direct taxes are not paid either, taxes on companies, which also have an impact on prices: 35% in Algeciras and nothing in Gibraltar, as Commissioner Monti knows very well.
I would like to ask whether or not there are tax differences in Gibraltar when compared to Algeciras. Bearing in mind that there cannot be differences in relation to special taxes, there can be differences in relation to taxation as a whole, which has an impact on costs, as you will be aware, every time you go out to lunch or dinner and pay the bill.
Mr President, my colleague, Mario Monti, has already initiated procedures on two occasions against the United Kingdom, precisely in order to ensure the correct operation of the internal market and the appropriate application of the competition rules in an equivalent manner throughout the Union.
In any event, I am sure that Mr García Margallo, who has plenty of experience, is perfectly aware of these issues, and I am sure that my colleague, Mario Monti, will continue to work to ensure that there are no havens in any part of the European Union in relation to any issue, when it comes to the application of Community legislation.
Question No 45 by Nuala Ahern (H-0721/02):
Subject: EU-wide nuclear regulation
On 12 September the Energy Commissioner briefed selected press on new plans for EU-wide nuclear regulation, revealing plans that include:
a 'framework directive' which will establish nuclear safety standards in the EU; a directive on the management and disposal of radioactive waste; a directive governing the financial mechanisms for securing long term disposal of radioactive waste and the decommissioning of nuclear facilities; a negotiation mandate to raise the levels of imported nuclear fuel into the EU.
Can the Commission state what parts of the current Euratom Treaty powers on nuclear safety regulation are inadequate and require such changes; what consultation the Commission has had with Member States in respect of plans to increase the import of nuclear fuels into the EU; and whether the Commission envisages that these increased nuclear imports are intended for reprocessing at Sellafield and The Hague?
Mr President, in the 45 years of application of the Euratom Treaty, its capacity for adaptation and flexibility in order to respond to the needs and concerns of any particular moment has been demonstrated. In this regard, it has promoted and facilitated the development of Community research and legislation on control in the fields of both radiation protection and on the control of the use of nuclear materials.
The measures proposed are concrete evidence of the appropriate nature of the Treaty, whose provisions provide them with a solid and sufficient legal basis.
These Commission proposals strengthen, above all, the existing mechanism for guaranteeing the health protection of the population and of workers, as defined in Chapter 3 of Title II of the Euratom Treaty. In this way, health protection within the framework of radiation protection rules will be supplemented with nuclear safety provisions able to guarantee compliance with the radiation protection rules.
With regard to the trade in nuclear materials with Russia, the Commission proposes to present a proposal for a negotiation mandate for the approval of the Council, in accordance with its right to initiative.
Commissioner, we were very surprised to discover that you, a Commissioner with special responsibility for relations with Parliament, briefed the press in September before Parliament had even heard of these proposals. This was appalling of you. I cannot stress too firmly that you should have come to discuss them with Parliament before briefing the press.
I am very surprised to hear that you have a sufficient legal base. I understand that the Council is discussing this at the moment and that your nuclear proposals are based on the wrong legal framework. You have actually got it wrong, Commissioner. Contrary to what the Commission has suggested, Articles 30, 31 and 32 of the Euratom Treaty are not applicable, as the Commission would be interfering with the safety of nuclear installations in respect of their technical operation. This is excluded under the Euratom Treaty.
I should also like to inform you that in the Member States, particularly in the UK, questions are being raised concerning your support for reprocessing in some of your statements. I would like you to clarify that you are not supporting plutonium reprocessing of in these proposals.
Mr President, Mr Ahern, forgive me, but I announced the intention to present this nuclear safety package to this Parliament before anybody else and I have repeated it on various occasions, and it was therefore nothing new. And I did not present the initiatives to the press before this Parliament. On the contrary, I came here to inform Parliament of the initiatives I had proposed in Brussels.
With regard to the legal basis, I would refer to the press release issued by the Luxembourg Court on 10 December. The Court believes that Euratom has competences in the following areas: the establishment of a legislative and regulatory framework for organising the safety of nuclear installations; measures relating to the assessment and verification of safety; organisation in the event of emergencies; the choice of location of nuclear installations and, finally, the design, construction and operation of nuclear installations.
I therefore believe that nobody is going to argue about the legal basis in the Euratom Treaty for all the proposals I have made to the Council and Parliament, because the Court has said it loud and clear.
Finally, I do not support reprocessing in any way whatsoever. I do not know where the honourable Member has got these ideas from, I do not get into these types of issues. All I propose is that we must provide a framework for greatest possible degree of safety in all the countries of the Union. In all of them, in the ones that are going to join now and in the current ones, and there must be the highest possible level of safety in all of them, making obligatory, amongst other things, what are merely recommendations from the Safety Agency in Vienna.
Question No 46 by Laura González Álvarez (H-0737/02):
Subject: Independence exercised by the Commission
In June 2002 a delegation of the European Parliament's Committee on Petitions travelled to Asturias at the invitation of the parliament of Asturias. One of the petitions handed to the committee chairman, Mr Gemelli, at a meeting with various groups of petitioners criticised the social and environmental impact of routing the 'autovía del Cantábrico' motorway through the west of the region. That petition was declared admissible by the Committee on Petitions.
Surprisingly, however, before the petition could be discussed under the usual procedure, an MEP, accompanied by the secretary of his party in the region and three mayors, met with Commissioner Loyola de Palacio and two Commission officials. On their return to Asturias the mayors told the media that the petition had been filed.
How can a case be closed before the committee responsible has either seen or discussed it? How can Mrs Loyola de Palacio decide to file a petition which - as indicated in a reply sent by Mrs Wallström - does not fall within her department's remit? Does the Commission not believe that its independence and the duty of confidentiality of the officials concerned have been affected? In its view, does action of this kind not undermine the role of the Committee on Petitions and of Parliament itself and, worse still, show a lack of respect for the petitioners?
Mr President, I would like to say briefly to the honourable Member that I did in fact receive a visit - and I receive many visits - from a series of representatives who not only visited me but also the Directorate-General for the Environment, which is responsible for dealing with the issue which the honourable Member refers to. This type of visit to the Commission is normal. Furthermore, on certain occasions I have also met with the honourable Member and other people and these meetings furthermore seem to me to be extremely important in terms of becoming aware of what social groups and people are thinking. What we have to avoid when we are in the Commission, in Brussels, is losing contact with reality.
Having said this, I cannot get into what the people who visit me say or the content of what they freely express. I cannot get into it, but I would like to say firstly that I am not responsible with regard to the initiation of any possible procedures or investigations relating to these issues, which fall within the competence of my colleague, Mrs Wallström; secondly, with regard to the Committee on Petitions, I do not have any responsibility here either, because it falls to this Parliament to deal with these issues.
Mr President, rather than supplementing the question, because I consider the Commissioner's reply to be correct, what I will do is inform her that in that case they used her name and those of two officials from the Directorate-General for the Environment wrongly.
As I said in the question, a number of petitioners spoke with Mr Gemelli, in Asturias - my region - and then there were a series of visits to the Commissioner. Now, what appears in the regional press is that the Commissioner and the officials say that this case is closed. It seems to me unfortunate to use the names of two officials from the Directorate-General for the Environment.
The Asturian petitioners quite rightly asked me how it could be that a case was closed when it had not even been discussed in the Committee on Petitions. I therefore say to you that the appearance in the press of the names of these two officials and of the Commissioner greatly damages the credibility of the European institutions and of the Committee on Petitions. It grieves me that your name and those of these two officials should be linked to a political issue which should not have appeared in the press in this way.
Mr President, I am surprised that such experienced Members of Parliament should confuse a complaint to the Commission with a petition to the European Parliament.
Such an important public communications infrastructure project as the 'autovía de Occidente' motorway deserves all the support of all the Asturian political representatives. Therefore, certain Asturian Mayors, very concerned about some complaints made to the Commission by certain Asturian local organisations, came here to find out how the executive Commission was dealing with those complaints.
They were received by Commissioner de Palacio and by certain officials, who informed them that that complaint presented to the European Commission had just that week been filed away and that the case had been completely closed.
Of course, it is not the duty of the Commission to resolve the final outcome of the petitions to the European Parliament, but of the MEPs. But let us not confuse complaints with petitions.
Commissioner de Palacio, I would like to ask you whether you have any news on whether in the corresponding services of the Commission there is any other complaint presented on the issue of the 'autovía de Occidente'.
Mr President, there has perhaps been a degree of confusion, as the honourable Member has said. All I can do is repeat that I cannot comment on the content of statements by people who visit me.
Secondly, one thing is a complaint and quite another is the Committee on Petitions which, I insist, the Commission plays no part in, since it falls within the competence of this Parliament.
With regard to the issue of complaints, this falls to Mrs Wallström. I have no knowledge but, in any event, I will be very happy to look into it and I will inform the honourable Member.
The Members are aware that this is a time for questions and supplementary questions to the Commission, not for explanations and descriptions by the honourable Members.
I very much respect your enthusiasm for debating and explaining the facts, but this is a Question Time.
As the author is not present, Question No 47, by Herman Vermeer, lapses.
Question No 48 by Carlos Bautista Ojeda (H-0781/02):
Subject: Starting date for Third Road Safety Action Plan
In reply to question E-1265/02 of 26 April 2002 by the author of the present question, the Commission stated that it would issue a communication on the Third Road Safety Action Plan during the third quarter of 2002. However, from the remarks made by Commissioner de Palacio on Thursday, 12 September 2002 on the occasion of the first anniversary of the Red Cross road safety campaign it appears that the Third Plan will not be presented until 2003. Meanwhile, it has been stated in the European research programme FANTASIE that a situation of 'sustainable growth' or 'sustainable balance' in the European transport sector would entail a considerable increase in the use of two-wheeled vehicles.
Can the Commission confirm the publication date of its communication on the Third Road Safety Action Plan? Can it provide advance information on the specific road safety measures which this plan will contain for two-wheeled vehicles?
Mr President, the White Paper on European transport policy presents a range of measures which must be taken in order to improve road safety, as well as an action plan on road safety aimed at determining measures which will allow us to achieve by 2010 the global objective of reducing by half the number of fatalities resulting from road accidents in the European Union.
This programme is being drawn up and it is scheduled to be adopted during the first quarter of 2003. Certain measures will refer specifically to two-wheeled vehicles and, in this regard, I would like once again to highlight the excellent work done by Mr Bautista Ojeda in this area.
The general measures will also have significant positive consequences for the safety of drivers and passengers of two-wheeled vehicles.
Mr President, thanks to the improvement in communication networks, particularly within cities, in population centres, pedestrianisation and the increase in the volume of four-wheeled traffic, the number of users of two-wheeled vehicles is increasing every day, as you have said.
I would like to ask you, Commissioner, whether you are intending to implement any type of specific initiative to promote the use of two-wheeled vehicles, bearing in mind, furthermore, the current situation with regard to the cost of insurance, which is leading to a significant reduction in the numbers of these vehicles sold.
Mr President, I can tell you that there will be specific initiatives. For example, in the programme on safety for cars, in the agreements with the car manufacturing industry, there is consideration of designs for cars which are less harmful in collisions with unprotected persons, that is, both pedestrians and users of two-wheeled vehicles (motorcycles, bicycles etc.).
Furthermore, it is necessary as always within the European Union to monitor true compliance with the existing traffic rules and codes, such as wearing helmets when riding a motorcycle, because we have detected that, on many occasions, what happens is that the legislation approved is unfortunately not applied or enforced strictly enough.
Mr President, Commissioner, a lot of accidents involving two-wheeled vehicles occur mainly as a result of road works, barriers, divided carriageways, sections of road where the way is unclear. Is it also planned to develop a kind of best practice or a benchmark system for defusing accident black spots, which after all are known from past experience, so that in future road works will serve to make traffic safer and fewer accidents happen?
Lack of visibility affects two-wheeled vehicles and all vehicles in general. With regard to the design of barriers, I would like to say that Mr Bautista Ojeda has produced initiatives on several occasions. We in the Commission are studying whether it is true that, in the construction of barriers, there are shapes and designs which are less harmful and safer. We do not have any definitive conclusions about this yet but it is one of the issues we are analysing in order to increase security and prevent the terrible accidents which sometimes occur.
Commissioner, my friend and colleague Carlos Bautista Ojeda has made a brief reference to this, but I would like to expand on one of the issues which he has raised: as you know, in the Spanish State users of two-wheeled vehicles have real difficulties finding companies who want to insure mopeds, motorcycles etc. Their only answer - in some cases - is to turn to the insurance compensation consortium. I do not know whether anything can be done in this regard, on the initiative of the Commission, because this is a great demand from the motorcycling sector: that there may really be insurance cover which is accessible and proportionate to the use, enjoyment and cost of motorcycles and two-wheeled vehicles in general.
Mr President, all the issues relating to the internal market are more directly the responsibility of Commissioner Bolkestein, but in any event I take good note of what both you and Mr Bautista Ojeda have said to me and we will try to analyse it. This undoubtedly also relates to the problem of levels of danger and its physical and health consequences.
Therefore, it is a question of taking action to improve safety in the moped, motorcycle and bicycle sectors, in other words, two-wheeled vehicles, but of course I will also study the issue of the problem of insurance.
Question No 49 by Proinsias De Rossa (H-0786/02):
Subject: Protection of Ireland's rail freight infrastructure
Is the Commission aware of recent proposals from Ireland's government-owned rail freight operator, Iarnrod Eireann, to withdraw from certain rail freight operations? This proposal would lead to an estimated additional 400 extra trucks involved in transporting freight by road each day. Ireland already has a serious traffic congestion problem due to inadequate road infrastructure, and any further shift from rail to road would greatly exacerbate this problem. Such a development would also run counter to the Commission's rail freight strategy.
Will the Commission urgently raise this issue with the Irish Government and ensure its current strategic rail review leads to an internal freight policy consistent with the Transport White Paper? Will it seek a clear statement of the sums allocated to rail freight under the current and previous rounds of structural funds and of how it proposes to handle the evolution of a transport pricing policy, and a commitment that its future stewardship of the railway system will be consistent with the principles set out in the Transport White Paper?
Mr President, the transport White Paper clearly speaks of revitalising the railways throughout the European Union. In order to achieve this objective, the Community has taken various initiatives and has recently made proposals.
The new European regulatory framework providing for the integration and interoperability of the market will allow rail companies to increase their competitiveness and orientate their business activities towards the growth of market sectors such as European goods services.
The Union's financial aid for the construction or modernisation of rail infrastructures, as well as the elimination of bottle necks, creates the physical conditions necessary for the rail system to absorb a greater percentage of the expected future growth in transport volume.
The Community has co-financed various projects for development of the trans-European rail network in Ireland. For example, in 2000, the projects received co-funding of approximately EUR 3 million from the trans-European networks budget and around EUR 16 million from the Cohesion Fund. Nevertheless, for reasons of subsidiarity, the Commission is prevented from going further than its own competences when it comes to designating or selecting the priority objectives for action of a particular government, at any particular moment, in a specific State of the Union.
The Commissioner is probably aware that the Irish rail system is run by a state company in which the government is a shareholder. This state company has recently announced its intention to review its entire network, particularly the freight network, with the possibility that it may be closed entirely.
Given that it is the objective of the Commission, and indeed of the European Union, that increases in traffic should be absorbed by the rail system, does the Commissioner not think that there is a conflict here between what we are seeking to achieve, in relation to the moving of goods in particular, and that he should at least talk to the Irish Government about establishing some coordination between the White Paper, the proposed national transport policy which the government claims it is working on, and the proposal to close the rail network in Ireland?
Mr President, Irish Rail has recently taken the decision to suspend any restructuring measures until a strategic study of the railways is published, and we expect this to be at the beginning of 2003. The Commission hopes that this study of the Irish rail system will take account, naturally, not only of general transport policy, but also of the investments made during recent years with Community funds in the Irish railway.
Question 50 by Paul A.A.J.G. Lannoye (H-0793/02):
Subject: Air transport and noise
Following the adoption of Directive 2002/30/EC
Directive 2002/30/EC lays down objectives and methods for resolving the problems of noise pollution in areas close to Community airports. To this end, the directive describes measures which the States can apply in order to reduce noise and lays down a series of principles and rules on the methods for the evaluation of noise with a view to a reduction in levels of noise emissions.
At the moment, the Commission considers it a priority to ensure the correct incorporation of this directive into national legislations of the States of the Union, which should take place by 28 September 2003 at the latest.
This directive is one more measure in a series of measures intended to control exposure to noise around airports.
With regard to the proposal for a directive on the establishment of a Community framework for the classification of noise emissions from subsonic civilian aircraft and for the calculation of noise charges, following the first reading by the European Parliament in September, it now falls to the Council to begin examining the proposed text.
The Commission does not plan to create a single charter of rights for people living near airports.
I would like to remind the Commissioner that, about one year ago, the European Court of Human Rights ruled in favour of people living near Heathrow airport in London whose sleep was disturbed by night flights, who received confirmation that as it happens this was indeed a violation of human rights. This decision by the European Court of Human Rights could become case-law, to the advantage of people living near airports. I consider, however, that the European Commission should speed up its work to take practical measures with a view to preventing these matters from being resolved through the courts. What we need are effective European measures that would make it possible to decrease exposure to noise for people living near airports, particularly at night.
Commissioner, do you not think that Article 1 of Directive 2002/30/EC, adopted in March 2002, which provides precisely for a reduction in the amount of people exposed to noise, should be more specifically followed by practical measures to reduce the level of exposure suffered by these people?
In accordance with the Rules of Procedure, Question No 51, by Mr Hatzidakis, will be replied to in writing.
Questions to Mr Kinnock
Question No 52 by Gerard Collins, which has been taken over by Mr Hyland (H-0801/02):
Subject: New Berlaymont building
The main features of the contract on the purchase of the Commission's Berlaymont building were revealed on 23 October last. The Commission's total payment will be ?553 million and its share of the renovation cost is set at ?503 million which includes ?35.6 million for enlargement purposes. What provisions have been made for public access to the new Berlaymont building? What savings does the Commission expect to make once the need for its present 'improvised arrangements' have gone and it has returned to its original headquarters and what innovative features have been introduced to ensure that the running costs of the Berlaymont are kept to the minimum and the building will act as a symbol for a dynamic European Union?
I am very glad that interest in the Berlaymont building is spreading.
In response to the question originally tabled by Mr Collins, public access to the building was considered to be an important aspect of urban integration during the design phase of the Berlaymont renovation project. The creation of a new public space around the building and the provision of the security glass wall are just two of the consequences of that integrative approach. The design also ensures that, with the exception of some specialist technical installations, the Berlaymont will be fully accessible to people with mobility difficulties. All offices, meeting rooms, interpretation booths and common spaces will be accessible either directly from the lifts or by integral ramps. Easily visible signs and markings everywhere will also be characteristic of the building.
On the second question raised by Mr Collins, the Commission will make significant savings because the purchase of the Berlaymont building at a comparatively competitive cost puts the institution in a better negotiating position in a property market where the major participants are well aware that the Commission will vacate a number of substitute buildings when it returns to the Berlaymont in the early part of 2004. In order to benefit fully from this situation the Commission has launched a call for an expression of interest for the provision of office space.
The final savings arising from these conditions can only be quantified precisely when the established location of all Commission offices in Brussels is clear. It will then be possible to make accurate comparisons between the price paid by the Commission - which is stable - and market rates which are patently not going to go down in the parts of Brussels which are of particular interest to us.
In addition, unlike rental agreements that have to be renewed after a period of tenure, the cost of the Berlaymont to the Community budget is fully predictable because the annual payments of EUR 31.9 million and the annual step-up of 2% were determined when the Berlaymont contract was signed with the Belgian authorities, by me, in October.
Other cost savings which cannot easily be quantified at this stage will include the reduction of transport and communication costs between Commission offices that are now dispersed. In addition the energy efficiency and environmentally-friendly technology of the Berlaymont, together with a design that will restrain technical maintenance costs, will bring further savings.
The financing costs issue - the third point raised by Mr Collins - is central to the project development. The major design characteristics of the Berlaymont have already won the International 2000 Passive and Low Energy Architecture Award for the best architectural design. A copy of an authoritative specialist article giving details of that will be sent directly to the Member concerned. It clearly demonstrates how investment in innovative techniques in installations reduces the running and energy consumption costs significantly.
Many other aspects of the building design will keep the running costs to a minimum. For instance, the rain water on the site will be automatically collected and recycled for flushing and for maintenance in hygiene facilities. In Brussels, I am very glad to say, the regularity of rain water is not in doubt.
I thank the Commissioner for his usual, very comprehensive reply. He obviously anticipated many of the supplementaries that I would be asking on behalf of my colleague, Mr Collins. I apologise for his absence. The Commissioner has solidly justified the expenditure in relation to the Berlaymont. I presume he has answered many of the questions the public in general have been asking, but I am not sure if those answers will be to their satisfaction. However, we must accept as credible the explanation given by the Commission, which I certainly do.
Could he explain why it has taken so long to complete the building? In addition, the public in general is anxious to know how the original cost compares to the final cost?
I am grateful to the honourable Member and I will happily send to him and to Mr Collins, who I know has a longstanding interest in this matter, the full statements that were originally provided to Parliament, but I am sure the figures will be of interest.
I shall summarise at this juncture in response to the precise points that Mr Hyland raised. One of the Commission's fundamental aims throughout the negotiations on the contract on the Berlaymont was safeguarding the interests of the European taxpayer. The whole project has taken so long and will take some time longer - until 31 December next year - partly because of difficulties arising from the clearance of asbestos in the building which was vacated in 1991. This clearance took about two years longer than originally planned for. Secondly, the arrangements for managing the renovation of the Berlaymont were also delayed. Thirdly, disputes of a variety of kinds, including litigation, have added at least several months - indeed we can probably start counting in years - to the renovation.
The problem is that delay means cost, and one of our objectives was to ensure that we only accepted a fair share of the costs. We therefore accepted that any additions that we required, particularly in relation to the further demands of enlargement, would be met by the Commission, as is only fair. We also wanted design adaptations to make the building fully accessible and state-of-the-art. The net result of all that is that the actual annual price that we will pay of EUR 31.9 million per annum, at an interest rate that we negotiated in recent months, will be lower than the cost anticipated when the protocol, the memorandum of understanding, was signed between the Commission and the Belgian Government in 1997.
The overall cost of the Berlaymont meanwhile has gone up but, because of the contractual arrangements, our contribution to that cost is fixed, whereas the Belgian Government has an obligation to meet additional costs arising. I am more than happy to provide the full figures in the communication that we gave to Parliament and the Council in October and I will see that they are with the honourable Member before tomorrow evening.
Question No 53 by Kathleen Van Brempt (H-0818/02):
Subject: Commission officials moving to private companies
The Commission encourages officials to move from the private to the public sector and vice versa. It even has arrangements allowing officials to work for a private company for a temporary period. That is a good thing in itself. However, the move by the head of the information policy division to Microsoft raises questions, as the official concerned was involved in the antitrust investigation into the company. The Commission's spokesman has stated that the official was consulted by the Competition Directorate-General in connection with the investigation. He said that this did not pose a problem, as the person concerned had given assurances in a letter that he would not deal, at Microsoft, with matters being investigated by the Commission.
What guarantees does the Commission have that EU officials who go to work in the private sector will not pass on crucial information to their new employers? Do written promises by those concerned provide sufficient guarantees? Does the Commission agree that new rules on the secondment of EU officials are urgently needed? If so, what precise steps does it intend to take?
I am grateful to the honourable Member for raising this question. Leave on personal grounds from the European Union civil service is governed by Article 40 of the Staff Regulations of Officials of the European Communities. That article contains provisions that enable an established official to be granted unpaid leave on personal grounds in exceptional circumstances and at his or her own request. As the honourable Member correctly points out, such unpaid leave may be granted when the official intends to work for a time in the private sector in order to broaden his or her knowledge and experience.
The Commission's view is that the institution benefits from such exchanges of expertise and experience and, in principle, it should therefore be encouraged. The Commission recognises that appointment to some posts could constitute - or appear to constitute - a conflict of interest. It is important to emphasise, therefore, that officials on personal leave continue to be subject fully to the provisions of Article 12 of the Staff Regulations, which require officials to obtain permission before engaging in any outside activity whatsoever and which also allow for refusal of permission or imposition of conditions where it is considered that the activity would otherwise be detrimental to the work of the Communities. The Commission would interpret the creation of conflicts of interest as being detrimental to the Community and would thus refuse permission for such activities or impose conditions in order to prevent conflicts arising.
Article 17 of the Staff Regulations, meanwhile, requires officials, whether in work or on personal leave, not to disclose to any unauthorised persons information not already made public. If an official or a former official who is working in the private sector made use of such privileged information, he or she would certainly face disciplinary proceedings. The purpose of the letter signed by the official mentioned in the honourable Member's question was to signify his full awareness that these requirements always prevail and are unconditional.
The Staff Regulation rules governing leave on personal grounds will be clarified by the reform amendments proposed by the Commission which, as the honourable Member will know, are currently before the Council. In addition, the Commission is examining means of providing more detailed guidance to officials and to potential employers in order to reinforce understanding of the need to ensure that the objectives of allowing exchanges between the Commission and other bodies are fulfilled, whilst also ensuring that the integrity and the security of the Commission are completely safeguarded.
As I also say in my question, I do not wish to dispute in any way that civil servants should be allowed to move on to new employment, including the private sector. But your reply does not entirely satisfy me, Commissioner. I want to believe in the good faith - I certainly do believe in your own good faith, let that be clear - of this civil servant. But an impression has been created. He was working on the anti-trust investigation into Microsoft and he leaves to join that company. I think it should be made explicit what case is involved here. I should certainly like to ask in future for a far clearer and more enforceable framework of agreements. Yes, a change of jobs must be possible, but not to companies or sectors on which you yourself have worked for the Commission because this will create the appearance of partiality that damages your Commission and by extension all European institutions. I should like once again to press the Commissioner on his future intentions. Is it feasible to create such a framework of agreements?
Mr President, yes it is possible to have such a framework which is why I referred to the proposals now before the Council made by the Commission. It is also why I referred to the further work that is being undertaken to clarify beyond any doubt for both potential employers and for Commission officials and former officials what the limits of activity are.
Meanwhile, the official whose case is relevant to the specific question that the honourable Member asked was granted leave and permission to work for a company after he had signed a declaration that he was aware of his obligations under the Staff Regulations and would not disclose any confidential information to his employer. As she will understand and she was good enough to recognise both in her question and her supplementary question, in a free society, if we are trying to maintain the advantage of an interchange between the institutions and outside bodies, we must ultimately rely on the honour of civil servants as well as on the fact that they are advised and know that if they stray from the undertakings they have been required to give, they make themselves virtually automatically liable to disciplinary proceedings.
It may be of interest to the honourable Member and the House to know that, at the moment, 566 officials of the Commission are on personal leave. Four hundred cases have so far been examined, all will be examined. About 10% - around about 40 people - are actually engaged in professional activities. The other 90% are on personal leave because of family or educational obligations or they are undertaking external courses. When we have the final figures in the first week or so of next year I will certainly ensure that the honourable Member receives those in detail.
Thank you very much, Mr Kinnock.
Questions to Mr Monti
As the author is not present, Question No 54, by Mr Obiols i Germà, lapses.
Question No 55 by Astrid Thors (H-0828/02):
Subject: Investigation of possible infringements of EU competition law by Microsoft
Will the Commission confirm that any Commission decision resulting from its present investigation of possible infringements of EU competition law by Microsoft will be taken in view of the circumstances particular to European markets and to the interests of European consumers and will include remedies sufficient to end and prevent the recurrence of any business practices of Microsoft found to have been or continuing to be in breach of EU anti-trust rules?
Is the Commission aware that, in the United States, leading consumer voices do not in fact agree that the settlement recently agreed between Microsoft and the US Department of Justice is in the best interest of consumers, despite such assertions by the parties to that settlement?
The Commission confirms that its ongoing Microsoft investigation is founded on an exhaustive analysis of the compatibility of Microsoft's business practices with the European Union anti-trust rules and hence on the effects of these practices within the EU. The Commission intends to ensure that any final outcome is beneficial to consumers and to innovation in the markets concerned and that this outcome sets an appropriate standard by which to examine future contact.
The Commission is naturally aware of the developments in the United States' proceedings. However, the Commission stresses that the nature of the respective cases in the EU and the US is different - both factually and legally - and hence the Commission is examining its case on the basis of the EU's anti-trust rules. In this respect, whilst the Commission will take into account the settlement between the US Department of Justice and Microsoft, in view of the already outlined factual and legal differences between the two cases, the Commission cannot exclude seeking different remedies in certain areas.
Thank you, Commissioner, for your answer. I noted your saying it is important, partly in the interests of innovation, to consider relevant markets. We are now in a situation in which the software producers and a large part of the information society may be affected by this matter in the future.
At what point does the Commissioner consider that a company may be in an especially dominant position? Will the Commission take account of those profit margins to which public reference is made, namely 85% for certain types of software? When might the Commission be expected to reach that decision on this issue which European consumers are really waiting for?
On the question of at what point the Commission establishes that there is a dominant position, there is case-law made up of Commission decisions and judgments of the courts, on the basis of which further decisions are made.
As to your question concerning the timing, our analysis of what is a very extensive file is well advanced. Once all the relevant information has been examined and assessed, we will be in a position to decide how best to proceed with the case. It would be realistic to expect a final conclusion in the first part of next year.
Thank you very much, Mr Monti, for your reply. This brings an end to this Question Time.
As the time allotted to questions to the Commission has elapsed, Questions Nos 56 to 102 will be replied to in writing.
Mr Oswaldo Payá, allow me to express the emotion with which we welcome you today to award you the Sakharov Prize for freedom of thought.
It has been difficult to obtain your leave and re-entry visa for coming to Strasbourg. I would like to thank all those who have worked to make it possible, including Members of the European Parliament who raised the matter with the Cuban authorities last week while there.
I asked the President of the Government of Cuba, Mr Fidel Castro, to let you come to this ceremony as a signal from the Cuban authorities of their recognition of the human rights agenda. I am happy that this signal has been given to the European Parliament.
My dear Mr Payá, you represent for many Cubans today what Andrei Sakharov represented in the 1980s for many Soviet citizens: you represent hope.
Harassed, pursued, persecuted, prosecuted, condemned and imprisoned from your youth for your opinions, which were openly critical of the government's official policies, you nevertheless continue to work on constructing your movement, the Christian Liberation Movement for Peace.
You advocate national dialogue to enable democratic change in Cuba. You are working tirelessly to create an alternative, non-violent democratic movement, based on a wide coalition. Using the existing legal and political framework, you want to introduce reforms in order to initiate a process of transition to pluralist democracy, respect for human rights and fundamental freedoms.
Under your direction, the civil initiative 'the Varela project' was born. This initiative calls for a referendum on open elections, freedom of speech, freedom for political prisoners and free enterprise. To date, the project has attracted support from more than 100 organisations in Cuba and tens of thousands of individual signatures.
Together with other opposition leaders, you drafted the manifesto 'Todos Unidos' and for the first time, thanks to your action, the opposition has united together on a single initiative: the Varela project.
We recognise your endurance in the face of a barrage of obstacles. We recognise your personal courage. Your plan is not a theoretical construction; it does not promise heaven on earth but reminds people of basic principles for which so many have fought for so long: respect for human rights and fundamental democratic principles.
Throughout the years, the European Parliament has taken the lead in keeping human rights high on the policy agenda.
This is not, on our part, an abstract commitment; it was forged in the tragic experiences of Europe's barbaric twentieth century. It has been used over the last 50 years to construct a vision of Europe that has learned from, but not forgotten, its past.
We are committed to the principles of democracy and respect for the universality and indivisibility of human rights, fundamental freedoms and the rule of law. The Sakharov Prize celebrates that commitment annually.
The Sakharov Prize for Freedom of Thought for 2002 is awarded to Oswaldo Payá, as a tribute to his commitment to freedom of thought, democracy and reconciliation of the Cuban people.
We salute Oswaldo Payá's decision to use the pen and not the sword, to use signatures and not bullets, to use peace and not terror, as the pathway to democracy in Cuba.
Mr Payá, to you, and through you to those who support the Varela project, we say today: 'We walk with you on your journey. You do not walk alone. You do not work in isolation.'
On your first ever visit anywhere outside Cuba, through you, Oswaldo Payá, the European Parliament honours all those who defend human rights, and their hard work and your hard work in building democracy from the grassroots level, step by step, person by person, day by day.
I would like to thank the President, Pat Cox, and this Parliament, which represents many of the peoples of Europe.
You have awarded the Sakharov Prize to the people of Cuba; I say this because the Cuban people richly deserve such recognition. I say this without excluding any of my compatriots, whatever their political position, because rights do not have any particular political, racial or cultural allegiance. Nor do dictatorships have any particular political allegiance, they are neither of the right nor of the left, they are simply dictatorships. In my country there are thousands of men and women fighting for the rights of all Cubans in the midst of persecution. Hundreds of them are imprisoned simply for proclaiming and defending these rights, and I am therefore accepting this award on behalf of them.
I say that this prize is for all Cubans because I believe that, by means of this prize, Europe wishes to say to them: 'You also have the right to rights'.
We were all convinced of this, but there were times when it seemed that that truth was not so evident to many people in the world.
I have not come here to ask for support for the opposition to the Cuban Government, nor to condemn those who persecute us. It is of no help to Cuba for some people in the world to take sides with the Cuban Government or with their opponents, on the basis of ideology. We want people to take sides with the Cuban people, with all Cubans. And this means supporting respect for all their rights, supporting openness, supporting the demand that our people be consulted through the ballot box on the changes we are demanding. We ask for solidarity so that our people may be given a voice through the ballot box, as the Varela Project proposes.
Many people have related this prize to the Varela Project, and they are right, because the thousands of Cubans who, in the midst of repression, have signed this referendum petition, are making a decisive contribution to the changes Cuba needs. These changes would mean participation in economic and cultural life, they would mean political and civil rights and national reconciliation. This would represent the true exercise of self-determination for our people. We must put an end to the myth that we Cubans must live without rights in order to sustain the independence and sovereignty of our country.
Father Félix Varela taught us that independence and national sovereignty are inseparable from the exercise of fundamental rights. The Cubans living in Cuba and those abroad, as one people, have the will and the ability to build a democratic, fair and free society, without hate or revenge, as José Martí dreamt: 'With everybody and for the good of everybody'.
We have not chosen the peaceful route as a tactic, but because it is inseparable from the goal of our people. Experience shows us that violence creates more violence and that when political changes are carried out in this way, it leads to new forms of oppression and injustice. Our wish is that violence and force are never again used to overcome crises or unjust governments. This time we will carry out the changes by means of this civic movement which is already opening up a new stage in the history of Cuba, in which dialogue, democratic participation and solidarity will prevail. In that way we will build a true peace.
The heroic Cuban civic fighters, the citizens who sign the Varela Project, are not carrying arms. We do not have a single weapon. We are holding out both arms, offering our hands to all Cubans, as brothers, and to all the peoples of the world. The first victory we can claim is that we do not have hate in our hearts. We therefore say to those who persecute and try to dominate us: you are my brother, I do not hate you, but you are no longer going to dominate me through fear, I do not want to impose my truth, and I do not want you to impose yours, let us seek the truth together.
That is the liberation we are proclaiming.
There are still some people who maintain the myth of the disjunction between civil and political rights, on the one hand, and the capacity of society to build social justice and achieve development, on the other. They are not exclusive. The lack of political and civil rights in Cuba has had serious consequences such as inequality, poverty for the majority, privileges for a minority, the deterioration of certain services, even when they are intended to be human and positive services. Therefore, although many Cubans have worked for years with love and good faith, today there is a serious situation in terms of civil and political rights, as well as increasing inequality and a deterioration of quality of life for the majority. Furthermore, the hands of the citizens are tied, neutralising the Cubans' enormous potential for creativity and hard work. That is the main cause of our poverty.
This reality cannot be justified by claiming that the Cuban people freely chose this system. The honourable Members know that none of the peoples represented in this Parliament, nor any people in the world, would ever surrender the exercise of their fundamental rights.
It is made ever clearer that social and economic well-being and progress are the fruit of the exercise of rights. In the same way, a democracy is not a true or complete one unless it is able to begin and sustain a process of increasing the quality of life of everyone. Because no peoples exercise their right to vote freely in order to chose poverty and inequality, which reduce the masses to a situation of disadvantage and marginalisation. Our Latin American peoples are calling for a real democracy, which is one within which justice can be built. It is scandalous that, in the name of efficiency, methods are applied which are intended to overcome crisis and end poverty, but which in practice threaten to annihilate the poor.
It is not my intention to proclaim new positions or models, but our people have experienced and suffered various political and economic systems. We know today that any method or model which, in a supposed quest for justice, development or efficiency, places itself above human beings and cancels out any of their fundamental rights leads to some form of oppression, of exclusion and brings disaster to the people. We wish to express here our solidarity with all people suffering any kind of oppression or injustice, or who are silenced or marginalized throughout the world.
The cause of human rights is a single one, just as we have one single humanity. While we talk today about globalisation, we declare that if we do not globalise solidarity we do not only endanger human rights, but also the right to continue as a human race. Without human solidarity neither will we conserve a clean world in which it remains possible for human beings to live.
It is therefore my humble opinion that, rather than new models, either for societies or for relations between countries, what we need is a new spirit.
This new spirit must be expressed through solidarity, cooperation and justice in relations between countries and will not hinder development. Because if policies and models are conditional upon the fulfilment of people, the construction of justice and democracy, if policies are humanised, then we will overcome the abyss which separates people and we will be a genuine human family.
May our message from Cuba of Peace and Solidarity reach all peoples. All Cubans are accepting this prize with dignity and stating our hope that we can rebuild our society with the love of everybody, as brothers, as children of God. We Cubans are simple folk and we simply wish to live in peace and to move forward with our work, but we are not able and we do not wish to live without freedom.
We place our hopes in the Lord, who was laid in a humble manger, and this is our homage to Him.
Thank you and happy Christmas.
(Standing ovation)
The next item is the report (A5-0442/2002) by Mr Nisticò, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive setting standards of quality and safety for the collection, testing, processing, storage and distribution of human blood and blood components and amending Directive 2001/83/EC.
[PE-CONS 3652/2002 - C5-0469/2002 - 2002/0323(COD)]
Madam President, it was nearly two years ago that the Commission adopted its proposal for a directive establishing quality and safety requirements for blood and blood components.
This was presented to the Council and Parliament in January 2001. Considerable work has been done since then, and I welcome the constructive way in which the proposal has been addressed both in Parliament and in the Council.
Parliament has now reached a major milestone in its consideration of this proposal. Your pending approval of this proposed directive is the culmination of considerable efforts on the part of the Council in reaching its common position, taking on many of Parliament's amendments from first reading; on the part of the Committee on the Environment, Public Health and Consumer Policy in proposing amendments to that position and on the part of Parliament's delegation in reaching a constructive compromise with the Council.
May I express my sincere thanks to Mr Nisticò and Mr Lund in particular for their strenuous efforts in seeing this technically complex directive through to a successful conclusion in such a short time and for finding a compromise on the issue of voluntary unpaid donations.
I very much hope that the Commission's proposal for a directive on tissues and cells will be considered with the same interest and efficiency.
Madam President, I thank the Commissioner. His contribution was short and sweet but at this stage most of the talking has been done. I would like to thank my colleague in absentia, Mr Nisticò, for the enormous amount of work he has done on this particular directive. It has come back to us from conciliation quite satisfactorily.
The final issue on which the debate rested was whether a doctor would be responsible for the assessment of the eligibility of donors, whereas the Council wanted a health professional and deemed that to be sufficient. The compromise is that both Parliament and the Council have agreed on a qualified health professional. In the spirit of conciliation that is quite satisfactory. Others might give it another name, but it gets us to where we want to be at this point. I thank all those who spent a lot of time and effort in getting to this position.
The directive before us deals with the collection, testing, processing, storage and distribution of human blood. It is quite a contentious issue in many of our Member States, not least in our own. We have had a tribunal, known as the Lindsey tribunal, which was wound up recently, having sat for some time trying to resolve the very tragic cases of patients, many of whom have since died, who received infected blood. Other countries have had similar experiences.
One of the most important aspects of this directive is that it will restore confidence in blood transfusion services generally and in the movement of blood and blood products throughout the European Union so we can all have confidence in other Member State systems in relation to it.
This new directive, together with the existing Directive 89/381/EEC, will ensure that binding Community legislation will apply now to blood and blood products whatever the intended purpose. Apart from blood and blood products, it will also cover the whole area of patients donating their own blood prior to surgery in hospitals and cover regulation in that area specifically as well.
There was quite a lot of contention at earlier readings on this directive as to whether all donations had to be voluntary or unremunerated. That should be the culture; that must be the ethos we foster. While we should never risk rare blood groups or rare blood products being unavailable to patients through our unwillingness to pay, that must be the exception. Payment can take many forms in terms of expenses or just compensating for lost hours at work, as distinct from profit in terms of payment.
The views of the patient groups, which were very strong at first and second reading, were that we must not rule out remuneration, but it must not be the rule. We must continue with the voluntary ethos. I welcome the return of this report from conciliation and I hope it will not be too long before all our Member States transpose it and it becomes law.
I should like to thank Mr Nisticò and Commissioner Byrne for the sterling work they have done on this matter. The outcome of the conciliation will mean our now having obtained high minimum levels of safety and quality where blood and blood components used for transfusion are concerned. Requirements are being set in terms of staff qualifications, the operation of blood banks, the testing of donated blood and also efficient supervision and monitoring.
The most controversial issue has of course been that of whether blood should be given without the donors' actually being remunerated. I believe it is well documented that voluntary and unremunerated donation provides the best blood quality, especially if there is a permanent body of donors. The different rules in the Member States have meant, however, that we have not been able to decide that unremunerated donation should apply in all the Member States from day one. I am nonetheless very pleased that the directive now refers to the European Council's proper definition of unremunerated blood donation. I am also very pleased that the Member States are now to make arrangements for encouraging voluntary, unremunerated blood donation and that, every three years, they are to submit reports to the Commission concerning the arrangements they have made. Finally, I think it is important that the individual Member State be entitled to maintain or introduce the requirement for voluntary and unremunerated blood donation, a requirement that also includes a ban on the import of blood and blood components not donated in accordance with these principles of non-remuneration. I definitely think that the directive we have now arrived at will make an important contribution to the safety and the quality of blood donation in Europe.
Madam President, Commissioner Byrne, on behalf of the Liberal Group, I in turn would like to thank our rapporteur, Mr Nisticò, for the quality and rigour of his work. It is a great pity he is not here this evening to reap the rewards, as it were. That said, I am glad that this joint text was adopted in the Conciliation Committee. It was vital to ensure the same high level of safety of blood donations and transfusions throughout the Union, just as all the improvements made to the legislative text throughout the procedure were vital.
These improvements included, first of all, a great victory for blood donors and patients: the insertion of a specific chapter on blood monitoring which covers traceability and notification of incidents and serious unwanted reactions. The Liberal Group believed this to be particularly important, quite simply, I would say, because the need for this type of monitoring requires no further proof in Europe. Blood monitoring networks are a vital tool for making the transfusion chain as safe as possible.
On the thorny issue of benevolent donations, my interpretation differs from that of Mr Lund. I am pleased to see that common sense has won the day, as of the second reading. I welcome the fact that the joint text, while strongly encouraging voluntary, benevolent donations - which is the aim of Article 20 - allows the Member States room for manoeuvre to use remunerated donors in a strictly-regulated environment. I need not remind you that the Union imports no less than 50% of plasma-derived therapeutic products, and that haemophiliacs, patients suffering from serious burns and other patients desperately need these products. In this regard, determined implementation of a policy to provide patients with recombinant factors is more necessary than ever in Europe.
The Liberal Group also wanted the text to contain a reference to scientific and technical progress. This concern was addressed in Article 29, which, in particular, lays down clear guidelines for establishments performing blood transfusions.
Lastly, the conciliation procedure has put the finishing touches to the excellent work carried out by the three institutions on this matter. The only point of contention, which I shall mention briefly, is the matter of medical examination prior to donation, which has already been raised. I am pleased, once again, that the Conciliation Committee considers it sufficient to require this examination to be carried out by a qualified health professional. I believe it is silly, as I have said since first reading, to go against certain national practices that give excellent results. I am thinking in particular, although not exclusively, of the awareness campaigns and donations in mobile units that could come to an end if we were to require the presence of a doctor.
The European Union is not immune to accidents, of course, or even the appearance of a new virus. North America is currently experiencing a blood product safety alert caused by a virus from a western island. We must therefore increase monitoring, apply the early detection principle for any use of blood, and ensure traceability from donor to recipient. That is the price of establishing a blood chain that will renew the confidence of European citizens.
Madam President, I am pleased to be able to speak this evening about this particularly important, even vital, matter, in the true meaning of the term. I am pleased on behalf of my group, the GUE/NGL Group, but also personally, as someone who has long been a staunch advocate of blood donation and a blood donor.
Blood donations, as many will know, have an incomparable human dimension, which concerns us all. First of all, I shall state some telling figures. They only concern France, I am afraid, but I would imagine they could generally be applied to most of the Member States of the Union.
In France, 8 000 donations are required every day to save 60 000 lives each year and carry out 800 000 transfusions. The victim of a road accident might need the participation of ten to thirty people to ensure their survival, and yet only 5% of people give blood.
We are therefore entitled to ask why there are so few blood donors. I know the European Commission understood - and I thank it for that - a fundamental part of the problem when defining the objective of its proposal for December 2000. Its aim is to increase public confidence in the safety of blood and blood products and thus achieve self-sufficiency within the European Union.
I shall not speak tonight about the contaminated blood scandals, which understandably shook this confidence and which, furthermore, brought down some political leaders who sinned through lack of vigilance, not to say incompetence. Without forgiving or forgetting anything, I would prefer to concentrate on three questions. What must we do now to restore this confidence? How can we encourage people to give blood more frequently and persuade more people to give? Thirdly, does the solution not lie in the remuneration of donors, as certain European States already practise this system?
In response to this last question, I would say straight away that the answer, for me, is 'no'. Definitely not. Blood and blood products are not goods. Incidentally, I would note that some people, here and there, and even in this Parliament, who vehemently defend ethical principles on matters relating to human genetics, have no problem defending the option of payment being given for blood, and therefore payment being given for the human body. I shall say no more for now, as I do not want to get angry. I must also, however, refer to the sickening trafficking that takes place in countries where people have no other means of survival but to sell blood or other organs. That is why we must stand firm on this matter, in order to avoid any deviation, scandal or attack on human dignity and the ethical principles we share and hold dear.
Blood donations must therefore remain based on the principles of free consent, anonymity and benevolence. I feel this is something that should not even be up for discussion. Of course, we must distinguish between remuneration for blood as such and reimbursement of costs incurred in order to give blood: refreshments and snacks, reimbursement of transport costs, and time taken from work to give blood.
The proposal put forward in this area is along the right lines. It has been strengthened and clarified to very positive effect by the European Parliament. I shall take this opportunity to congratulate Professor Nisticò warmly on the quality of his work.
Lastly, it is important to emphasise certain essential points: blood quality and safety standards, more stringent specifications on the acceptability of blood and plasma donors, and testing of blood donations in the European Community.
In conclusion, I would say that, in terms of the points that were the subject of contention, I can accept the results obtained through the conciliation procedure with regard to the guarantee of traceability and the quality of the staff directly involved in collection, testing, processing and storage.
For all these reasons, Madam President, ladies and gentlemen, I can vote in favour of this report and would call on you to do the same. It is our responsibility to help increase public awareness of this gesture, which saves the lives of tens of thousands of people each year, a gesture that could be more common in future, so that our needs can be met in a human and ethical manner.
Madam President, I would like to congratulate my colleague, Mr Nisticó, for the outcome of conciliation, which must be considered a good achievement from Parliament's viewpoint. Many of our aims were realised, and the directive must surely serve to contribute to general confidence both in the quality of donated blood and in the health protection of donors in an integrating Europe.
For Finns the end result will not, however, be spot on, as it were. Parliament accepted my amendment regarding the non-remuneration of blood donation in the first reading in September 2001, but we had to yield in the end. We would have been very glad to see an unconditional principle of non-remuneration applied throughout Europe; now it is mentioned merely as a hoped-for goal, and not, unfortunately, as an obligation. In the actual Article that concerns non-remuneration the hope is expressed that blood and blood components should be derived as far as possible from this type of donation. The non-remuneration principle was resisted with the argument that it was hard to obtain rare blood products. I myself would have resolved the matter in individual cases without opening the floodgates to remuneration for all blood products.
Many patient groups and authorities at one time appealed to Parliament not to allow the commercialisation of blood donation. First of all, there is a safety risk involved.
There is also an ethical risk. We have a responsibility for the extent to which the rest of the world copies what we do. If we allow trade in human body parts and blood we have to consider that the less developed countries will follow Europe's example. This could lead not only to exploitation but increased risk. Furthermore, several Member States are signatories to a bioethical agreement which categorically forbids the economic exploitation of the human body and its parts, including blood.
Finland does not, however, need to renounce its principle of non-remuneration, as the recitals refer to the rights of Member States to maintain stricter protective measures by virtue of the Treaty. I hope that when in time this directive is reviewed, we will also consider the part the principle of non-remuneration has to play.
Madam President, Commissioner, ladies and gentlemen, I agree with the other speakers who have said that this conciliation procedure went well from Parliament's point of view, considering the original position we were in. It is essential that matters like these that are so important for human life, such as the quality of blood and its safety, are guaranteed everywhere in Europe. For this reason, I think progress was being made in this matter when the objective was voluntary donation and non-remuneration. It must certainly be considered regrettable that this objective has not been fully realised, although I believe we shall move in this direction in future discussions on the subject. The wording of the conciliation decision also refers to this.
As has been said here, blood or its components cannot be commercial goods. This is more about a gift from one person to another and that is the way it should be seen. When in conciliation the greatest worry in the final stages was what level of health professional should carry out a health examination of donors, in my opinion the final outcome was very good indeed. It is important that it should be a health professional: we also have to have confidence in others than those practising the profession of doctor.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the Commission statement on the presence of nitrofurans and other prohibited substances in poultry and shrimps.
Commissioner, you have the floor.
Madam President, in 1966 the Community first established a comprehensive system to monitor and control the presence of residues in food of animal origin from the Member States and from third countries. This system involves the setting up of a residue monitoring plan as well as a legal framework to allow for official controls and a practical infrastructure for laboratory testing. This legislation requires Member States and third countries exporting to the EU to submit annually a monitoring plan for residues in products of animal origin.
Monitoring should be targeted at detecting illegal treatment of animals and at controlling compliance with the maximum residue limits for veterinary medicinal products, the maximum levels for pesticides and the maximum levels set in relevant legislation covering environmental contaminants.
The residue plans are subject to an extensive evaluation procedure. Only those third countries that have submitted satisfactory residue monitoring plans are allowed to export to the European Union and be included in the appropriate list.
This list is kept under constant review in order to take into account the results of the evaluation of the annual updates of residue monitoring plans.
However, this approach must be complemented by measures on the ground.
First, import controls must be carried out by the Member States at the external borders of the Union.
Secondly, the Food and Veterinary Office verifies how the residue plans are implemented in the Member States and third countries.
Over the last year, we have been particularly concerned about discoveries of banned veterinary medicinal products - namely chloramphenicol and nitrofurans - in food of animal origin. These substances are banned for use in food-producing animals in the European Union because it has not been possible to set a safe level of residues due to their toxic effects on human beings.
The Commission has not hesitated to take measures whenever this problem has arisen. For example, imports from China of all products derived from farmed animals, including aquaculture, have been banned on the basis of the conclusions of an FVO mission, underpinned by discoveries of contaminated food.
In other cases, it has not been necessary to ban imports, as the third countries concerned have initiated extensive action plans to resolve the problems - in particular the testing of all consignments exported to the European Union and suspension of the offending establishments.
These measures taken in third countries are complemented by strict, mandatory import controls to provide sufficient guarantees. This is the case for both Thailand and Brazil. The Commission will ensure the maintenance of the necessary level of scrutiny on imported products to ensure a consistent approach to consumer safety. The Rapid Alert System for Food and Feed is the tool to disseminate all relevant information between Member States and the Commission, as well as to third countries.
Let me say that it is not just in relation to third country imports that the Commission has identified problems of residues in food. Indeed, residues monitoring plans carried out by Member States also enabled the identification of contamination cases in food produced in the European Union.
Some concerns have been raised - and the issue has been raised and the question sent to the Commission by Parliament - about the cancellation of FVO inspection missions to the third countries from which contaminated products have been identified. Perhaps I should explain the background to this.
Indeed the Commission has postponed a number of planned missions in respect of residues. These include missions to Brazil and Thailand. It is considered that such missions would be a waste of valuable resources at this moment as 100% testing is in place for poultrymeat from Brazil and Thailand and for shrimps from Thailand. Consignments which test positive are destroyed.
These measures are necessary because there are serious failings in residue controls in the countries concerned. It is not necessary to send a mission team to establish what is already known. In the case of China there is already a comprehensive ban in place on exports to the European Union on a range of products and increased testing is in place for other products. It is premature to carry out a mission now, as the Commission is not convinced that the necessary preparatory measures have been put in place. Instead it is considered best to await concrete evidence of progress in the form of regulatory controls, such as legislation and so on.
However, in the coming months, FVO missions could be deemed necessary to assess the implementation of actions and the changes introduced by the third countries concerned in the area of residue monitoring. The FVO programme of inspection for 2003 mentions such missions.
That is the position in regard to the issues that have been raised in the questions. I am happy to outline that for Parliament.
Madam President, Commissioner, I think this is a very wide ranging and difficult subject. I have listened very carefully to what you have said and I come now to a topic that I would have liked to have put before you earlier in writing. But I believe that a joint effort may perhaps still elicit an answer from you.
Nitrofurans is a generic term. One very important product it covers is Nifursol. Nifursol is the last histomonostat still to be permitted in the EU for use as an additive in poultry feed to prevent blackhead disease. I admit I am not a scientist. According to my information, however, experts say that this product was banned for good in Regulation 2377/90. The Scientific Committee for Animal Nutrition (SCAN) was asked by the Commission to make a risk assessment of Nifursol. Investigations that will give a definite answer have yet to be carried out.
Because I also have the feed additives report, I have now heard the alarm bells ringing, because many who are concerned with this matter fear there will be a treatment crisis in a few months' time. As a logical consequence of the ban on nitrofurans in Regulation 2377/90, Regulation 1756/2002 was issued on 23 September 2002, banning Nifursol from 31 March 2003. When this ban comes into force on 31 March, there will, for example, be a crisis in the treatments used to combat blackhead disease in turkeys. No alternative remedy is available legally in the EU, either as a feed additive or as a veterinary medicine.
The consequences of the ban will hit both fatteners and consumers. The consequences are a treatment emergency, a painful end for large stocks of birds, jeopardy for turkey farms, the development of an uncontrollable black market, and an increase in imports of poultry from third countries, where many substances that are banned in the EU are used with few or any controls. Only last week antibiotics of the nitrofuran group that are banned in the EU were found again in cheap imports of meat from third countries.
Logically, mixed feed manufacturers will now have to stop using Nifursol by January 2003 at the latest if there is to be no more such feed in the silos by the beginning of March.
My question to you this evening, although I do not know whether you can answer it, is: what solutions do we now have available? Personally I find it hard to understand how the Commission can on the one hand, in the report in my possession, on the Commission's draft of which we worked very hard - approve the use of histomonostats,-- while on the other hand, in another regulation, banning the only product in existence on this market. I therefore have a few questions. What are we to say to the fatteners? What are they to do? What forms of treatment are available to them? And secondly, is the Commission aware that European production is continuing to decline, is disappearing from the market in the European Union and that we are being increasingly exposed to third country imports of turkey meat, although we still do not know what quality standards those imports come up to?
I think I can be brief but would very much like to respond to the Commissioner's reply. I believe that it is particularly important to acknowledge the problem in the first instance. However, I had the feeling that the Commissioner did not wish to acknowledge at all that there is a problem at this moment in the Union as regards the presence of a number of forbidden antibiotics in, for example, chickens and prawns. We all know, Commissioner, that you are especially concerned and are making great efforts to ensure food safety and this House, across all party boundaries, supports you in that. But it is very important - and we still have doubts about this - that the same statutory framework should be applied to products produced in the EU and for products marketed in the EU. I believe this is precisely where the sticking point is. I come from Belgium where we had the dioxin crisis, which is certainly not unknown to you. On that occasion, the Commission acted in a draconian manner against Belgium. You were right, quite right to take strict measures and one of your main accusations related to the fact that the Member State failed to give sufficient information.
I believe that we are now in a similar situation. We have no alternative but to acknowledge the problem and therefore we regret the fact that the inspection mission did not go ahead, since we are convinced that you did not have sufficient reason. I believe that it is absolutely unacceptable that trade relations should be revoked to ensure that certain inspections do not take place or that lower or different standards should be applied. I should have therefore preferred a number of more concrete answers to the questions, since I do not have the impression that you dealt with them properly. I also think that you can provide a better answer in order to reassure the consumer that what eventually finds its way onto his plate is safe.
Madam President, Commissioner, there are two areas that give us cause for concern. The health of consumers is, of course, one of them, but there is also the position of producers here if we are not able to ensure that what may not be used here, may not be used outside the EU either. The question is, who produces these substances and how can they get into the European Union? You have now said there are intensive controls, but - if I understood that correctly - foreign missions are unnecessary because we find bad conditions there anyway. So we do not need to go there.
I have heard that today's meeting of the Standing Committee was to have discussed removing Thailand again from the list of countries that must be subject to special inspections. On what basis was that decision to be taken? I have also heard that you have announced inspection missions to those countries for next year. What reason do you now have to assume that those missions will be worthwhile? I think that, if these countries do not meet our requirements, they should be put on the list, and then they cannot supply us until they can guarantee that the products they supply to the European Union meet our standards.
There is another problem that needs to be clarified. What happens to the shrimps, poultry meat and turkey that is imported into the Union and does not meet our requirements? Is it sent back? What is done with it? As we have been saying about food waste for a long time, a ban is not enough. We saw that with the shrimps from China, which somewhere found their way into animal feed and by that route got into the food chain again. What I would therefore like is for you to put forward a clear plan that we, who have to justify ourselves as parliamentarians - including to the Commission - can stand by and say that the Commission, the European Union, is being strict enough here. We cannot have it perceived to be true that you say the Commission enters into trade relations with some countries and is less strict with them, even though doubts have arisen about that recently. I hope you will be able to clear this up in your reply.
Madam President, it seems like only yesterday that the Commissioner and I were talking about other issues regarding the safety of some of these foodstuffs.
Does the Commissioner still believe that his statement of 28 June was a necessary and sufficient answer to the concerns that have been raised? He has just told us that the FVO missions to Brazil and Thailand, and probably elsewhere, were cancelled because 100% testing is now in place within the Member States. If the Commissioner did not say that, then I misheard him. It is certainly true that in some of those Member States - notably Germany and the Netherlands - considerable concern has been expressed about the degree of nitrofuran residues in poultry and the extent to which even a very sophisticated Member State cannot guarantee by itself the degree of testing.
The issue is not only what happens within the Member State - as the Commissioner knows, there have been a whole series of rapid alerts during 2002. I would like to know how many rapid alerts throughout the European Union have been proclaimed in this calendar year as a result of this continuing anxiety about carcinogens like nitrofuran when residues are discovered in imports. I would like to know whether or not he feels that poultry imports from countries like Brazil give cause for serious concern. I would like the Commissioner to put on record the opinion of the Commission and its own residues experts on the number of tonnes of poultry from the states in question that have passed into the European Union without proper inspection. My information is that something like 2000 tonnes of Brazilian poultry have entered the EU in this way.
How close does the Commissioner believe we are to achieving 100% safety testing in the Member States? Why are these missions being postponed? Is the SANCO DG under pressure from other directorates? Are there questions here about endangering trade talks, meaning that one should not throw suspicion on any other states? If that is the case, it is not a sufficient answer to give to those whose primary concern is - as is the Commission's - food safety.
Finally, how soon will these proposed missions take place? The Commissioner said earlier today in the debate on foot and mouth disease that he did not like disguised forms of protectionism - nor do I. However, I do not like disguised forms of concealment either, where there is a risk. If the money is not available and that is why these FVO missions have been postponed - tell us so. There are members of the Committee on Budgets here now. Parliament is very keen to support you, but we need candour in order to do it.
Madam President, Commissioner, in the past we might have talked about pigs' ears, today it looks more like fishy goings-on. We read today in communication COM (2002) 422, which was presented yesterday, that a firm has imported shrimps with very high nitrofuran levels - 20 mg - from Vietnam via Ostend into Germany and then on to Austria and Luxembourg as well as selling them in Germany.
How is that possible? This communication is dated 25 November, but only today, nearly four weeks later, is there an early alert. Why were four weeks allowed to elapse? I would like you to give me, and Luxembourg's consumers, a clear answer.
My second question is this. On 2 October you relaxed controls for Vietnam. That is a Commission decision. I will read you what it says:
Mr President, firstly I would like to say how grateful I am to Members of Parliament for raising these important issues. Let me also say that I am sure all of you may well accept this as a valuable contribution to debates in Parliament but sometimes general questions are followed up by extremely detailed questions that can best be responded to in correspondence. However, I will do my best to answer such questions as you have raised. I have taken notes and if I am not able to deal with technical issues of a specific nature, I will respond to the questioner in writing.
The issues that have been raised centre around the question of why the inspections were suspended and when these inspections will be resumed. As I indicated in my earlier contribution, these inspections were suspended either because there was a ban on the importation of products from that country or because in the two countries in question there was 100% testing in respect of all products coming from those countries.
It is expected that the controls that are put in place in Member States effectively carry out the job that they are supposed to do because it is understood that these inspections have to be 100%. Therefore it is important that they reveal any residues in any of the foods that are designated for testing. When the tests show positive, I want to confirm, as I indicated earlier, that these products are destroyed.
A number of you raised the question whether there were doubts about standards and whether there was any pressure being put on the Commission and on DG SANCO in particular by other DGs in relation to the carrying out of tests or the changing of procedures, either by suspending FVO inspections in third countries or by not doing so. I confirm to the House considerations of that kind never impinge on a decision in relation to food safety. I have made that point here in this Parliament on many occasions and I am happy to repeat it now.
Inevitably you meet representatives from the developing countries that we are talking about and often others, sometimes Members of Parliament, who make the suggestion that perhaps the European Union is putting in place precautionary barriers in place of tariff barriers. This is an important issue and has to be taken into account, but I have always responded by saying that the protection of public health, the protection of consumers and the maintenance of the standards that consumers expect in relation to the importation of food must come first.
I have to assure Members of Parliament who raised this question that the decisions that are taken in relation to these kinds of issues - testing for residues - are strictly based on the scientific analysis and judgement of the technical and scientific staff in DG SANCO, who give their advice as to the appropriate way forward in respect of these issues. No other political or trade consideration is ever taken into account. That simply does not happen.
On the question of when the inspections will be resumed, that will happen in the spring, but there is not much point in sending inspectors to third countries - or the ones I have been describing - to carry out tests to determine what we know already, to confirm the continuation of either a ban or 100% testing. The only conclusion that is being suggested by those who raised this question is that, if these tests and inspections continue and if it is found that there are still residues or that 100% testing is an inefficient and inadequate response, we should there and then decide to put in place a ban on the importation of foods from those developing countries.
That is a very serious decision to take. We have to determine whether it is a proportionate response to a risk that may exist to the consumers of the European Union, bearing in mind not just trade considerations but the kinds of consideration I am sure questioners have in mind here today. I know that you have concerns about the welfare of and benefits to developing countries also. This is not an inconsiderable issue. In deciding what is an appropriate response, we have to take into account all of these considerations and make sure that we come to proportionate responses.
One of the most difficult aspects of my job in dealing with food safety is to come up with solutions that are proportionate. Very often, when you are too hard, people will point that out. Sometimes when they believe that you are too weak, the other side will point that out. It is not always possible to keep everybody happy on all occasions. But I am satisfied, bearing in mind the rigour with which inspectors from the Food and Veterinary Office carry out their work and the reports they make, which are made available to the public on the Internet for all of us to read, as well as the work that is undertaken by the control authorities in the Member States to ensure that where 100% testing is required, that is done. That appears to me to be the proportionate response to the risk that may have been identified.
All the time we keep this under review. In the event that a problem arises, to the extent that it arose in China, it was felt that the only appropriate response in those circumstances was a ban. As a consequence, a ban was placed on the importation of chickens, crustaceans, honey and one or two other products. That was the appropriate response in those circumstances. If we come to the conclusion that is the appropriate response in respect of other countries which seek to trade with the European Union and send food here, as distinct from the continuation from a 100% control programme, that will happen. But we have not reached that view in respect of the two countries I have identified.
The more detailed and technical questions that have been raised by many of you I have taken note of. I will ensure that each of you receives a response in writing in due course.
Thank you, Commissioner.
The debate is closed.
The next item is the report (A5-0437/2002) by Mrs Ries, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending for the 24th time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (pentabromodiphenyl ether, octabromodiphenyl ether) [PE-CONS 3664/2002 - C5-0500/2002 - 2001/0018(COD)]
Madam President, Mr Liikanen, ladies and gentlemen, I would like, first of all, to thank my 12 colleagues in the European Parliament delegation to the Conciliation Committee. I can see Mr Bowe, Mrs Schörling, Mr Lund, and Mrs Van Brempt, all of whom have firmly and vigorously defended consumers' right to safe, effective flame retardants. This joint text could not have been prepared without the efficient work of the Danish Presidency - who will receive the message - and the Commission either, of course.
We have come so far since 16 January 2001, when the Commission submitted this proposal for a directive which, I would remind you, was aimed at prohibiting the marketing and use of pentabromodiphenyl ether alone, a brominated flame retardant used, in particular, in the manufacture of polyurethane foam, a chemical substance that is harmful to our environment and our health. It is found at high concentrations, in particular in breast milk, with a significant risk of contamination in infants. Logically, therefore, at first reading Parliament pronounced itself in favour of prohibiting pentaBDE in all its forms, thus confirming the red card that the Commission had shown it. There was therefore unanimity with regard to this first substance.
Having said this, Parliament, in its vote of September 2001, also wanted this proposal to cover the two sister substances, octabromodiphenyl ether and decabromodiphenyl ether. Given the strong indications of the hazardous nature of octabromodiphenyl ether, both for the environment and public health, the European Parliament, once again with a very large majority, pronounced itself in favour of immediate prohibition.
Parliament, however, chose to show decabromodiphenyl ether the yellow card, by proposing to defer its prohibition to 1 January 2006 at the latest and make it conditional upon the final results of a risk analysis. This approach strictly applied the precautionary principle and was not, at this point, shared by either the Council in its common position or the Commission in its amended proposal. In this kind of matter, where chemical substances are in the dock, debate is always tricky. We needed to establish a fragile balance between obvious advantages in terms of fire safety and equally proven disadvantages in some cases in terms of health and the environment. It is this balance in risk management, taking account of factors as varied as scientific risk assessment, proportionality and cost-benefit analysis, that was at the heart of the discussions within our Conciliation Committee.
Three trialogues were eventually necessary to bring together the various points of view and reach a compromise that was acceptable to all, mainly where decabromodiphenyl ether was concerned, since, I must emphasise, as regards octabromodiphenyl ether, the pressure exerted by Parliament paid off. This pressure contributed to the swift, eventually negative conclusion of the risk assessment and convinced the Council to support us in prohibiting the use of this substance.
In the case of decabromodiphenyl ether, the insertion in the joint text of a recital inviting the Commission to immediately assess the results of the risk reduction strategy, expected by 30 June next year at the latest, seems to me to be objectively the first compromise we have been able to achieve at this stage because, in this case, contrary to the case of octabromodiphenyl ether, in the absence of a final risk reduction strategy and, in particular, in the absence of risks to human health - the conclusions of the French rapporteur are definite in this regard - this deferment accompanied by strict conditions is justified. It should, however, be pointed out that decabromodiphenyl ether, which is mainly used in insulating products, in construction and textiles, is a particularly effective, fire-resistant flame retardant. In the United Kingdom alone, in the year 2000, 155 lives were saved and 4 537 injuries avoided by the presence of this kind of substance in furniture upholstery.
So much effort has been put into reaching this agreement in the Conciliation Committee. I sometimes had the impression, as rapporteur, that I was acting as a member of the European office for chemical products rather than a representative elected directly by the citizens because of the cumbersome, slow risk assessment process with little transparency. It has taken almost ten years for brominated fire retardants, which are included in the list of priority substances, to be assessed at last.
I sincerely hope that this textbook case will enable the Commission and, in particular, the Member States, to understand the need, when preparing future legislation on chemical products, to establish a new assessment method that is swifter, more effective and more transparent, a REACH system which, as proposed by the resolution adopted by Parliament in November 2001, is based on a genuine risk management strategy at Community level.
In conclusion, and I shall go back to my footballing metaphor, whereas the Commission, in its initial proposal, only gave half a red card to pentabromodiphenyl ether, Parliament and the Council, as fair, impartial referees, give two red cards to pentabromodiphenyl ether and octabromodiphenyl ether and a yellow card to decabromodiphenyl ether, as the essential aim is to reconcile citizens' immediate safety from fire hazards with the more long-term benefits in the field of public health and the environment. The joint text to be submitted to Parliament tomorrow fulfils this dual objective. For all these reasons, I would ask my fellow Members to support it.
Madam President, I wish to begin by thanking Members for their interest in this proposal and especially Mrs Ries, the rapporteur, for her constructive work, as well as the delegation of the European Parliament in the Conciliation Committee.
This is an important directive, as it would introduce a ban on substances that have been identified as dangerous brominated flame-retardants posing unacceptable risks to human health and the environment.
It is a far-reaching proposal as it bans the marketing and use of all articles containing these substances. The proposed directive will therefore encourage the marketing and use of safer alternatives.
Furthermore, the proposed directive provides not only for the protection of human health and of the environment but it would also preserve the internal market, as it would introduce harmonised rules throughout the Community.
The conciliation procedure that is about to be concluded has benefited from the fact that the risk assessment and the risk reduction strategy for ocataBDE became available in July of this year. We were therefore able to include 'octa' in this directive. The Commission believes that this is a positive outcome.
Considering the discussions about the extension of the ban to the third brominated flame retardant, decaBDE, this requires further examination and finalisation of the currently ongoing risk assessment. Simultaneously, a risk reduction strategy will be developed. This is an important step in the procedure. It will allow the right balance to be found between the protection of health and the environment, on the one hand, and the need for effective fire protection on the other.
As the risk assessment procedure and the risk reduction strategy will be completed in the next few months, the Commission will soon be able to propose justified measures.
In conclusion, I am very glad about the successful cooperation between the European Parliament and the Council and hope that this important directive can now be finalised.
Madam President, like the previous two speakers I welcome this report and I praise the rapporteur for her work. The initial proposal to ban the use of the flame retardant pentaBDE was not considered by Parliament to be adequate, as closely related substances - octaBDE and decaBDE - were not included. Furthermore, Parliament was dissatisfied with the speed at which the risk assessment was being carried out, as this was delaying any real concrete decisions.
No one underestimates the value and importance of these substances: they are very effective flame retardants and they save lives. However, they appear to have dangerous effects on the environment and public health and, therefore, we felt something had to be done.
I am sure that Parliament is pleased that the original proposal is now developed and that octaBDe has also been banned. However, Parliament cannot be totally happy about the fate of decaBDE, which remains to be decided. Parliament would like a clear date for action on this. The fate of this remaining substance is still hanging in the balance. We need clear reassurance from the Council and the Commission - by way of an insertion of a paragraph in the text during conciliation - that prompt, immediate action will be taken when the results of the risk assessment become available, as promised, in June 2003. I hope the Commissioner will confirm that tonight.
On this basis, the PSE Group can support this proposal, which will be put to the vote tomorrow morning.
Madam President, Mrs Ries has done an excellent job of reporting on the negotiations at conciliation and on the problems that have arisen in connection with these. Those of us in Parliament's delegation can be very satisfied with the simple fact that we succeeded in bringing about a settlement that also included octaBDE, meaning of course that it will be possible to introduce a ban more quickly.
I nonetheless see it as a failure in terms of EU environmental and health protection that the Commission and the Council did not comply with Parliament's proposal also to include decaBDE in the ban. At least 75% to 80% of all use of brominated flame retardants involves deca, and the risk assessment we have available to us shows that decaBDE should have been banned immediately. A longer wait will involve further risks to public health. These substances are long-lived and bio-accumulative. They are stored in living organisms, and they cause changes in the behaviour of animals used in experiments. Deca may also be converted into pentaBDE and octaBDE, which are precisely what the Council wishes to ban. It can also be converted into brominated dioxins.
The scientific evidence is so worrying in terms of public health and the environment that the European Chemicals Bureau recommended the Member States to take a political decision or, more specifically, to employ the precautionary principle. In June 2002, the competent authority for the Member States considered it was necessary to take measures without delay.
In conclusion, I have to say that the outcome is a failure in terms of EU environmental and health policy. I therefore believe that Mrs Ries will understand why my group will abstain from voting in the final vote.
Mr President, I should like very much to thank Mrs Ries for the sterling work she has done on this matter. It is of course a good example of the European Parliament's being able to promote the protection of the environment and of public health in Europe. The Commission only proposed a ban on the marketing and use of one of the dangerous flame retardants, pentaBDE, and, following demands by Parliament, the directive was successfully extended so that the final result arrived at by the conciliation committee also includes two further flame retardants. With regard to octaBDE, the risk assessment has clearly revealed that the substance entails obvious risks for the environment and public health, and it has now also, happily, been agreed to implement an immediate ban on the use of this substance.
As far as the third substance, decaBDE, is concerned, the Member States and the Commission, on the other hand, initially maintained their opposition to a ban. A majority of the conciliation committee chose to defer to that state of affairs, so that decaBDE is only included in a recital in the directive and - if, quoting Mrs Ries, I may put it this way - has only been given a yellow card. It is safe to say that it will be the environment and public health that, for some time still to come, will now bear the risk of the use of this substance. I find that very unfortunate, and it illustrates of course the importance, in the chemicals area, of our being able to reverse the burden of proof so that it is the producers who have to show that the substances they use pose no risk to the environment and to human beings. Unlike Mrs Schörling, however, I believe that the outcome, whereby the result of the conciliation is being adopted, is, in spite of everything, a clear improvement upon the current situation. That is why I shall vote in favour of the conciliation proposal and the outcome of the conciliation in the final vote tomorrow.
Mr President, there was a direct question about the timing of the Commission proposal. As I said earlier, the opinion of the Scientific Committee in its risk assessment procedure will be completed in the next few months, and then we can complete the risk reduction strategy. If that is the case, the Commission will be able to make a proposal by June next year. My reply to Mr Bowe is therefore 'yes'.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0438/2002) by Mr Florenz, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint texts approved by the Conciliation Committee for European Parliament and Council Directives on:
1. waste electrical and electronic equipment (WEEE)
[PE-CONS 3663/2002 - C5-0486/2002 - 2000/0158(COD)]
2. the restriction of the use of certain hazardous substances in electrical and electronic equipment
[PE-CONS 3662/2002 - C5-0487/2002 - 2000/0159(COD)]
Madam President, this is a difficult text. Over the last 18 months a lot of people have asked me, 'What is all this that you are doing in Europe with electronic waste? What is the point of it?' The point is quite simply that a few years ago we in the European Union decided that we wanted to operate a sustainable policy in the economic, environmental and social fields. Six million tonnes of electronic waste every year contain an enormous quantity of valuable materials that we want to reuse in future. That is the reason for this directive.
I would like to extend my sincere thanks to the members of the Conciliation Committee, and also to the Commissioner and the members of the Council who, I think, have scored a minor victory with this report on electronic waste. They enabled us to reach agreement on difficult points. We were, for example, able to state that from 2005 consumers will be more or less enjoined by their Member States - I would have preferred it to have been compulsory - not to throw appliances in the dustbin in future, but to collect them separately.
We have set binding targets. Unfortunately, Europe is always outstanding in its unlimited use of undefined legal terms. The hurdles we have set in this directive today are not very high, but they are nevertheless defined and binding. I think that can be called a success.
Unfortunately, we are still rather vague about how such materials will be treated in future, but we have used the best available technology. I know only too well that in my country the term 'best available technology' is interpreted in 16 different ways, because Germany has 16 federal states. There are bound to still be loopholes, but we have nevertheless made real progress in the field of recycling quotas, too. I believe the quotas for industry are achievable and no one can say we are asking too much.
In 2005, citizens will be able to take their products to a collection point free of charge, unless the Member State goes a step further. The Member States can decide that individually.
I think our agreement on 'individual financing' was a great success. It is a step forward because we would like to have a guidance instrument and those who today are building computers that lend themselves to recycling - like this one, for example - should also be rewarded and those who want to continue producing boring old-fashioned ones in the future should be asked to contribute to the high costs of disposal. There were actually countries that did not want to take this approach. I am pleased to say that by working night and day with the help of other members in other groups we were able to persuade them to agree after all.
Following on from the packaging regulation and the end-of-life vehicles regulation, this individual liability is the first step towards a really sustainable environmental policy which, combined with economic policy, has my full support.
We may have succeeded in shutting out the free riders that there always are with such a system. There are big firms that order 100 000 refrigerators from the Pacific region just before Christmas and fail to put a logo on them so that the small trader or the citizen has to pick up the bill later.
We have made labelling compulsory so that the costs can also be assigned and resources will be available for recycling, however the Member States do it - and we are more than willing to leave that to subsidiarity. The important thing is the guarantee that it is done, and the text reflects that concern.
That old appliances must be managed and also paid for - in this case collectively - by the undertakings currently in existence on the market is not in question because there is no other system for doing it. We have, however, left Member States the possibility of disclosing how it is financed so that there can be a 'visible fee', or whatever you want to call it, for old stock. I believe this was also a good step.
I would have been pleased if, when debating end-of-life vehicles and electronic waste, we could have had a more aggressive and longer debate about how we might do more to encourage a flow of secondary raw materials in future. Unfortunately, we are still very fond of using new primary materials but always tend to turn up our noses at secondary materials. I might go so far as to say we should give such secondary raw materials preferential VAT treatment. That is not necessarily my group's normal position. I do, however, believe it would be an incentive to bring about real sustainability in this area.
That is what it is really about, ladies and gentlemen. We want to reuse raw materials in future. By motivating undertakings to build appliances in such a way that they can be recycled, we have found a free-market way of getting the parties concerned round the same table, and I do not need to tell anyone that for me that is an important reason. I was also very pleased to have the NGOs fighting alongside us on this question and that the undertakings and NGOs adopted a joint resolution in support of our efforts. Nothing like that has happened before in the time I have been in this House - and that is thirteen and a half years.
I would at this point also like to thank those colleagues who stayed on board in difficult moments. There are always plenty who fall by the wayside when the going gets tough. Again and again colleagues stuck with it whenever there was pressure from the Council, and in the end, that gave us this success - as did the excellent cooperation you gave us, Commissioner.
Basically, though, this directive does have two parts. The second part is the question of how we are to deal with hazardous substances such as cadmium, lead and hexavalent chromium in future. I think we have made a small amount of progress here. Ultimately, this is about collecting and concentrating, for example, stray lead from light bulbs, small radios and small appliances with which we are all familiar. Ten tonnes of lead in one place are absolutely harmless. The same amount in small pieces all over the place, however, is a problem. The Japanese, for example, have shown us very promising approaches here, and we are now making clear to manufacturers, with appropriate incentives, that in the long term we want to create a society where these highly dangerous substances are more and more a thing of the past.
Madam President, Commissioner, I would like to say a personal word to my personal colleagues who have been very busy here, working long hours and sometimes through the night.. May I once again thank my colleagues, you, Commissioner, and your staff, who always rendered us excellent assistance whenever we were faced with major questions. I was proud of this European House and would be pleased if in future things could continue in the same way with the next directives.
Madam President, ladies and gentlemen, I too am very pleased that these two important directives have now finally reached the last stage of the decision-making process.
The type of waste that proliferates most quickly today is waste from electrical or electronic products. The average European produces approximately 14 kg of this type of waste every year. Most of it ends up on tips or in waste incinerators. These new directives are important milestones that will make it easier to get to grips with the future environmental problems to which our waste may lead. That is because we can now select this type of equipment for recycling and re-use and in that way also reduce its potentially dangerous effects.
Through the new directives, the Member States will be responsible for ensuring that waste from electrical and electronic products is collected separately from other waste. The directives also set a binding collection target of 4 kg per inhabitant per year from private households. In accordance with the European Parliament's proposal, individual responsibility must form the basis for this collection target. A large quantity of dangerous substances will be phased out throughout the Community as from 1 July 2006, meaning that it will be possible to prevent many problems involving waste before they have time to arise.
I believe that these solutions are a great success for the European Parliament and for cooperation with the Council in the conciliation committee. I should like to repay the courtesy and thank the rapporteur, Mr Florenz, and all the members of the European Parliament's delegation to the conciliation committee for their contributions to the constructive agreement that will be voted upon in the course of Wednesday. This is an important step for environmental policy. I should also like once again to thank Mr Florenz, who is always easy to collaborate with.
Madam President, I would also like to thank the Conciliation Committee for its constructive work. It has been a very good success for Parliament and indeed for the European citizens.
Waste from electronic and electrical equipment is now one of the fastest growing waste streams in the European Union. As the Commissioner has said, it constitutes almost 14 kilograms per head and is growing by at least 3% to 5% every year. Electronic and electrical equipment is one of the largest known sources of heavy metals and organic pollutants in the waste stream. Without proper pre-treatment the highly toxic components can contaminate soil and ground water, as well as polluting the air.
The directive can be seen as one of the basic instruments for an integrated product policy, where the whole life cycle of a product will be taken into consideration and eco-design can be promoted. The need for business to adapt to a changing agenda, taking more account of environmental concerns, is becoming more widely accepted. Indeed business and the environmental NGOs have been on the same wavelength during this process, which is not always the case.
It is also accepted that countries and industries which innovate more quickly will end up being more competitive than those which delay. The adoption of this directive will be a signal in that regard.
The guiding principle behind the directive is the extent of producers' responsibility. The objective of the EPR is to make producers financially responsible for their products when these become waste so an upstream effect is created which leads to design for the environment, taking account of the durability, repairability or upgrading, disassembly or recycling of the product. In addition there is reuse of resources and separate collection, and hazardous substances contained in the WEEE are prevented from entering the environment.
The directive also applies the principle of internalisation of external costs. Costs of disposal, which up to now have been borne by local authorities, usually as part of waste disposal, are now to be internalised and provision made for the reuse, recycling and demanufacture of this equipment. Hence the ultimate aim is waste prevention, thus sustainability.
Madam President, I wish to join with the others in complimenting all involved, particularly on bringing this through conciliation successfully. In particular, I congratulate my colleague, the rapporteur, Mr Florenz, on the passion he has sustained on this issue, despite all the various problems he faced from industry and the different political groups in this House, not least his own group. I thank him for his commitment and belief in both these directives.
The restriction on the use of certain hazardous substances, on the one hand, and the prevention of waste electrical and electronic equipment on the other is what we are talking about here in the two directives before us. Colleagues have indicated the rate at which WEEE is growing. It is interesting to know that it will grow three times faster than the average municipal waste by 2010 - quite a frightening concept. Because of its hazardous content, electrical and electronic equipment causes environmental problems during the waste management process if it is not properly treated, sorted, separated, recycled, reused, contaminants removed etc. We can insist on improved product design, and that will facilitate recycling and the disposal of products at the end of their life. It is against this background that the two directives must be reviewed.
I noticed that at conciliation the views concerned were unanimous - and that includes views from Ireland, Portugal, Greece and other countries whose waste network and recycling systems are much less developed than in some countries in the EU. I hope our officials, ministers and others who agreed to the targets and timetables did so realistically, because we should not commit ourselves to something we cannot deliver. If it is only a matter of time before countries are dragged before the ECJ for non-compliance or non-transposition of a particular regulation, this brings into disrepute legislation passed through this House. I am glad, but slightly concerned, that they were unanimous because they might not be taking seriously what is being required of them. Knowing the state of 'underdevelopment' of recycling and waste management in my own country, Ireland, for example, I sincerely hope they mean what they say in agreeing to this directive and I fully support the fact that they have done so.
In relation to the WEEE directive, one of the issues that caused most angst among industry was the handling of historic waste: who would pay for it and so on. It is still a concern, as I understand from industry, even though they have accepted - perhaps somewhat reluctantly - that the only way to pay is collectively and fairly. Each manufacturer of new products should cover its own costs, and the collection and treatment of all new products can be done collectively. The manufacturers will have to provide a guarantee prior to placing their products on the market to ensure the financing of subsequent disposal of the products - through insurance perhaps or a blocked bank account. In the event of the disappearance from the market of a manufacturer, such a guarantee would ensure that the costs do not have to be borne by society or by other manufacturers.
Finally, we should be realistic in terms of targets for and timetabling of the abolition of the dangerous substances, in particular lead and lead solder, and the concerns that have been expressed by industry. Let us be sure that technologically we are able to replace with a safer product, as far as the environment is concerned, what we are about to ban.
Mr President, Commissioner, rapporteur, I shall be brief for two reasons. Firstly, I find it rather silly having the same debate here with exactly the same people for the third time in plenary. The second reason is perhaps more important, however, and strikes a very positive note. This can scarcely be called a debate; these are statements by people who actually agree with each other to a large extent. That is the nice thing about the procedure we have been through since, during the first reading, that was absolutely not the case. During the discussion we have gradually come closer together. In that respect, we are a strong Parliament and a strong delegation in the negotiations. As a result, the major aspects that we put forward have actually emerged. It is no coincidence that the rapporteur should have dwelt at length on the concept of individual producer responsibility. I shall not expand on it yet again, but it is of crucial importance. It constitutes a precedent and it is the way in which we must proceed in the months and years ahead in our environmental policy. And yet, I should like to set that straight. It is not a matter of collective organisation, but of collective funding.
I should like to mention a few other points that are important because none of them have been fully achieved. I am thinking, for example, of binding targets. It is true that we have binding targets, but we had to rein in the level of these. We went from 6 to 4 kilograms. I do not wish to make a particularly big issue of this, for the simple reason that I have seen how in my country, Belgium, we have managed, in one year in Flanders, to collect 4 kilos and are increasing that figure at an extremely fast rate. I am also saying this to my British fellow MEPs. I should like to invite them to Belgium. We are not top of the class in the environmental field, but, as regards waste prevention and waste recycling, we are. We are doing that to tight deadlines. If the political will is there, you can meet tight deadlines. That is why binding targets are good in themselves.
What I find particularly deplorable is the question of exporting. We simply export a host of problems. In that respect, we have not achieved our target for legal reasons. I accept this regretfully, but I think we must ensure that this problem is solved through other means.
I conclude with a final point that I personally have always defended, namely recycling. The principle is contained in the directive. I hope that, next time, we shall be able to achieve concrete targets regarding recycling too. It remains for me to thank the rapporteur and my fellow MEPs most warmly for the pleasant cooperation we have enjoyed in the course of the night. I learned a lot and enjoyed myself greatly.
Mr President, now I know at last how European laws are really made. They are made in the Council of Ministers building by exhausted people shouting at each other in corridors in the middle of the night - and the rapporteur and the Commissioner will know exactly to what I am referring.
If I am asked to give an example of the way in which the principles of sustainable development can be put into practice, then this directive may well be it. If I am asked about the burden of new regulations which Parliament sometimes places upon industry in the cause of environmental improvement, I will proclaim this directive as an example of the way in which industry and Parliament can work together. It is a splendid piece of legislation. It is not the end, but it is a good beginning and much credit goes to both the Commission and our rapporteur.
I am particularly pleased with the principle of individual producer responsibility, which has been so firmly embraced. Within the last week we have seen two good illustrations of the way in which industry is responding to it professionally and effectively. Four of the major manufacturers of electrical goods, including our chief lobbyist, Electrolux, have teamed up to develop a common approach to waste management which aims to be both innovative and cost efficient. And the mobile phone manufacturers of the world have agreed to cooperate to ensure the environmentally sound management of their end-of-life products.
My principal concern relates to - and I echo Mrs Doyle's words - the implementation of the directive. Just a few weeks ago government representatives in that room in the Council committed themselves to this legislation at the conciliation meeting. It is all supposed to be transposed into national law in about 18 months' time. But judging from our experience with the end-of-life vehicles directive, that will not be the case so far as many Member States are concerned. The UK Government has still not transposed Mr Florenz's legislation.
I hope the Commission will take advantage of the European Convention to present some proposals to change the enforcement procedures to stop Member States getting away with breaking their commitments and playing the system.
Finally, the text of Article 4 was the matter I referred to in my opening remarks. I tabled the draft to try and deal with the problem of printer cartridges, many of which are not being recycled for anti-competitive reasons and are instead ending up in poisonous dumps in China. I hear that, sadly, the UK Government is trying to wriggle out of the intended requirement to prevent producers from making their reuse difficult by claiming that these products are consumables. It will probably take a British judge to make them recognise the obvious truth, that a cartridge fitted with an electronic chip is an item of electronic equipment.
I hope that other Member States will take the lead in this and in other respects in putting this directive fully into practice, and show by example just what a commendable piece of legislation this directive will prove to be. I wish you and members of the conciliation delegation, and the Commissioner and her staff, a merry Christmas.
I should also like to congratulate rapporteur, Mr Florenz. This is an historic breakthrough. Ten years ago, we, as the Group of the Greens/European Free Alliance, proposed individual producer responsibility in the packaging directive. At that time, we were laughed out of court. We have a packaging directive that, as we say in the Netherlands, 'is not worth a light', and that is because there is shared responsibility between the government and the producer. In the case of car wrecks we were almost successful two years ago. In that case, the manufacturers are largely responsible, and it is interesting to see that German industry, which at the time was so opposed to the move, now takes full responsibility. Tomorrow, we shall have achieved our goal, moreover: the manufacturers will become one hundred per cent responsible for electrical and electronic waste. It is not the case that the industry was united on the matter. The largest company in the field in my country, Philips, was decidedly antagonistic. The fact that we in this House achieved a compromise between the various groups as early as the first reading and held our ground up to the night-time session with its accompanying noisy exchanges contributed, however, to our success and, for that, I should like especially to thank Mr Florenz most sincerely.
Mr President, the concerns about increasing quantities of electrical and electronic equipment entering the waste system have been well rehearsed. There can be no dispute that this type of waste is a problem. Furthermore, there is no dispute that the problem will continue to grow. However, there is a world of difference between agreeing that something is a problem and agreeing with a proposed solution.
My purpose in making this address, therefore, is to enter into the record my total disagreement with this directive. My central objection is that the directive is economically illiterate. Its effect will be to create massive quantities of materials in a highly volatile market. When quantities increase as a result of this directive, the value of recycled materials will drop, making the economics of recycling extremely uncertain. On this basis, producers and eventually their customers, are being asked to sign a blank cheque.
Neither does any serious consideration seem to have been given to the problem of labour recruitment. Salvaging materials is highly labour-intensive yet the work is unattractive. Either wages will have to go up sharply to meet the demand for more staff or the scheme will be bedevilled by labour shortages. The recycling plants required to meet this directive are highly capital-intensive. With such uncertain returns it seem unlikely that there will be any commitment to providing the necessary facilities.
Finally, I have to add to a list of objections that is by no means complete the fact that, as we have learned to expect from EU legislation, the system is highly bureaucratic, adding massive overheads and a totally unnecessary burden on industry. It also requires Member States to create yet more criminal offences to regulate the commercial market. Is turning our businessmen into criminals really what European unity is really all about? Is this really what Monnet planned? Surely there is a better way.
Logically, if there are tax breaks for companies which use recycled materials and import controls which favour equipment with high proportions of recycled materials as well as tax breaks for companies that process the materials, this would create a market. One could find that, as with the car batteries' recycling - before the EU destroyed it - a new market would be created. Properly designed such a scheme could permit end-users to be paid for delivering waste material, which is exactly what happened with car batteries and the reason why - before the EU intervened - we managed to recycle over 80% of car batteries. With that degree of cooperation the most expensive part of the scheme - collection costs - are minimised.
It seems that, whenever there is a choice between a simple and effective scheme and one that is costly, bureaucratic and inefficient and also criminalises the business fraternity, the European Union always goes for the latter. If you need an explanation as to why there is growing disenchantment with the European Union, just look at this directive and the many more like it.
Mr President, the report by my colleague, Mr Florenz, is one of the most important achievements this parliamentary term from Parliament's point of view.
Firstly, producers are now to be made responsible for the complete life cycles of the equipment they sell. The unambiguous application of individual producer liability is something that I, as the person who originally proposed the amendment, am especially glad about. This is precisely the way we can ensure that product design takes account of the environment and therefore the directive's whole viability. If producers know they are the ones that have to pay when equipment reaches the end of its life cycle, they will minimise costs beforehand and ensure that as little waste as possible is created and that that small amount has maximum potential for recycling. Parliament's wish to prevent anyone from getting a 'free ride' has also been taken into consideration in a fair way, inter alia, by demanding that producers should provide a guarantee to cover costs when products are released for sale.
Secondly, we have to mention our rapporteur's splendid solution regarding the obligation to recycle, something that has been fully achieved, but regarding which there has to be evidence of a rate of four kilograms of waste per inhabitant a year. Thus, not a gram of waste is to remain without someone taking responsibility for it, although for various practical reasons - and this was the compromise that was finally reached during conciliation - the obligation regarding evidence itself is in respect of just 4 kilograms. The entire chain, therefore - producers, importers, dealers, consumers, organisers of waste disposal and recycling, and the authorities - will each be in a responsible position, but the balance of responsibility among them that has been found is excellent. Furthermore, market mechanisms have been used just as they should: there will be positive incentives to encourage more ecological behaviour.
Unfortunately, it has to be said that the position taken by the Council right up to the last moment to solve the question of costs would not have worked in this way and it would not have had such an ecological impact, although it might have been tempting for Member States in terms of taxation.
I hope that the Member States also find a fair solution regarding how collection facilities are organised. In so far as it is possible, it will be the responsibility of the local authorities, and the producer's liability for costs starts at the collection point.
I believe that we have found an excellent model in the WEEE Directive, which, hopefully soon, we will be able to apply to many other product groups. When the Commission is drafting proposals on these may it be encouraged by the unanimous support we have had for the proposal now before us from environmental and consumer organisations, as well as the industry itself.
Mr President, I agree with everyone who has spoken tonight. This is a substantial and very important proposal. When fully implemented it will bring about a transformation in the culture of recycling in many Member States.
The rapporteur can be truly proud of his work and he is to be congratulated on it. The requirements in these two proposals: firstly, to ensure recycling of substantial quantities of waste electronic and electrical goods, and, secondly, to ensure substantial reductions in the amount of hazardous substances in these products will be technically and financially very difficult to achieve for many people. Patience must be shown with some Member States that are starting from scratch and have very little infrastructure for recycling. In particular we cannot expect the new accession states to achieve easily or quickly the high levels of recycling of these products that already exist in some more advanced Member States.
We can be pleased that individual consumers can expect to return their waste appliances free of charge, and that the primary responsibility for collection and disposal of waste electrical and electronic goods will be with the producer. However, we may see the unfortunate situation of local authorities - and consequently local taxpayers - dealing with orphan and some historic waste. In that situation, the governments that have agreed to this proposal have a responsibility to support financially this necessary work. Despite all the difficulties that I foresee in implementing this proposal in parts of the Union, we are taking a very important step tonight and tomorrow when we vote on it - it brings us all a very practical step forward towards a sustainable future for the European economy and a sustainable future for all.
Mr President, ladies and gentlemen, I, too, would like to thank Mr Florenz for this report. I would particularly like to thank him because he initially took quite a different position on the end-of-life vehicles directive. I think it is a sign of greatness to change your position and make clear that producer liability is possible. If we had not found so satisfactory a solution to the problems with the end-of-life vehicles directive, we would not have been able to adopt this directive, either, because it would not have been evident why some were excluded from producer liability and others not.
I therefore believe it is a very great success not only for the environment but also for consumer protection. I think it is very important that consumers will in future be able to have greater certainty that prices are telling the ecological truth and that consumers need not buy new hardware with every new software program. In this way, we are also giving industry incentives to pursue not only environmentally friendly policies but also consumer-friendly ones. I think it is very important that we have succeeded in arranging this individual financing and also that we were able to prevent the Council having its way and that small and medium-sized undertakings will not be released from liability. I would, however, also ask the Commission to strictly control and enforce this individual financing later. Only then will this directive really be a milestone in environmental and consumer protection.
Mr President, Commissioner, ladies and gentlemen, I would also like to begin by offering Karl-Heinz Florenz my warmest congratulations. He has put his heart into his report, he has fought for it and I believe he has achieved a good result. I believe putting the focus on firms' own liability goes to the heart of the problem. In future, these firms will be able to participate in public tenders, serve local and regional public institutions and invite tenders. That means things can get much cheaper for consumers.
One problem that of course arises for small and medium-sized firms is how they are to provide a guarantee for various services. The question of how they are to provide such guarantees in the future is raised at this very time with the Basel II rules, which are all about creditworthiness, securities and transparency. It is important that national, regional or local political decision makers give some thought to how they can help small and medium-sized undertakings over guarantees in the future.
Another point is the bans on substances. I think the Commission should be very careful to ensure that proof of sustainability is furnished in the next three years, so that we can see that these bans really do make for a better, more sustainable, more ecological performance. Consumption and costs must not be allowed to increase in certain areas because of the bans, putting a counterproductive burden on the system.
All in all, I believe the discussion has been most worthwhile. I would also like to sincerely thank the Commissioner because it is also an important forward-looking step in the area of refuse and waste and because small and medium-sized firms are being given completely new opportunities here.
Thank you very much, Mr Rübig.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0435/2002) by Eija-Riitta Anneli Korhola, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on public access to environmental information and repealing Council Directive 90/313/EEC (PE-CONS 3667/2002 - C5-0512/2002 - 2000/0169(COD)).
Mr President, I would firstly like to thank the Commission for the great support that Parliament has received during a legislation process that has lasted two and a half years. I do not believe that the result we have now achieved would have come anywhere close to the success it is without that support, even though Parliament's will has been unambiguous and unwavering the whole time.
I myself have been a steadfast advocate of Parliament's opinions, as in many ways we are dealing with matters that have to do with Parliament's essential function. First of all, with this directive we are granting the public important new rights. Secondly, we are endorsing the principles of good administration and transparency. Thirdly, we are promoting sustainable development in the manner outlined at the Rio Summit. In addition, we are ensuring that our citizens have a healthy environment. It would be impossible to fit more central issues to the European Parliament than these into a single directive.
The exceptionally large number of differing opinions with regard to amendments was a special challenge during conciliation. Furthermore, we observed that the Council, once we had actually achieved conciliation, was not at all willing, according to the country holding the Presidency, to produce a directive. If Mr Florenz's report can be considered a great victory for Parliament in terms of its content, this directive of mine is one of Parliament's greatest victories for the very reason that we were able to achieve a positive solution in spite of the Council digging its heels in. This is not just any solution, either. This is a directive that represents Parliament's opinion in a significant way and one that meets the minimum requirements of the Århus Convention fully and even goes beyond them.
The most important details of the outcome of conciliation are those that relate to exceptional circumstances. As a result of conciliation the opportunities to resort to these are limited, meaning real transparency can be achieved. In addition, the authorities will be obliged to adhere to the practice whereby the benefit obtained by making an exception is weighed against that achieved by making it public, on a case-by-case basis. Information on emissions into the environment must always be disclosed even in exceptional circumstances except on grounds relating to defence, safeguarding the course of justice, or industrial or intellectual property rights.
Another important outcome of the negotiations concerns payments. The directive mentions the principle of providing information free of charge as a general practice and particularly when it is a matter of examining information in situ or using public registers and lists. When charges do apply they must be reasonable and must not exceed the costs incurred in providing the material in question.
A third important outcome of the negotiations is that a special new section on the requirements for the quality of environmental information was approved for the directive. Member States must ensure that the information is up to date, accurate, and, above all, capable of being used for comparisons. With regard to emissions, measurement procedures must also be disclosed so that comparisons can be made. The quality of information is especially important now that the availability of information is being granted as a right to a wide public, and one, therefore, that is unfamiliar with that specific subject. Experts should be in a position to suspect that the information on emissions they are examining has been compiled using a very different scale or measurement procedure from the figure to which they are attempting to relate the information.
Another good result is that the authorities will have an obligation to assist and advise people seeking information so that they can apply their rights in the best possible way. Other practical arrangements agreed in the directive are also viable and fair from the point of view of the authorities that are responsible for implementing them.
We might therefore say that correcting the perceived weaknesses and shortcomings in the implementation of the old directive, which was mentioned as one of the aims of this directive, is being successfully realised.
The objective of the directive that is being realised least satisfactorily in fact is the aim to bring it up to date with developments in information technology. It seems very easy to make grand statements about eEurope, but when it is a matter of an obligation to create concrete content for an eEurope, some Member States even oppose the Internet being mentioned. Luckily, we had a special statement approved that said that developments in telecommunications and electronic media would be taken into special consideration in a re-examination of the directive. I believe that by the time the re-examination takes place the authorities will have realised that in fact it will be to their advantage if there are easy-to-use databases available for the public to use to search for information themselves. In this way they will not be taking up the time of the authorities in attending to their request.
The outcome of conciliation can be regarded as satisfactory as far as Parliament is concerned, as the minimum targets laid down in the Århus Convention are exceeded in all essential respects and an important step is being taken in the ratification of the Convention. The end result will be legislation that appears workable and balanced and which the various Member States, including the new ones, can, with moderate effort, make part of their national legislation and implement.
I warmly recommend the acceptance of this outcome of conciliation in tomorrow's vote.
Mr President, ladies and gentlemen, this directive really is a very important step forwards. The general public is to be entitled to receive environmental information, with the directive covering the right of every natural or legal person - irrespective of citizenship, nationality or place of residence - to receive environmental information held or prepared by public authorities. The directive also means that authorities are responsible for ensuring on their own initiative that such information is stored in electronic databases easily accessible by the public, for example via the Internet.
The public authorities are responsible for ensuring that the information they possess is made easily accessible, but the public is also entitled to receive environmental information following an express request made to the public authority. Furthermore, the authorities are responsible for ensuring that the databases are equipped with the required search engines.
Extensive and uncomplicated access to environmental information will increase people's knowledge and understanding of environmental issues, together with their general awareness of these issues. That is why this is an important step forwards.
In conclusion, I also wish to thank the rapporteur, Mrs Korhola, and all the members of the European Parliament's delegation to the conciliation committee. The Commission notes that the European Parliament seeks effective legislation and a strengthening of people's right to high-quality environmental information. This legislation constitutes a significant part of the Community legislation required for the purposes of ratifying the Århus Convention.
Mr President, I want to thank the rapporteur for having fought like a lioness for access to environmental information. I might say that if I abstained in the vote by the conciliation delegation it was certainly not on account of the rapporteur's or Parliament's endeavours, but because the Council was clearly unwilling to actually update the directive on environmental information and propose ambitious targets regarding the Århus goals for access to environmental information.
I believe that Parliament succeeded in preventing the Council's worst aims to allow Member States a very loose framework for interpretation, for example, regarding the exceptions contained in the directive, on the grounds of which it is possible to refuse to provide the public with information. It is absolutely typical that the administrative authorities in the Member States should want to have the power to interpret such matters, so that they could then refuse to provide information. I believe, however, that in this case the worst was able to be prevented.
On the other hand, regarding payments, we can be pleased that the principle of non-chargeable information has been established. I might nevertheless say that, where a guarantee of information made to the public requires some rummaging around in archives and data to be compiled the authorities will still be able to impose charges. I do not know if a member of the public should be obliged to pay for the government doing what it is expected to do anyway.
Finally, I would like to cite a case. The Advocate General of the Court of Justice of the European Communities, Antonio Tizzano, recently stated that the public were not able to be given information by virtue, for example, of the Directive on gene packaging labelling. I would just like to say that this directive is now being tested as regards whether we have a sufficiently broad definition for environmental information. It mentions, for example, the food chain, and I hope that this really will guarantee that we will be able to provide our citizens with such information in the future.
Thank you very much, Mrs Hautala.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I congratulate Mrs Langenhagen on the excellent report she has produced on Special Report No 2/2002 of the Court of Auditors on evaluating the implementation of the Socrates and Youth for Europe Community action programmes in the 1995-1999 period, which I fully support, particularly with regard to the issue of imposing clarity, accuracy and rigour at every stage of the Community programmes, from design to evaluation.
In this context, I should also like to emphasise that the European Parliament must, under the decision-making process that leads to the adoption of Community acts, call for the clarity of texts, simplified procedures and, when appropriate, mechanisms that ensure the effective management and evaluation of the act in question.
I endorse Mrs Damião's report and congratulate her warmly on her work.
The asbestos tragedy is a typical incident and we should learn from it as much as we can. We knew a long time ago that serious danger was brewing. For economic reasons, we ignored this danger for a long time and, today, tens of thousands of victims are suffering and dying.
Now we are attempting to protect ourselves.
Tomorrow, however, those who refused to see what was before their eyes will have to justify themselves to their victims and provide them with compensation.
Over and above the new protection measures taken, I hope this asbestos tragedy will serve as a lesson to those who treat lightly the risks posed by certain products, by new types of production, genetic manipulation and the unlimited creation of new magnetic fields, to mention but a few well-known examples.
In other words, when reason fails, we must invoke legal, or even criminal, liability.
That is why I voted for the Damião report..
I have today voted in favour of Mr Bourlanges's report (A5-0425/2002). I agree that the EU system must be simplified and that Parliament must contribute to the work of the Convention.
I nonetheless regret the reference to management and labour. The rapporteur is trying to arrange for the introduction of an approval procedure by the Council and Parliament once management and labour have arrived at a proposal. In my view, that would give rise to an inappropriate third party in the social dialogue. The intention of the social dialogue is that management and labour should enter into binding agreements with one another.